         Case
         Case 20-32631
              20-32631 Document
                       Document 283
                                279 Filed
                                    Filed in
                                          onTXSB  on 06/16/20
                                             06/15/20 in TXSB Page
                                                              Page 1
                                                                   1 of
                                                                     of 182
                                                                        182



                        IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                               ENTERED
                                                                                                                  06/16/2020
                                                                  §
In re:                                                            §     Chapter 11
                                                                  §
ULTRA PETROLEUM CORP., et al., 1                                  §     Case No. 20-32631 (MI)
                                                                  §
                                            Debtors.              §     (Jointly Administered)
                                                                  §


    FINAL ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364, 506 AND 507
      (I) AUTHORIZING DEBTORS TO OBTAIN SENIOR SECURED PRIMING
      SUPERPRIORITY POSTPETITION FINANCING, (II) AUTHORIZING USE
         OF CASH COLLATERAL, (III) GRANTING LIENS AND PROVIDING
              SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
            (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING
           AUTOMATIC STAY, AND (VI) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”), 2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (collectively,

the “Chapter 11 Cases”), seeking entry of the Interim Order (as defined below) and this final

order (together with all annexes, schedules and exhibits hereto, this “Final Order”) pursuant to

sections 105, 361, 362, 363(c), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), 506(c) and 507

of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules

2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rules 2002-1, 4001-1(b), 4002-1(i), and 9013-1 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the Southern District of Texas

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification number (if
any) are the following: Ultra Petroleum Corp. (3838); Keystone Gas Gathering, LLC (N/A); Ultra Resources, Inc.
(0643); Ultra Wyoming, LLC (6117); Ultra Wyoming LGS, LLC (0378); UP Energy Corporation (4296); UPL
Pinedale, LLC (7214); and UPL Three Rivers Holdings, LLC (7158). The Debtors’ service address is 116 Inverness
Drive East, Suite 400, Englewood, Colorado 80112.
2
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion or the
applicable DIP Loan Documents (as defined herein).


                                                          1
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 2
                                                                2 of
                                                                  of 182
                                                                     182



(the “Local Rules”) and the Procedures for Complex Chapter 11 Bankruptcy Cases (the

“Complex Rules”) promulgated by the United States Bankruptcy Court for the Southern District

of Texas:

        (1)     authorizing the Debtors to obtain a senior secured superpriority debtor-in-
possession term loan credit facility (the “DIP Facility”), consisting of a new money multiple
draw term loan in the aggregate principal amount of up to $25,000,000 (plus $375,000 in
payments added to the principal upon the initial drawing) (the “DIP Loans”) pursuant to the
terms and conditions of this Final Order and that certain Senior Secured Superpriority Debtor-
In-Possession Credit Agreement, dated as of May 19, 2020 and attached hereto as Exhibit A (as
amended (including the First Amendment to the Senior Secured Superpriority Debtor-In-
Possession Credit Agreement dated June [16], 2020 attached hereto as Exhibit B),
supplemented, restated or otherwise modified from time to time in accordance with the terms
thereof, the “DIP Credit Agreement”, and together with all agreements, documents, instruments
and certificates executed, delivered or filed in connection therewith, as amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms thereof,
collectively, the “DIP Loan Documents”), by and among Ultra Resources, Inc., as Borrower
(“UPL”), UP Energy Corporation, as Parent Guarantor, each of the other Debtors, as guarantors
(the “Guarantors”), Wilmington Trust, National Association (or any successor or assign), as
administrative agent (in such capacity, the “DIP Administrative Agent”) and collateral agent (in
such capacity, the “DIP Collateral Agent”, and together with the DIP Administrative Agent, the
“DIP Agent”), and the financial institutions party thereto from time to time as lenders (the “DIP
Lenders”, and together with the DIP Agent, the “DIP Secured Parties”);

       (2)    authorizing the Debtors to execute and deliver to the DIP Secured Parties, and
perform under the DIP Credit Agreement and the other DIP Loan Documents and to perform
such other and further acts as may be necessary or desirable in connection with the DIP Loan
Documents;

       (3)    authorizing and directing the Debtors to incur and pay all DIP Obligations (as
defined below);

         (4)     granting to the DIP Collateral Agent, for the benefit of itself and the other DIP
Secured Parties, and authorizing the Debtors to incur, valid, enforceable, non-avoidable,
automatically and fully perfected priming liens on and security interests in all DIP Collateral (as
defined below), including, without limitation, all Cash Collateral (as defined below), to secure
the DIP Obligations, which liens and security interests shall be subject to the rankings and
priorities set forth herein;

       (5)     granting to the DIP Secured Parties allowed superpriority administrative expense
claims against each of the Debtors, on a joint and several basis, in respect of all DIP
Obligations, as set forth herein;

       (6)      authorizing the Debtors’ use of the proceeds of the DIP Facility and Cash
Collateral, in each case solely in accordance with the Approved Budget (as defined below and

                                                 2
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 3
                                                                3 of
                                                                  of 182
                                                                     182



subject to Permitted Variances), and subject to the terms and conditions set forth in this Final
Order and the DIP Loan Documents;

        (7)    providing adequate protection, as and to the extent set forth herein, to the holders
of Prepetition Senior Obligations and Prepetition Second Lien Notes (each as defined below) for
any Diminution in Value (as defined below) of their interests in the Prepetition Senior Collateral
(as defined below), including Cash Collateral;

       (8)     approving certain stipulations by the Debtors with respect to the Prepetition
Senior Credit Agreements, the Prepetition Senior Obligations, the Prepetition Senior Collateral,
the Prepetition Second Lien Indenture, the Prepetition Second Lien Obligations, the Prepetition
Second Liens and the Prepetition Second Lien Collateral; and

        (9)    modifying or vacating the automatic stay imposed by section 362 of the
Bankruptcy Code or otherwise to the extent necessary to implement and effectuate the terms and
provisions of this Final Order and the DIP Loan Documents, and waiving any applicable stay
(including under Bankruptcy Rule 6004) with respect to the effectiveness and enforceability of
this Final Order, and providing for the immediate effectiveness of this Final Order.

The Court (as defined below) having considered the Motion, the DIP Loan Documents on file

with the Court, the Declaration of Brad Johnson in Support of the Debtors’ Chapter 11 Petitions

and First Day Relief and any exhibits thereto (the “First Day Declaration”), the Declaration of

Karn Chopra in support of the Motion (the “DIP Declaration”), the pleadings filed with the

Court, and the evidence proffered or adduced at the interim hearing held on May 15, 2020 (the

“Interim Hearing”) and the hearing held before this Court on June 16, 2020 (the “Final

Hearing”); and notice of the Interim Hearing and the Final Hearing having been given in

accordance with Bankruptcy Rules 4001 and 9014 and all applicable Local Rules and Complex

Rules; the Court having entered the Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,

364, 506 and 507 (I) Authorizing Debtors to Obtain Senior Secured Priming Superpriority

Postpetition Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and

Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection,

(V) Modifying

Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief on May 15,


                                                 3
       Case
       Case 20-32631
            20-32631 Document
                     Document 283
                              279 Filed
                                  Filed in
                                        onTXSB  on 06/16/20
                                           06/15/20 in TXSB Page
                                                            Page 4
                                                                 4 of
                                                                   of 182
                                                                      182



2020 [Docket No. 63] (the “Interim Order”); and all objections, if any, to the final relief

requested in the Motion having been withdrawn, resolved or overruled by the Court; and it

appearing to the Court that granting the final relief requested in the Motion is fair and reasonable

and in the best interests of the Debtors, their estates and their creditors, represents a sound

exercise of the Debtors’ business judgment and is necessary for the continued operation of the

Debtors’ businesses; and upon the record of these Chapter 11 Cases; after due deliberation and

consideration, and for good and sufficient cause appearing therefor:

        IT IS HEREBY FOUND, DETERMINED, ORDERED AND ADJUDGED: 3

        A.       Petition Date. On May 14, 2020 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the Southern District of Texas (the “Court”) commencing these Chapter 11 Cases.

        B.       Debtors-in-Possession.          The Debtors continue to manage and operate their

businesses and properties as debtors-in-possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in any of the Chapter 11 Cases.

        C.       Committee Formation. On May 29, 2020, the United States Trustee (the “U.S.

Trustee”) appointed the Official Committee of Unsecured Creditors pursuant to section 1102 of

the Bankruptcy Code (the “Official Committee”).

        D.       Jurisdiction and Venue. The Court has jurisdiction, pursuant to 28 U.S.C. § 1334,

over these proceedings, and over the persons and property affected thereby. Consideration of the

Motion constitutes a core proceeding under 28 U.S.C. § 157(b)(2). The statutory predicates for

the relief set forth herein are sections 105, 361, 362, 363, 364, 506 and 507 of the Bankruptcy

Code and Rules 2002, 4001, 6004 and 9014 of the Bankruptcy Rules and Rules 2002-1, 4001-

3
  Where appropriate in this Final Order, findings of fact shall be construed as conclusions of law and conclusions of
law shall be construed as findings of fact pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
pursuant to Bankruptcy Rule 9014.

                                                         4
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 5
                                                                5 of
                                                                  of 182
                                                                     182



1(b), 4002-1(i), and 9013-1 of the Local Rules.       Venue for these Chapter 11 Cases and

proceedings on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       E.     Debtors’ Stipulations. In requesting the DIP Facility, and in exchange for and as

a material inducement to the DIP Lenders to agree to provide the DIP Facility, and in exchange

for and in recognition of the priming of the Prepetition Senior Liens and the Prepetition Second

Liens (each as defined below), subject to paragraph 29 hereof, the Debtors hereby admit,

stipulate, acknowledge and agree that:

                (i)    Prepetition RBL Facility. Pursuant to the Credit Agreement, dated as of
April 12, 2017 (as amended, supplemented, restated or otherwise modified from time to time
prior to, and as in effect on, the Petition Date, the “Prepetition RBL Credit Agreement”, and
together with all other agreements, documents, instruments and certificates executed or delivered
in connection therewith, including that certain Prepetition Collateral Agency Agreement (as
defined below) and that certain Prepetition Intercreditor Agreement (as defined below),
collectively, the “RBL Loan Documents”) by and among UPL, as borrower (the “RBL
Borrower”), the guarantors party thereto (the “RBL Guarantors”, and together with the RBL
Borrower, the “RBL Loan Parties”), the lenders party thereto (collectively, together with any
Secured Parties and Issuing Bank (each as defined in the Prepetition RBL Credit Agreement), the
“RBL Lenders”) and Bank of Montreal (“BMO”), as administrative agent (in such capacity, the
“Prepetition RBL Agent”), the RBL Lenders provided a credit facility (the “Prepetition RBL
Facility”) to the RBL Borrower.

               (ii)   Prepetition RBL Obligations. As of the Petition Date, without defense,
counterclaim, or offset of any kind, the RBL Loan Parties were jointly and severally indebted to
the RBL Lenders in the aggregate principal amount of $46,300,000, plus no less than
$10,203,244 of contingent reimbursement obligations with respect to letters of credit, plus no
less than $129,523 of accrued but unpaid interest, plus no less than $66,988 of accrued but
unpaid fees, plus any other amounts incurred or accrued but unpaid prior to the Petition Date in
accordance with the RBL Loan Documents, including, without limitation, principal, accrued and
unpaid interest, premiums, any reimbursement obligations (contingent or otherwise), any fees,
expenses and disbursements (including, without limitation, attorneys’ fees, financial advisors’
fees, related expenses and disbursements), indemnification obligations, any other charges,
amounts and costs of whatever nature owing, whether or not contingent, whenever arising,
accrued, accruing, due, owing or chargeable in respect thereof, in each case, to the extent
provided in the RBL Loan Documents (collectively, including any Obligations (as defined in the
Prepetition RBL Credit Agreement), the “Prepetition RBL Obligations”).

                      (iii) Prepetition First Lien Term Facility. Pursuant to the Senior
Secured Term Loan Agreement, dated as of April 12, 2017 (as amended, supplemented, restated
or otherwise modified from time to time prior to, and as in effect on, the Petition Date, the
“Prepetition First Lien Term Credit Agreement”, and together with all other agreements,

                                                5
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 6
                                                                6 of
                                                                  of 182
                                                                     182



documents, instruments and certificates executed or delivered in connection therewith, including
that certain Prepetition Intercreditor Agreement, collectively, the “Prepetition First Lien Term
Loan Documents”, and together with the RBL Loan Documents, the “Prepetition Senior Loan
Documents”) by and among UPL, as borrower (the “First Lien Term Loan Borrower”), the
guarantors party thereto (the “First Lien Term Loan Guarantors”, and together with the First Lien
Term Loan Borrower, the “First Lien Term Loan Parties”, and together with the RBL Loan
Parties, the “Prepetition Senior Loan Parties”), the lenders party thereto (collectively, the “First
Lien Term Loan Lenders”, and together with the RBL Lenders, the “Prepetition Senior
Lenders”) and Wilmington Trust, National Association (or any successor or assign) as successor
administrative agent to Barclays Bank PLC (in such capacity, the “Prepetition First Lien Term
Loan Agent”, and together with the Prepetition RBL Agent and the Prepetition Senior Secured
Collateral Agent (as defined below), the “Prepetition Senior Agents”, and together with the
Prepetition Senior Lenders, the “Prepetition Senior Secured Parties”) the First Lien Term Loan
Lenders provided a credit facility (the “Prepetition First Lien Term Facility”) to the First Lien
Term Loan Borrower.

                       (iv)   Prepetition First Lien Term Loan Obligations. As of the Petition
Date, without defense, counterclaim, or offset of any kind, the First Lien Term Loan Parties were
jointly and severally indebted to the First Lien Term Loan Lenders in the aggregate principal
amount of $966,319,177.56, plus no less than $6,878,839.65 of accrued but unpaid interest, plus
any other amounts incurred or accrued but unpaid prior to the Petition Date in accordance with
the First Lien Term Loan Documents, including, without limitation, principal, accrued and
unpaid interest, premiums, any reimbursement obligations (contingent or otherwise), any fees,
expenses and disbursements (including, without limitation, attorneys’ fees, financial advisors’
fees, related expenses and disbursements), indemnification obligations, any other charges,
amounts and costs of whatever nature owing, whether or not contingent, whenever arising,
accrued, accruing, due, owing or chargeable in respect thereof, in each case, to the extent
provided in the First Lien Term Loan Documents (collectively, including any Obligations (as
defined in the Prepetition First Lien Term Loan Credit Agreement), the “Prepetition First Lien
Term Obligations”, and together with the Prepetition RBL Obligations, the “Prepetition Senior
Obligations”).

                       (v)     Prepetition Senior Collateral. To secure the respective Prepetition
Senior Obligations of the RBL Loan Parties and the First Lien Term Loan Parties, the Prepetition
Senior Loan Parties granted to BMO, as collateral agent for the Prepetition Senior Secured
Parties (in such capacity, together with any successor or assign, the “Prepetition Senior Secured
Collateral Agent”), for the benefit of itself and the Prepetition Senior Secured Parties, properly
perfected continuing liens, mortgages and security interests (collectively, the “Prepetition Senior
Liens”) in all “Collateral” as defined in the Prepetition First Lien Term Credit Agreement and
the Prepetition RBL Credit Agreement (collectively, the “Prepetition Senior Collateral”).

                      (vi)    Validity and Enforceability of Prepetition Senior Liens and
Prepetition Senior Obligations. (a) The Prepetition Senior Liens are valid, binding, enforceable,
non-avoidable and perfected liens, with priority over any and all other liens (other than liens
expressly permitted to be senior to all Prepetition Senior Liens under the Prepetition RBL Credit
Agreement and the Prepetition First Lien Term Credit Agreement (collectively, the “Prepetition
Senior Credit Agreements”), solely to the extent such permitted liens were existing, valid,

                                                 6
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 7
                                                                7 of
                                                                  of 182
                                                                     182



enforceable, properly perfected and non-avoidable as of the Petition Date or that are perfected
subsequent thereto as permitted by section 546(b) of the Bankruptcy Code (the “Permitted Prior
Senior Liens”)); (b) the Prepetition RBL Obligations constitute legal, valid, binding and non-
avoidable obligations of the RBL Loan Parties, enforceable in accordance with the terms of the
RBL Loan Documents (other than in respect of the stay of enforcement arising from section 362
of the Bankruptcy Code); (c) the Prepetition First Lien Term Obligations constitute legal, valid,
binding and non-avoidable obligations of the First Lien Term Loan Parties, enforceable in
accordance with the terms of the First Lien Term Loan Documents (other than in respect of the
stay of enforcement arising from section 362 of the Bankruptcy Code); and (d) the Debtors and
their estates hold no (and hereby waive, discharge and release any) valid or enforceable claims
(as defined in the Bankruptcy Code), counterclaims, causes of action, defenses, or setoff rights of
any kind, and waive, discharge and release any right they may have to (A) challenge the validity,
enforceability, priority, security and perfection of any of the Prepetition Senior Obligations, the
Prepetition Senior Loan Documents or the Prepetition Senior Liens, respectively, and (B) assert
any and all claims (as defined in the Bankruptcy Code) or causes of action against the Prepetition
Senior Agents or the Prepetition Senior Lenders, and each of their respective officers, directors,
equityholders, members, partners, subsidiaries, affiliates, funds, managers, managing members,
employees, advisors, principals, attorneys, professionals, accountants, investment bankers,
consultants, agents, and other representatives (in each case, in their respective capacities as such)
(collectively, the “Prepetition Senior Lender Parties”), whether arising at law or in equity,
including any recharacterization, subordination, avoidance, or other claim arising under or
pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other similar
provisions of applicable state or federal law, in each case, arising out of, based upon or related to
the Prepetition Senior Loan Documents, the Prepetition Senior Liens or the Prepetition Senior
Obligations, as applicable. For the avoidance of doubt, nothing in this paragraph shall release
any claims (as defined in the Bankruptcy Code), counterclaims, causes of action, defenses or
setoff rights of any kind that the Debtors hold against the defendants in the Makewhole
Litigation (as defined in the Plan of Reorganization), in such defendants’ capacities as such.

                       (vii) Prepetition Collateral Agency Agreement. The relative rights and
remedies of the Prepetition Senior Secured Parties and the relative priority of their respective
security interests in any shared or common Prepetition Senior Collateral are governed by that
certain Collateral Agency Agreement dated as of April 12, 2017 (as amended, supplemented or
otherwise modified from time to time) by and among the Debtors and the Prepetition Senior
Secured Collateral Agent (the “Prepetition Collateral Agency Agreement”).

                      (viii) Prepetition Second Lien Notes and Prepetition Intercreditor
Agreement. Pursuant to the Indenture, dated as of December 21, 2018 (as amended,
supplemented, restated or otherwise modified from time to time prior to, and as in effect on, the
Petition Date, the “Prepetition Second Lien Indenture”, and together with all other agreements,
documents, instruments and certificates executed or delivered in connection, collectively, the
“Prepetition Second Lien Documents”), by and among UPL, as issuer (the “Second Lien
Issuer”), the guarantors party thereto (the “Second Lien Guarantors”, and together with the
Second Lien Issuer, the “Second Lien Note Parties”) and U.S. Bank National Association (or any
successor or assign), as successor indenture trustee to Wilmington Trust, National Association
(in such capacity, the “Second Lien Trustee”) and collateral agent (in such capacity, the
“Prepetition Second Lien Collateral Agent”) for the equal and ratable benefit of the holders of

                                                 7
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 8
                                                                8 of
                                                                  of 182
                                                                     182



notes issued pursuant thereto (the “Second Lien Notes Holders”, and together with the Second
Lien Trustee and the Second Lien Collateral Agent, the “Prepetition Second Lien Secured
Parties”), UPL issued its 9.00% Cash / 2.00% PIK Senior Secured Second Lien Notes due 2024
(the “Prepetition Second Lien Notes”). The relative rights and remedies of the Prepetition Senior
Secured Parties, on the one hand, and the Prepetition Second Lien Secured Parties, on the other
hand, and the relative priority of their respective security interests in any shared or common
Collateral are governed by that certain First Lien/Second Lien Intercreditor Agreement dated as
of December 21, 2018 (as amended, supplemented or otherwise modified from time to time) by
and among the Debtors, the Prepetition Senior Agents and the Prepetition Second Lien Collateral
Agent (the “Prepetition Intercreditor Agreement”).

                       (ix)   Prepetition Second Lien Obligations. As of the Petition Date,
without defense, counterclaim, or offset of any kind, the Second Lien Note Parties were jointly
and severally indebted to the Second Lien Notes Holders in the aggregate principal amount of $
584,302,580, plus any other amounts incurred or accrued but unpaid prior to the Petition Date in
accordance with the Prepetition Second Lien Documents, including, without limitation, principal,
accrued and unpaid interest, premiums, any reimbursement obligations (contingent or otherwise),
any fees, expenses and disbursements (including, without limitation, attorneys’ fees, financial
advisors’ fees, related expenses and disbursements), indemnification obligations, any other
charges, amounts and costs of whatever nature owing, whether or not contingent, whenever
arising, accrued, accruing, due, owing or chargeable in respect thereof, in each case, to the extent
provided in the Prepetition Second Lien Documents (collectively, including any Obligations (as
defined in the Prepetition Second Lien Indenture), the “Prepetition Second Lien Obligations”).

                       (x)     Prepetition Second Lien Collateral. To secure the Prepetition
Second Lien Obligations, the Second Lien Note Parties granted to the Prepetition Second Lien
Collateral Agent (or any successor or assign), for the benefit of itself and the Prepetition Senior
Secured Parties, properly perfected continuing liens, mortgages and security interests
(collectively, the “Prepetition Second Liens” in all “Collateral” as defined in the Second Lien
Notes Indenture (the “Prepetition Second Lien Collateral”).

                       (xi)   Validity and Enforceability of Prepetition Second Liens and
Prepetition Second Lien Obligations. (a) The Prepetition Second Liens are valid, binding,
enforceable, non-avoidable and perfected liens, subject to the Prepetition Intercreditor
Agreement; (b) the Prepetition Second Lien Notes Obligations constitute legal, valid, binding
and non-avoidable obligations of the Second Lien Note Parties, enforceable in accordance with
the terms of the Prepetition Second Lien Documents (other than in respect of the stay of
enforcement arising from section 362 of the Bankruptcy Code); and (c) the Debtors and their
estates hold no (and hereby waive, discharge and release any) valid or enforceable claims (as
defined in the Bankruptcy Code), counterclaims, causes of action, defenses, or setoff rights of
any kind, and waive, discharge and release any right they may have to (A) challenge the validity,
enforceability, priority, security and perfection of any of the Prepetition Second Lien
Obligations, the Prepetition Second Lien Documents or the Prepetition Second Liens,
respectively, and (B) assert any and all claims (as defined in the Bankruptcy Code) or causes of
action against the Second Lien Trustee, the Prepetition Second Lien Collateral Agent, or the
Second Lien Notes Holders, and each of their respective officers, directors, equityholders,
members, partners, subsidiaries, affiliates, funds, managers, managing members, employees,

                                                 8
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 9
                                                                9 of
                                                                  of 182
                                                                     182



advisors, principals, attorneys, professionals, accountants, investment bankers, consultants,
agents, and other representatives (in each case, in their respective capacities as such)
(collectively, the “Prepetition Second Lien Lender Parties”), whether arising at law or in equity,
including any recharacterization, subordination, avoidance, or other claim arising under or
pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other similar
provisions of applicable state or federal law, in each case, arising out of, based upon or related to
the Prepetition Second Lien Documents, the Prepetition Second Liens or the Prepetition Second
Lien Obligations, as applicable. For the avoidance of doubt, nothing in this paragraph shall
release any claims (as defined in the Bankruptcy Code), counterclaims, causes of action,
defenses or setoff rights of any kind that the Debtors hold against the defendants in the
Makewhole Litigation (as defined in the Plan of Reorganization), in such defendants’ capacities
as such.

                      (xii) Cash Collateral. All of the Debtors’ cash, whether existing on the
Petition Date or thereafter, wherever located (including, without limitation, any cash in deposit
accounts of the Debtors or otherwise), whether as original collateral or proceeds of other
Prepetition Senior Collateral, constitutes cash collateral of the Prepetition Senior Agents and the
Prepetition Senior Lenders within the meaning of section 363(a) of the Bankruptcy Code (the
“Cash Collateral”).

       F.      Findings Regarding Postpetition Financing.

               (i)     Request for Postpetition Financing. The Debtors have sought authority to

(a) enter into the DIP Facility on the terms described herein and in the DIP Loan Documents, and

(b) use Cash Collateral on the terms described herein and in the DIP Loan Documents in order to

administer the Chapter 11 Cases and fund the operation of their businesses. The Debtors have

also sought final approval of the DIP Loan Documents, the proposed postpetition financing

arrangements and use of Cash Collateral arrangements pursuant to this Final Order, and notice of

the Final Hearing and Final Order have been provided in accordance with the Interim Order.

Good cause has been shown for the entry of this Final Order.

               (ii)    Priming of Prepetition Liens. The priming of the Prepetition Senior Liens

on the Prepetition Senior Collateral, and the Prepetition Second Liens on the Prepetition Second

Lien Collateral under section 364(d)(1) of the Bankruptcy Code, as contemplated by this Final

Order and the DIP Facility and as further described below, will enable the Debtors to obtain the

DIP Facility and, among other benefits, to continue to operate their businesses for the benefit of

                                                 9
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 10
                                                                10 of
                                                                   of 182
                                                                      182



their estates and stakeholders. The Prepetition Senior Secured Collateral Agent, on behalf of the

RBL Lenders and the First Lien Term Loan Lenders, respectively, consents to the priming of the

Prepetition Senior Liens, as applicable, and has no objection to the adequate protection thereof,

in each case, as provided in and subject to the terms of this Final Order; provided that nothing in

this Final Order or the DIP Loan Documents shall (x) be construed as the affirmative consent by

any of the Prepetition Senior Secured Parties or Prepetition Second Lien Secured Parties for the

use of Cash Collateral other than on the terms set forth in this Final Order and in the context of

the DIP Facility authorized by this Final Order to the extent such consent has been or will be

given, (y) be construed as a consent by any party to the terms of any other financing or any other

lien encumbering the Prepetition Senior Collateral (whether senior or junior) or (z) prejudice,

limit or otherwise impair the rights of any of the Prepetition Senior Secured Parties or Prepetition

Second Lien Secured Parties (subject to the Intercreditor Agreement) to seek new, different or

additional adequate protection or assert the interests of any of the Prepetition Senior Secured

Parties or Prepetition Second Lien Secured Parties and the rights of any other party in interest to

object to such relief are hereby preserved. The Prepetition Second Lien Collateral Agent, on

behalf of the Prepetition Second Lien Lenders, is deemed to consent to the priming of the

Prepetition Second Liens pursuant to the Intercreditor Agreement and has no objection to the

adequate protection thereof as provided in this Final Order.

               (iii)   Need for Postpetition Financing and Use of Cash Collateral.             The

Debtors’ need to use Cash Collateral on a final basis and to obtain credit pursuant to the DIP

Facility as provided for herein on a final basis is necessary to enable the Debtors to continue

operations and to administer and preserve the value of their estates. The ability of the Debtors to

maintain business relationships with their vendors and suppliers, pay their employees and



                                                10
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 11
                                                                11 of
                                                                   of 182
                                                                      182



otherwise finance their operations requires the availability of working capital from the DIP

Facility and the use of Cash Collateral. Without the ability to access the full amount available

under the DIP Facility and the authority to use Cash Collateral, the Debtors’ chances for a

successful exit and reorganization from the Chapter 11 Cases would be jeopardized.               The

Debtors do not have sufficient available sources of unencumbered working capital and financing

to operate their businesses or maintain their properties in the ordinary course of business without

the DIP Facility and authorized use of Cash Collateral. The terms of the DIP Facility, the DIP

Loan Documents and this Final Order are fair and reasonable and reflect the Debtors’ exercise of

sound business judgment and are supported by reasonably equivalent value.

               (iv)    No Credit Available on More Favorable Terms.             Given their current

financial condition, financing arrangements and capital structure, the Debtors have been unable

to obtain financing from sources other than the DIP Lenders on terms more favorable than those

provided under the DIP Facility and the DIP Loan Documents. The Debtors have been unable to

obtain sufficient unsecured credit allowable as an administrative expense under section 503(b)(1)

of the Bankruptcy Code.        The Debtors also have been unable to obtain sufficient credit

(a) having priority over administrative expenses of the kind specified in sections 503(b), 507(a)

and 507(b) of the Bankruptcy Code, (b) secured by a lien on property of the Debtors and their

estates that is not otherwise subject to a lien, or (c) secured solely by a junior lien on property of

the Debtors and their estates that is subject to a lien. Postpetition financing is not otherwise

available without granting the DIP Agent, for the benefit of itself and the DIP Lenders: (1) the

DIP Liens (as defined below) on all DIP Collateral, as set forth herein; (2) the Superpriority DIP

Claims (as defined below); and (3) the other protections set forth in this Final Order. After

considering all alternatives, the Debtors have properly concluded, in the exercise of their sound



                                                 11
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 12
                                                                12 of
                                                                   of 182
                                                                      182



business judgment, that the DIP Facility represents the best financing available to them at this

time, and is in the best interests of all of their stakeholders.

                (v)     Use of Proceeds of the DIP Facility and Cash Collateral. As a condition

to entry into the DIP Credit Agreement, the extension of credit under the DIP Facility and the

authorization to use Cash Collateral (including, without limitation, the proceeds of the DIP

Facility), the DIP Agent, the DIP Lenders, the Prepetition Senior Secured Parties, and the

Prepetition Second Lien Secured Parties require, and the Debtors have agreed, that Cash

Collateral and the proceeds of the DIP Facility shall be used only in a manner consistent with the

terms and conditions of the DIP Loan Documents and this Final Order, and solely in accordance

with the Approved Budget (subject to Permitted Variances).

        G.      Adequate Protection. The Prepetition Senior Secured Parties and Prepetition

Second Lien Secured Parties have consented to the subordination of their respective Prepetition

Senior Liens and Prepetition Second Liens to the DIP Liens and the Carve Out, and the

Prepetition Senior Lenders have agreed to permit the Debtors’ use of Prepetition Senior

Collateral (including Cash Collateral), in each case, in accordance with and subject to the terms

hereof, the Approved Budget (subject to Permitted Variances) and the DIP Loan Documents.

The Prepetition Senior Secured Parties and Prepetition Second Lien Secured Parties are entitled,

pursuant to sections 361, 362, 363 and 364 of the Bankruptcy Code, to adequate protection

against the diminution in value of their respective interests in the Prepetition Senior Collateral

(including Cash Collateral) and Prepetition Second Lien Collateral (including Cash Collateral) as

provided for and allowed by the Bankruptcy Code (collectively, the “Diminution in Value”), as

and to the extent set forth herein.




                                                   12
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 13
                                                               13 of
                                                                  of 182
                                                                     182



       H.      Sections 506(c) and 552(b). As a material inducement to the DIP Lenders to

agree to provide the DIP Facility, and in exchange for (a) the DIP Secured Parties’ agreement to

subordinate their liens and superpriority claims to the Carve Out to the extent set forth herein,

(b) the Prepetition Senior Secured Collateral Agent and the Prepetition Senior Lenders’

agreement to (i) subordinate their Prepetition Senior Liens and the Adequate Protection Liens (as

defined below) to the DIP Liens, the Superpriority DIP Claims and the Carve Out, and

(ii) consent to the use of Cash Collateral in accordance with and subject to the Approved Budget

(subject to Permitted Variances), the DIP Loan Documents and the terms of the Interim Order

and this Final Order, and (c) the Prepetition Second Lien Collateral Agent and the Second Lien

Notes Holders’ consent to the use of Cash Collateral in accordance with and subject to the

Approved Budget (subject to Permitted Variances), the DIP Loan Documents and the terms of

this Final Order, each of the DIP Secured Parties, the Prepetition Senior Secured Parties and the

Prepetition Second Lien Secured Parties shall be entitled to: (1) a waiver of the “equities of the

case” exception under section 552(b) of the Bankruptcy Code, and (2) a waiver of the provisions

of section 506(c) of the Bankruptcy Code.

       I.      Good Faith of the DIP Agent and the DIP Lenders.

               (i)    Willingness to Provide Financing. The DIP Lenders have indicated a

willingness to provide postpetition financing to the Debtors subject to, among other things:

(a) the entry by the Court of the Interim Order and this Final Order; (b) approval by the Court of

the terms and conditions of the DIP Facility and the DIP Loan Documents; and (c) entry of

findings by the Court that such financing is essential to the Debtors’ estates, that the DIP Agent

and the DIP Lenders are extending postpetition credit to the Debtors pursuant to the DIP Loan

Documents, the Interim Order and this Final Order in good faith, and that the DIP Agent’s and



                                               13
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 14
                                                                14 of
                                                                   of 182
                                                                      182



DIP Lenders’ claims, superpriority claims, security interests and liens and other protections

granted pursuant to the Interim Order, this Final Order and the DIP Loan Documents will have

the protections provided in section 364(e) of the Bankruptcy Code and will not be affected by

any subsequent reversal, modification, vacatur, amendment, reargument or reconsideration of the

Interim Order, this Final Order or any other order.

               (ii)   Business Judgment and Good Faith Pursuant to Section 364(e). The

terms and conditions of the DIP Facility, including the extension of credit, the fees and other

amounts paid and to be paid thereunder, and the Cash Collateral arrangements described therein

and herein: (a) are fair and reasonable; (b) are the best available to the Debtors under the

circumstances; (c) reflect the Debtors’ exercise of prudent business judgment consistent with

their fiduciary duties; and (d) are supported by reasonably equivalent value and fair

consideration. The DIP Facility and the use of Cash Collateral were negotiated in good faith and

at arms’ length among the Debtors, the DIP Agent, the DIP Lenders, the Prepetition Senior

Secured Parties and the Prepetition Second Lien Secured Parties. The credit to be extended

under the DIP Facility shall be deemed to have been so advanced, made, used and/or extended in

good faith, and for valid business purposes and uses, within the meaning of section 364(e) of the

Bankruptcy Code, and the DIP Agent and the DIP Lenders are therefore entitled to the protection

and benefits of section 364(e) of the Bankruptcy Code and this Final Order.

       J.      Notice. Notice of the Final Hearing and the final relief requested in the Motion

has been provided by the Debtors, whether by email, facsimile, overnight courier or hand

delivery, to certain parties-in-interest, including: (i) the U.S. Trustee; (ii) the Securities and

Exchange Commission; (iii) the Internal Revenue Service; (iv) the parties included on the

Debtors’ consolidated list of their thirty (30) largest unsecured creditors; (v) counsel to the ad



                                                14
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 15
                                                                15 of
                                                                   of 182
                                                                      182



hoc committee of certain First Lien Term Loan Lenders (the “Ad Hoc Committee”); (vi) counsel

to the Prepetition RBL Agent; (vii) counsel to the Prepetition First Lien Term Loan Agent; (viii)

counsel to the Second Lien Trustee; (ix) all other known parties with liens of record on assets of

the Debtors as of the Petition Date; (x) all financial institutions at which the Debtors maintain

deposit accounts; and (xi) all other parties required to receive notice pursuant to Bankruptcy

Rules 2002, 4001 or 9014 or requesting to receive notice prior to the date hereof. The Debtors

have made reasonable efforts to afford the best notice possible under the circumstances and such

notice is good and sufficient to permit the final relief set forth in this Final Order.

        K.      Relief Essential. The Court concludes that entry of this Final Order is in the best

interest of the Debtors’ estates and creditors.

        NOW THEREFORE, based upon the foregoing findings and conclusions, the Motion, the

First Day Declaration, the DIP Declaration and the record made before the Court with respect to

the Motion at the Interim Hearing, the Final Hearing and otherwise, and after due consideration,

and good and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED, THAT:

        1.      Motion Approved. The Motion is hereby granted on a final basis, on the terms

and conditions set forth in this Final Order and the DIP Loan Documents. All objections to the

relief sought in the Motion or to the entry of this Final Order, to the extent not withdrawn or

resolved, and all reservation of rights included therein, are hereby overruled.

        2.      Authorization of the DIP Facility.

                        The DIP Facility is hereby approved on a final basis. The Debtors were,

by the Interim Order, and hereby are on a final basis expressly and immediately authorized and

empowered (a) to establish the DIP Facility, (b) to execute, deliver and perform under the DIP



                                                  15
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 16
                                                               16 of
                                                                  of 182
                                                                     182



Loan Documents, and to borrow, incur, guarantee (as applicable), perform and pay the DIP

Obligations and create and grant the DIP Liens in the DIP Collateral in favor of the DIP

Collateral Agent for the benefit of the DIP Secured Parties, in each case, in accordance with and

subject to the terms of this Final Order, the Approved Budget (subject to Permitted Variances)

and the DIP Loan Documents, (c) to execute, deliver and perform under any and all other

instruments, certificates, agreements and documents which may be requested by the DIP Agent

or the Required DIP Lenders, and (d) to take any and all other actions, which may be required,

necessary or prudent for the performance by the applicable Debtors under the DIP Facility or the

DIP Loan Documents, the creation and perfection of the DIP Liens or to implement any of the

transactions contemplated by the DIP Loan Documents or this Final Order. Without limiting the

foregoing, the Debtors were, by the Interim Order, and hereby are authorized and directed on a

final basis to pay, in accordance with this Final Order, all DIP Obligations, which amounts are

hereby approved, shall not be subject to further approval of this Court and shall be non-

refundable and not subject to challenge in any respect. Upon execution and delivery, the DIP

Loan Documents shall represent valid and binding obligations of the Debtors, enforceable

against each of the Debtors and their estates, and the DIP Obligations shall be due and payable,

in each case, in accordance with the terms of the Interim Order, this Final Order and the DIP

Loan Documents.

              For purposes hereof, the term “DIP Obligations” means all “Obligations” as

defined in the DIP Credit Agreement, and shall include, without limitation, principal, interest,

fees, payments, premiums and other amounts under the Payment Letters (as defined in the DIP

Credit Agreement), original issue discount, payments, premiums, costs, expenses, charges,

prepayment premiums or similar amounts, any obligations in respect of indemnity claims,



                                               16
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 17
                                                                17 of
                                                                   of 182
                                                                      182



whether contingent or absolute, due under the DIP Loan Documents and any other amounts that

are or may become due under the DIP Loan Documents, in each case, whether or not such fees

arose before or after the Petition Date, as such amounts become earned, due and payable under

the DIP Loan Documents, without the need to obtain further Court approval.

       3.      Authorization to Borrow. The Debtors are hereby authorized to borrow the DIP

Loans from the DIP Lenders under the DIP Facility (and the DIP Guarantors are hereby

authorized to unconditionally guarantee, on a joint and several basis, the repayment of the DIP

Facility), subject to the terms and conditions set forth in this Final Order and the DIP Loan

Documents. The DIP Lenders shall have no obligation to make any loan or advance under the

DIP Loan Documents, unless all of the conditions precedent to the making of such extension of

credit under the DIP Loan Documents and this Final Order have been satisfied in full or waived

in accordance with the DIP Loan Documents.

       4.      DIP Obligations. This Final Order and the DIP Loan Documents shall evidence

the DIP Obligations, which DIP Obligations shall, upon execution of the DIP Loan Documents,

be valid, binding and enforceable against the Debtors, their estates and any successors thereto,

including, without limitation, any estate representative or trustee appointed in any of the Chapter

11 Cases, or any case under chapter 7 of the Bankruptcy Code upon the conversion of any of the

Chapter 11 Cases, or in any other proceedings superseding or related to any of the foregoing,

and/or upon the dismissal of any of the Chapter 11 Cases or any such successor cases

(collectively, the “Successor Cases”), and their creditors and other parties-in-interest, in each

case, in accordance with the terms of this Final Order and the DIP Loan Documents. All

obligations incurred, payments made, and transfers or grants of security and liens set forth in the

Interim Order, this Final Order and/or the DIP Loan Documents by any Debtor are granted to or



                                                17
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 18
                                                                18 of
                                                                   of 182
                                                                      182



for the benefit of the Debtors for fair consideration and reasonably equivalent value, and are

granted contemporaneously with the making of the loans and/or commitments and other financial

accommodations secured thereby. No obligation, payment, transfer, or grant of security or lien

hereunder and/or under the DIP Loan Documents (including any DIP Obligation or DIP Liens)

shall be stayed, restrained, voidable, avoidable, or recoverable, under the Bankruptcy Code or

under any applicable law (including, without limitation, under sections 502(d), 544 and 547 to

550 of the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,

Uniform Fraudulent Conveyance Act, or similar statute or common law), or subject to any

avoidance, reduction, setoff, recoupment, offset, recharacterization, subordination (whether

equitable, contractual or otherwise), counter-claim, cross-claim, defense, or any other challenge

under the Bankruptcy Code or any applicable law or regulation by any person or entity.

       5.         DIP Liens.

                        As security for the DIP Obligations, immediately upon, and effective as

of, entry of the Interim Order, the DIP Collateral Agent, for the benefit of itself and each of the

other DIP Secured Parties, was granted (and such grant is hereby ratified and approved on a final

basis) continuing, valid, binding, enforceable, non-avoidable, and automatically and properly

perfected security interests in and liens on (collectively, the “DIP Liens”) all DIP Collateral as

collateral security for the prompt and complete performance and payment when due (whether at

the stated maturity, by acceleration or otherwise) of all of the DIP Obligations.

                         The term “DIP Collateral” means all assets and properties**

(whether tangible, intangible, real, personal or mixed) of the Debtors, whether now owned by

or owing to, or hereafter acquired by, or arising in favor of, the Debtors (including under any

trade names, styles, or derivations thereof), and whether owned or consigned by or to, or leased

from or to, the
                                                18
 ** exclusive of chapter 5 causes of action, but inclusive of the proceeds of such causes
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 19
                                                                19 of
                                                                   of 182
                                                                      182



Debtors, and regardless of where located, including, without limitation, all of the Debtors’ rights,

title and interest in: (i) all Prepetition Senior Collateral and Prepetition Second Lien Collateral;

(ii) all cash and cash equivalents; (iii) all funds in any deposit account, securities account or

other account of the Debtors and all money, cash, cash equivalents, instruments and other

property deposited therein or credited thereto from time to time; (iv) all accounts and other

receivables; (v) all contract rights; (vi) all instruments, documents and chattel paper; (vii) all

securities (whether or not marketable); (viii) all goods, as-extracted collateral, furniture,

equipment, inventory and fixtures; (ix) all real property interests; (x) all interests in leaseholds,

(xi) all franchise rights; (xii) all patents, tradenames, trademarks (other than intent-to-use

trademarks), copyrights, licenses and all other intellectual property; (xiii) all general intangibles,

tax or other refunds, or insurance proceeds; (xiv) all equity interests, capital stock, limited

liability company interests, partnership interests and financial assets; (xv) all investment

property; (xvi) all supporting obligations; (xvii) all letters of credit issued to the Loan Parties and

letter of credit rights; (xviii) all proceeds of commercial tort claims; (xix) all proceeds of other

claims and causes of action (including all proceeds of claims and causes of action arising under

chapter 5 of the Bankruptcy Code (“Avoidance Action Proceeds”)); (xx) all books and records

(including, without limitation, customers lists, credit files, computer programs, printouts and

other computer materials and records); (xxi) to the extent not covered by the foregoing, all other

assets or properties of the Debtors, whether tangible, intangible, real, personal or mixed; (xxii)

all oil reserves; and (xxiii) all proceeds and products of each of the foregoing and all accessions

to, substitutions and replacements for, and rents, profits and products of, each of the foregoing,

including any and all proceeds of any insurance, indemnity, warranty or guaranty payable to such

Debtor from time to time with respect to any of the foregoing; provided, however, that (1) the



                                                  19
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 20
                                                                20 of
                                                                   of 182
                                                                      182



DIP Collateral shall not include (a) Excluded Assets (as defined in the DIP Loan Documents) or

(b) cash held in the Credit Card Cash Collateral Account (as defined in the Interim Cash

Management Order 4) in an amount of up to $50,000; and (2) the DIP Collateral shall include all

proceeds and products of Excluded Assets.

                        To the fullest extent permitted by the Bankruptcy Code or applicable law,

any provision of any lease, loan document, easement, use agreement, proffer, covenant, license,

contract, organizational document, or other instrument or agreement that requires the consent or

the payment of any fees or obligations to any governmental entity or non-governmental entity in

order for the Debtors to pledge, grant, mortgage, sell, assign, or otherwise transfer any fee or

leasehold interest or the proceeds thereof or other DIP Collateral, shall have no force or effect

with respect to the DIP Liens on such leasehold interests or other applicable DIP Collateral or the

proceeds of any assignment and/or sale thereof by any Debtor, in favor of the DIP Secured

Parties in accordance with the terms of the DIP Loan Documents and this Final Order or in favor

of the Prepetition Senior Secured Parties or Prepetition Second Lien Secured in accordance with

this Final Order.

        6.      Priority of DIP Liens.

                        The DIP Liens shall have the following priorities:

                (i)     pursuant to section 364(c)(2) of the Bankruptcy Code, the DIP Liens shall

be valid, enforceable, non-avoidable and automatically and fully perfected first priority liens on

and security interests in all DIP Collateral that is not otherwise subject to Permitted Prior Senior

Liens, subject only to the Carve Out;



4
 “Interim Cash Management Order” means the Interim Order Authorizing the Debtors to Continue to (I) Operate
Their Cash Management System and Maintain Existing Bank Accounts and (II) Perform Intercompany Transactions
[Docket No. 16].

                                                    20
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 21
                                                                21 of
                                                                   of 182
                                                                      182



               (ii)    pursuant to section 364(c)(3) of the Bankruptcy Code, the DIP Liens shall

be valid, enforceable, non-avoidable and automatically and fully perfected junior liens on and

security interests in all DIP Collateral other than Prepetition Senior Collateral and Prepetition

Second Lien Collateral, that on or as of the Petition Date is subject to Permitted Prior Senior

Liens, subject only to the Carve Out and such Permitted Prior Senior Liens; and

               (iii)   pursuant to section 364(d)(1) of the Bankruptcy Code, the DIP Liens shall

be valid, enforceable, non-avoidable automatically and fully perfected first priority senior

priming liens on and security interests in all DIP Collateral that also constitutes Prepetition

Senior Collateral or Prepetition Second Lien Collateral, wherever located, which senior priming

liens and security interests in favor of the DIP Agent shall prime and be senior to the Prepetition

Senior Liens and the Prepetition Second Liens, and shall be subject only to the Carve Out and

Permitted Prior Senior Liens.

                       Except as expressly set forth herein, the DIP Liens and the Superpriority

DIP Claims: (i) shall not be made subject to or pari passu with (A) any lien, security interest or

claim heretofore or hereinafter granted in any of the Chapter 11 Cases or any Successor Cases,

other than liens (which shall be part of the DIP Liens) granted under Secured Swap Agreements

(as defined in the DIP Credit Agreement) expressly permitted under Section 9.18 of the DIP

Credit Agreement (“Permitted Swap Liens”), and shall be valid and enforceable against the

Debtors, their estates, any trustee or any other estate representative appointed or elected in the

Chapter 11 Cases or any Successor Cases and/or upon the dismissal of any of the Chapter 11

Cases or any Successor Cases, (B) any lien that is avoided and preserved for the benefit of the

Debtors and their estates under section 551 of the Bankruptcy Code or otherwise, and (C) any




                                                21
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 22
                                                                22 of
                                                                   of 182
                                                                      182



intercompany or affiliate lien or claim; and (ii) shall not be subject to sections 510, 549, 550, 551

or 506(c) of the Bankruptcy Code.

       7.      Superpriority DIP Claims. Subject only to the Carve Out, immediately upon, and

effective as of, entry of the Interim Order, the DIP Secured Parties were granted (and such grant

is hereby ratified and approved on a final basis), pursuant to section 364(c)(1) and 364(e) of the

Bankruptcy Code, allowed superpriority administrative expense claims in each of the Chapter 11

Cases or any Successor Cases (the “Superpriority DIP Claims”), on account of the DIP

Obligations, (a) with priority over any and all administrative expense claims, unsecured claims

and all other claims against the Debtors or their estates in any of the Chapter 11 Cases or any

Successor Cases, at any time existing or arising, of any kind or nature whatsoever, including,

without limitation, administrative expenses, unsecured claims, or other claims of the kinds

specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 364(c)(1), 365, 503(a),

503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113 and 1114 of the Bankruptcy Code, and

any other provision of the Bankruptcy Code, whether or not such expenses or claims may

become secured by a judgment lien or other non-consensual lien, levy, or attachment, and

(b) which shall at all times be senior to the rights of the Debtors or their estates, and any trustee

appointed in the Chapter 11 Cases or any Successor Cases to the extent permitted by law;

provided however, that Superpriority DIP Claims may rank pari passu with claims of Approved

Counterparties (as defined in the DIP Credit Agreement) arising under Secured Swap

Agreements (as defined in the DIP Credit Agreement) expressly permitted under Section 9.18 of

the DIP Credit Agreement (which claims shall be part of the Superpriority DIP Claims). The

Superpriority DIP Claims shall, for purposes of section 1129(a)(9)(A) of the Bankruptcy Code,

be considered administrative expenses allowed under section 503(b) of the Bankruptcy Code,



                                                 22
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 23
                                                                23 of
                                                                   of 182
                                                                      182



shall be against each Debtor on a joint and several basis, and shall be payable from and have

recourse to all DIP Collateral.

       8.      Use of DIP Facility Proceeds. From and after the Closing Date, the Debtors shall

be permitted to draw upon the DIP Facility and use the proceeds of the DIP Facility and Cash

Collateral only for the following purposes, in each case, solely in accordance with and subject to

this Final Order, the DIP Loan Documents and the Approved Budget (subject to Permitted

Variances): (a) to pay interest, fees, costs and expenses related to the DIP Loans; (ii) to pay the

reasonable, documented and invoiced fees, costs and expenses of the estate professionals

retained in the Chapter 11 Cases and approved by the Bankruptcy Court, (iii) to pay the fees,

costs, disbursements and expenses of the DIP Secured Parties, (iv) to make all permitted

payments of costs of administration of the Chapter 11 Cases, (v) to pay such prepetition expenses

as are consented to in writing by the Required DIP Lenders and approved by the Bankruptcy

Court, (vi) to satisfy any adequate protection obligations owing under the Interim Order or this

Final Order; and (vii) for general corporate and working capital purposes of the Debtors during

the Chapter 11 Cases, subject to the Approved Budget (subject to Permitted Variances).

       9.      Authorization to Use Cash Collateral. The Debtors were, by the Interim Order,

and hereby are on a final basis, authorized to use Cash Collateral in accordance with the

Approved Budget (subject to Permitted Variances) and subject to the terms and conditions of the

DIP Loan Documents and this Final Order. Nothing in this Final Order shall authorize the

disposition of any assets of the Debtors or their estates outside the ordinary course of business, or

any of the Debtors’ use of any Cash Collateral or other proceeds resulting therefrom, except as

expressly permitted in this Final Order and the DIP Loan Documents and in accordance with the

Approved Budget (subject to Permitted Variances).           The Prepetition Senior Liens in the



                                                 23
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 24
                                                                24 of
                                                                   of 182
                                                                      182



Prepetition Senior Collateral and the Prepetition Second Liens in the Prepetition Second Lien

Collateral, subject to the Prepetition Intercreditor Agreement, shall continue to attach to the Cash

Collateral irrespective of the commingling of the Cash Collateral with other cash of the Debtors

(if any). Any failure by the Debtors on or after the Petition Date to comply with the segregation

requirements of section 363(c)(4) of the Bankruptcy Code in respect of any Cash Collateral shall

not be used as a basis to challenge the Prepetition Senior Obligations or the Prepetition Second

Lien Obligations, or the extent, validity, enforceability or perfected status of the Prepetition

Senior Liens or the Prepetition Second Liens.

       10.     Adequate Protection. In consideration for the Debtors’ use of the Prepetition

Senior Collateral (including Cash Collateral) and Prepetition Second Lien Collateral (including

Cash Collateral), and to protect the Prepetition Senior Secured Parties and the Prepetition Second

Lien Secured Parties against the Diminution in Value of their interests in the Prepetition Senior

Collateral, the Prepetition Senior Secured Parties and the Prepetition Second Lien Secured

Parties shall receive, solely to the extent of any such Diminution in Value, the following

adequate protection:

                       Senior Adequate Protection Liens. Pursuant to sections 361, 363(e) and

364(d) of the Bankruptcy Code, the Prepetition Senior Secured Collateral Agent, for the benefit

of itself and the Prepetition Senior Secured Parties, effective as of the entry of the Interim Order,

was granted (and such grant is hereby ratified and approved on a final basis) continuing, valid,

binding, enforceable and automatically perfected postpetition security interests and liens on all

DIP Collateral (the “Senior Adequate Protection Liens”), which security interests and liens will

be junior only to the DIP Liens, Permitted Swap Liens, the Permitted Prior Senior Liens, and the

Carve Out, and shall be senior in priority to all other liens, including the Junior Adequate



                                                 24
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 25
                                                               25 of
                                                                  of 182
                                                                     182



Protection Liens, Prepetition Senior Liens and the Prepetition Second Liens. Except for with

respect to the DIP Liens, Permitted Swap Liens and the Carve Out, the Senior Adequate

Protection Liens shall not be made subject to or pari passu with any lien or security interest

heretofore or hereinafter granted or created in any of the Chapter 11 Cases or any Successor

Cases and shall be valid and enforceable against the Debtors, their estates and any successors

thereto, including, without limitation, any trustee appointed in any of the Chapter 11 Cases or

any Successor Cases until such time as the Prepetition Senior Obligations are paid in full. The

Senior Adequate Protection Liens shall not be subject to sections 549 or 550 of the Bankruptcy

Code. No lien or interest avoided and preserved for the benefit of the estates pursuant to section

551 of the Bankruptcy Code shall be pari passu with or senior to the Senior Adequate Protection

Liens.

                      Senior Adequate Protection Claim. Pursuant to section 507(b) of the

Bankruptcy Code, the Prepetition Senior Secured Collateral Agent, the Prepetition Senior Agents

and the Prepetition Senior Lenders, effective as of the entry of the Interim Order, were granted

(and such grant is hereby ratified and approved on a final basis) an allowed superpriority

administrative expense claim (the “Senior Adequate Protection Claim”), which claim shall be

junior to the Superiority DIP Claims and the Carve Out, but shall be senior to and have priority

over any other administrative expense claims, unsecured claims and all other claims against the

Debtors or their estates in any of the Chapter 11 Cases or any Successor Cases, at any time

existing or arising, of any kind or nature whatsoever, including, without limitation,

administrative expenses or other claims of the kinds specified in or ordered pursuant to sections

105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113

and 1114 of the Bankruptcy Code, and any other provision of the Bankruptcy Code, whether or



                                               25
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 26
                                                                26 of
                                                                   of 182
                                                                      182



not such expenses or claims may become secured by a judgment lien or other non-consensual

lien, levy, or attachment. The Senior Adequate Protection Claim shall, for purposes of section

1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses allowed under

section 503(b) of the Bankruptcy Code, shall be against each Debtor on a joint and several basis,

and shall be payable from and have recourse to all DIP Collateral. Except for the Superiority

DIP Claims and the Carve Out, the Senior Adequate Protection Claim shall not be made subject

to or pari passu with any claim heretofore or hereinafter granted or created in any of the Chapter

11 Cases or any Successor Cases and shall be valid and enforceable against the Debtors, their

estates and any successors thereto, including, without limitation, any trustee appointed in any of

the Chapter 11 Cases or any Successor Cases until such time as the Prepetition Senior

Obligations are paid in full.

                       Junior Adequate Protection Liens. Pursuant to sections 361, 363(e) and

364(d) of the Bankruptcy Code, the Prepetition Second Lien Collateral Agent, for the benefit of

itself and the Prepetition Second Lien Secured Parties, effective as of the entry of the Interim

Order, was granted (and such grant is hereby ratified and approved on a final basis) continuing,

valid, binding, enforceable and automatically perfected postpetition security interests and liens

on all DIP Collateral (the “Junior Adequate Protection Liens” and together with the Senior

Adequate Protection Liens, the “Adequate Protection Liens”), which security interests and liens

will be junior only to the DIP Liens, Permitted Swap Liens, the Senior Adequate Protection

Liens, the Prepetition Senior Liens, the Permitted Prior Senior Liens, and the Carve Out, and

shall be senior in priority to all other liens, including the Prepetition Second Liens. Except for

with respect to the DIP Liens, Permitted Swap Liens, the Senior Adequate Protection Liens, the

Prepetition Senior Liens, the Permitted Prior Senior Liens, and the Carve Out, the Junior



                                               26
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 27
                                                               27 of
                                                                  of 182
                                                                     182



Adequate Protection Liens shall not be made subject to or pari passu with any lien or security

interest heretofore or hereinafter granted or created in any of the Chapter 11 Cases or any

Successor Cases and shall be valid and enforceable against the Debtors, their estates and any

successors thereto, including, without limitation, any trustee appointed in any of the Chapter 11

Cases or any Successor Cases until such time as the Prepetition Second Lien Obligations are paid

in full. The Junior Adequate Protection Liens shall not be subject to sections 549 or 550 of the

Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estates

pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to the Junior

Adequate Protection Liens.

                      Junior Adequate Protection Claim. Pursuant to section 507(b) of the

Bankruptcy Code, the Prepetition Second Lien Collateral Agent and the Prepetition Second Lien

Lenders, effective as of the entry of the Interim Order, were granted (and such grant is hereby

ratified and approved on a final basis) an allowed superpriority administrative expense claim (the

“Junior Adequate Protection Claim” and together with the Senior Adequate Protection Claim, the

“Adequate Protection Claims”), which claim shall be junior to the Superpriority DIP Claims, the

Senior Adequate Protection Claim and the Carve Out, but shall be senior to and have priority

over any other administrative expense claims, unsecured claims and all other claims against the

Debtors or their estates in any of the Chapter 11 Cases or any Successor Cases, at any time

existing or arising, of any kind or nature whatsoever, including, without limitation,

administrative expenses or other claims of the kinds specified in or ordered pursuant to sections

105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113

and 1114 of the Bankruptcy Code, and any other provision of the Bankruptcy Code, whether or

not such expenses or claims may become secured by a judgment lien or other non-consensual



                                               27
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 28
                                                                28 of
                                                                   of 182
                                                                      182



lien, levy, or attachment. The Junior Adequate Protection Claim shall, for purposes of section

1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses allowed under

section 503(b) of the Bankruptcy Code, shall be against each Debtor on a joint and several basis,

and shall be payable from and have recourse to all DIP Collateral. Except for the Superpriority

DIP Claims, the Senior Adequate Protection Claim and the Carve Out, the Junior Adequate

Protection Claim shall not be made subject to or pari passu with any claim heretofore or

hereinafter granted or created in any of the Chapter 11 Cases or any Successor Cases and shall be

valid and enforceable against the Debtors, their estates and any successors thereto, including,

without limitation, any trustee appointed in any of the Chapter 11 Cases or any Successor Cases

until such time as the Prepetition Second Lien Obligations are paid in full.

       11.     Additional Adequate Protection.        As further adequate protection for the

Prepetition Senior Secured Parties and the Prepetition Second Lien Secured Parties:

                       the Debtors shall pay all prepetition and postpetition reasonable and

documented fees, costs and expenses incurred by (i) the Prepetition RBL Agent and the

Prepetition Senior Secured Collateral Agent (including all reasonable and documented fees and

expenses of Simpson Thacher & Bartlett LLP (“Simpson”), one local Texas counsel, Opportune

LLP (“Opportune”) and such other consultants or other professionals as may be retained by the

Prepetition RBL Agent and the Senior Secured Collateral Agent with the consent of the Debtors

and the Required DIP Lenders, such consent not to be unreasonably withheld, delayed, or

conditioned) (collectively, the “RBL Agent Professionals”)); (ii) the Prepetition First Lien Term

Loan Agent (including all reasonable and documented fees and expenses of Covington &

Burling LLP (“Covington”) and Vinson & Elkins LLP (“Vinson & Elkins”, and together with

Covington, the “First Lien Agent Professionals”)), and (iii) the Ad Hoc Committee and the



                                                28
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 29
                                                               29 of
                                                                  of 182
                                                                     182



reasonable and documented fees, costs and expenses of (A) Stroock & Stroock & Lavan LLP

(“Stroock”); (B) Haynes and Boone, LLP (“Haynes and Boone”); (C) Evercore Group LLC

(“Evercore”); (D) Goodmans LLP (“Goodmans”); and (E) such other consultants or other

professionals as may be retained by the Ad Hoc Committee with the consent of the Debtors, such

consent not to be unreasonably withheld, delayed, or conditioned), in each case, without

duplication of the DIP Lenders’ advisor fees as provided in paragraph 24 of this Final Order

(collectively, the “Ad Hoc Committee Professionals”, and together with the RBL Agent

Professionals and the First Lien Agent Professionals, the “Lender Professionals”). The invoices

for the reasonable and documented fees and expenses of the Lender Professionals to be paid

pursuant to this paragraph shall not be required to comply with the U.S. Trustee guidelines, may

be in summary form only (and may contain redactions of privileged, confidential or otherwise

sensitive information), and shall be provided to counsel to the Debtors, with a copy to the U.S.

Trustee and counsel to the Official Committee (collectively, the “Fee Notice Parties”). If no

objection to payment of the requested fees and expenses are made, in writing and delivered to the

applicable Lender Professionals and counsel to the Debtors (which delivery may be made via

electronic mail) by any of the Fee Notice Parties within ten (10) calendar days after delivery of

such invoices (the “Fee Objection Period”), then, without further order of, or application to, the

Court or notice to any other party, such fees and expenses shall be promptly paid by the Debtors.

If an objection (solely as to reasonableness) is made by any of the Fee Notice Parties within the

Fee Objection Period to payment of the requested fees and expenses, then only the disputed

portion of such fees and expenses shall not be paid until the objection is resolved by the

applicable parties in good faith or by order of the Court, and the undisputed portion shall be

promptly paid by the Debtors.



                                               29
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 30
                                                                30 of
                                                                   of 182
                                                                      182



                       The Debtors shall pay the prepetition and postpetition reasonable and

documented fees, costs and expenses incurred by (i) Davis Polk & Wardwell LLP, as counsel to

an ad hoc group of Consenting Noteholders (the “Ad Hoc Second Lien Noteholder Group”), (ii)

PJT Partners LP, as financial advisor to Davis Polk & Wardwell LLP (which fees shall include a

one-time payment of a restructuring fee, which fee shall be deemed earned and payable upon the

consummation of a plan of reorganization of the Debtors), and (iii) Rapp & Krock, P.C., as local

counsel to the Ad Hoc Second Lien Noteholder Group ((i)-(iii) collectively, the “Second Lien

Professionals”) up to the Consenting Noteholder Fee Amount (as defined in the Restructuring

Support Agreement). The invoices for the reasonable and documented fees and expenses of the

Second Lien Professionals to be paid pursuant to this paragraph shall not be required to comply

with the U.S. Trustee guidelines, may be in summary form only (and may contain redactions of

privileged, confidential or otherwise sensitive information), and shall be provided to counsel to

the Fee Notice Parties, with a copy to counsel to the Ad Hoc Committee. With respect to

postpetition fees, costs and expenses of the Second Lien Professionals (the “Second Lien

Professional Postpetition Fees”), if no objection to payment of the requested fees and expenses

are made, in writing and delivered to the applicable Second Lien Professionals and counsel to the

Debtors (which delivery may be made via electronic mail) by any of the Fee Notice Parties

within ten (10) calendar days after delivery of such invoices (the “Second Lien Fee Objection

Period”), then, without further order of, or application to, the Court or notice to any other party,

such Second Lien Professional Postpetition Fees shall be promptly paid by the Debtors. If an

objection (solely as to reasonableness) is made by any of the Fee Notice Parties within the

Second Lien Fee Objection Period to payment of the Second Lien Professional Postpetition Fees,

then only the disputed portion of such fees and expenses shall not be paid until the objection is



                                                30
        Case
        Case 20-32631
             20-32631 Document
                      Document 283
                               279 Filed
                                   Filed in
                                         onTXSB  on 06/16/20
                                            06/15/20 in TXSB Page
                                                             Page 31
                                                                  31 of
                                                                     of 182
                                                                        182



resolved by the applicable parties in good faith or by order of the Court, and the undisputed

portion shall be promptly paid by the Debtors. With respect to the prepetition fees, costs and

expenses of the Second Lien Professionals (the “Second Lien Professional Prepetition Fees”),

such fees and expenses shall be granted administrative priority status and shall paid be in cash by

the Debtors upon consummation of a plan of reorganization. For the avoidance of doubt, the

Second Lien Professional Postpetition Fees and Second Lien Professional Prepetition Fees, to the

extent payable under this paragraph, shall be payable regardless of whether the Restructuring

Support Agreement remains in full force and effect. Notwithstanding anything to the contrary

herein, (i) in no event shall the aggregate of the Second Lien Professional Postpetition Fees and

Second Lien Professional Prepetition Fees exceed the Consenting Noteholder Fee Amount and

(ii) if any of the members of the Ad Hoc Second Lien Noteholder Group breach their obligations

under the Restructuring Support Agreement, then Debtors shall be relieved of their obligation to

pay the Second Lien Professional Postpetition Fees and Second Lien Professional Prepetition

Fees.

                      Budget Compliance. The Debtors shall comply with the Approved Budget

and all budget requirements set forth herein and in the DIP Loan Documents.

                      Information; Access to Books and Records. The Debtors will provide to

the Prepetition Senior Agents such reports and information required to be delivered pursuant to

the DIP Credit Agreement, including any Updated Budget and variance reports and such other

reports and information as may be reasonably requested by the Prepetition Senior Agents. In

addition, without limiting the rights of access and information afforded the Prepetition Senior

Agents, the Prepetition Senior Lenders, the DIP Agent and the DIP Lenders under this Final

Order and/or the DIP Loan Documents, the Debtors shall be, and hereby are, required to afford



                                                31
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 32
                                                                32 of
                                                                   of 182
                                                                      182



representatives, agents and/or employees of the DIP Agent, the DIP Lenders, the Prepetition

Senior Agents and the Ad Hoc Committee reasonable access to the Debtors’ premises and their

books and records and shall reasonably cooperate, consult with, and provide to such persons all

such information as may be reasonably requested in accordance with the Debtors’ obligations

under the Restructuring Support Agreement. In addition, the Debtors authorize their independent

certified public accountants, financial advisors, investment bankers, and consultants to cooperate,

consult with, and provide to the DIP Agent, the DIP Lenders, the Prepetition Senior Agents and

the Ad Hoc Committee all such information as may be reasonably requested with respect to the

business, results of operations and financial condition of any of the Debtors. The Debtors shall

provide to the Committee and its professionals (subject to the execution of appropriate

confidentiality agreements) (1) all documents and information delivered to the DIP Lenders

pursuant to Sections 8.01, 8.02, 8.12 and 8.21 of the DIP Credit Agreement and (2) all

documents and information delivered to the Prepetition Agents pursuant to this paragraph 11(d).

       12.     Adequate Protection Reservation. The receipt by the Prepetition Senior Secured

Parties and the Prepetition Second Lien Secured Parties of the adequate protection provided

pursuant to this Final Order shall not be deemed an admission that the interests of the Prepetition

Senior Secured Parties or the Prepetition Second Lien Secured Parties are indeed adequately

protected. Further, this Final Order shall not prejudice or limit the rights of the Prepetition

Senior Secured Parties or the Prepetition Second Lien Secured Parties (subject to the terms of the

Prepetition Intercreditor Agreement) to seek additional relief with respect to the use of Cash

Collateral or for additional adequate protection; provided that any such additional or alternative

adequate protection approved by the Court shall at all times be subordinate and junior to the

Carve Out, the DIP Obligations and the DIP Liens granted under this Final Order and the DIP



                                                32
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 33
                                                                33 of
                                                                   of 182
                                                                      182



Loan Documents. Without limiting the foregoing, nothing herein shall impair or modify the

application of section 507(b) of the Bankruptcy Code in the event that the adequate protection

provided hereunder is insufficient to compensate for any Diminution in Value during any of the

Chapter 11 Cases subject to the Carve Out. Subject to the terms of the Restructuring Support

Agreement, all parties’ rights as to whether a Prepetition Senior Secured Party is entitled to or

has an allowed claim for post-petition interest and fees are fully preserved and such rights, if any,

shall not be prejudiced or impaired by this Final Order.

       13.     Amendments. The Debtors, the DIP Agent and the DIP Lenders are hereby

authorized to enter into the DIP Loan Documents and implement, in accordance with the terms

of the DIP Loan Documents, one or more amendments, waivers, consents or other modifications

to and under the DIP Loan Documents, in each case in such form as the Debtors and the

Required DIP Lenders may agree, and no further approval of the Bankruptcy Court shall be

required for non-material amendments, waivers, consents or other modifications to and under the

DIP Loan Documents (and any reasonable fees paid in connection therewith); provided,

however, that the Debtors shall provide notice of any material amendment, waiver, consent or

other modification under the DIP Loan Documents to counsel to the Prepetition RBL Agent,

counsel to the Official Committee and the United States Trustee three (3) calendar days prior to

the effective date thereof to the extent practicable. If no objections are timely received (or if the

Debtors, the Prepetition RBL Agent, the U.S. Trustee or the Official Committee indicate via

electronic mail or otherwise that they have no objection) to a material amendment within three

(3) calendar days from the date of delivery of such notice, the Debtors may proceed to execute

such amendment, which shall become effective immediately upon execution.

       14.     Budget Covenants.



                                                 33
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 34
                                                               34 of
                                                                  of 182
                                                                     182



               (a)    Initial Budget and Updated Budget.       The Debtors have prepared and

delivered to the DIP Agent and the DIP Lenders, and the DIP Agent and DIP Lenders have

approved, an initial budget, a copy of which is attached hereto as Exhibit C (the “Initial

Budget”), which reflects the Debtors’ anticipated cash receipts and all anticipated necessary and

required disbursements for each calendar week during the period from the Petition Date through

and including the end of the thirteenth (13th) calendar week following the Petition Date. The

Initial Budget, and each Updated Budget (as defined below), shall be deemed the “Approved

Budget” for all purposes hereof until superseded by another Approved Budget pursuant to the

provisions set forth below.

               (b)    Updated Budget. The Debtors shall prepare in good faith and deliver to

the DIP Agent, the professionals for the DIP Lenders and the Prepetition RBL Agent updated

cash flow forecasts consistent with the form and level of detail of the Initial Budget and

otherwise in form and substance acceptable to the Required DIP Lenders, as and to the extent

required by, and at such times, and for the periods required under, the DIP Credit Agreement

(each such updated forecast, an “Updated Budget”). Each Updated Budget delivered to the DIP

Agent, the DIP Lenders and the Prepetition RBL Agent shall be accompanied by such supporting

documentation in accordance with the terms of the DIP Credit Agreement. For the avoidance of

doubt, no amendment, modification or update to an Approved Budget shall be effective without

the approval of the Required DIP Lenders, in consultation with the Prepetition RBL Agent, and

in accordance with the terms of the DIP Credit Agreement.

               (c)    Variance Reporting. The Debtors are subject to the variance reporting and

testing as set forth in, and in accordance with the terms of, the DIP Credit Agreement. Variances

in excess of Permitted Variance (as defined in the DIP Credit Agreement), if any, from the



                                               34
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 35
                                                                35 of
                                                                   of 182
                                                                      182



Approved Budget, and any proposed changes to the Approved Budget, shall be subject to written

agreement by the Debtors and the DIP Agent (acting at the direction of the Required DIP

Lenders), in each case without further notice, motion or application to, order of, or hearing

before, the Court.

       15.     Modification of Automatic Stay. The automatic stay imposed by section 362(a)

of the Bankruptcy Code is hereby modified as necessary to permit: (a) the Debtors to grant the

DIP Liens and the Superpriority DIP Claim, and to perform such acts as the DIP Agent or the

Required DIP Lenders may request to assure the perfection and priority of the DIP Liens; (b) the

Debtors to take all appropriate action to grant the Adequate Protection Liens and the Adequate

Protection Claims set forth herein, and to take all appropriate action to ensure that the Adequate

Protection Liens granted hereunder are perfected and maintain the priority set forth herein;

(c) the Debtors to incur all liabilities and obligations, including all the DIP Obligations, to the

Prepetition Senior Secured Parties, the Prepetition Second Lien Secured Parties and the DIP

Secured Parties as contemplated under the Interim Order, this Final Order and the DIP Loan

Documents; (d) the Debtors to pay all amounts referred to, required under, in accordance with,

and subject to the DIP Loan Documents, the Interim Order and this Final Order; (e) the DIP

Secured Parties, the Prepetition Senior Secured Parties and the Prepetition Second Lien Secured

Parties to retain and apply payments made in accordance with the DIP Loan Documents, the

Interim Order and this Final Order; (f) subject to paragraph 22 hereof, the DIP Agent and the

DIP Lenders to exercise, upon the occurrence and during the continuance of any Event of

Default (as defined in the DIP Credit Agreement), subject to the Remedies Notice Period (as

defined below), under the DIP Loan Documents, all rights and remedies provided for in the DIP

Loan Documents and take any or all actions provided therein; (g) the Debtors to perform under



                                                35
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 36
                                                                36 of
                                                                   of 182
                                                                      182



the DIP Loan Documents any and all other instruments, certificates, agreements and documents

which may be required, necessary or prudent for the performance by the applicable Debtors

under the DIP Loan Documents and any transactions contemplated therein or in this Final Order;

and (h) the implementation of all of the terms, rights, benefits, privileges, remedies and

provisions of this Final Order and the DIP Loan Documents, in each case, without further notice,

motion or application to, or order of, or hearing before, this Court, subject to the terms of this

Final Order. Nothing in this Final Order shall impair or abridge the Debtors’ right to seek (and,

if granted by the Bankruptcy Court), obtain the use of Cash Collateral on a nonconsensual basis,

and the rights of the DIP Secured Parties and the Prepetition Senior Secured Parties to object to

such request are fully preserved.

       16.     Perfection of DIP Liens and Postpetition Liens.          This Final Order shall be

sufficient and conclusive evidence of the validity, perfection and priority of all security interests

and liens granted herein, including, without limitation, the DIP Liens and the Adequate

Protection Liens, without the necessity of executing, filing or recording any financing statement,

mortgage, notice or other instrument or document that may otherwise be required under the law

or regulation of any jurisdiction or the taking of any other action (including, for the avoidance of

doubt, entering into any deposit account control agreement) to validate or perfect (in accordance

with applicable law) such liens, or to entitle the Prepetition Senior Agents, the Prepetition Senior

Lenders, the DIP Agent or the DIP Lenders to the priorities granted herein. Notwithstanding the

foregoing, each of the DIP Agent and the Prepetition Senior Agents, without any further consent

of any party, was, by the Interim Order, and hereby is authorized on a final basis to execute, file

or record, and the DIP Agent or Prepetition Senior Agents, as applicable, may require the

execution, filing or recording, as each, in its sole discretion deems necessary, of such financing



                                                 36
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 37
                                                                37 of
                                                                   of 182
                                                                      182



statements, mortgages, notices of lien, and other similar documents to enable the DIP Agent and

the Prepetition Senior Agents, as applicable, to further validate, perfect, preserve and enforce the

DIP Liens or other liens and security interests granted hereunder, perfect in accordance with

applicable law or to otherwise evidence the DIP Liens and/or the Adequate Protection Liens, as

applicable, and all such financing statements, mortgages, notices, and other documents shall be

deemed to have been executed, filed or recorded as of the Petition Date; provided, however, that

no such execution, filing or recordation shall be necessary or required in order to create or

perfect the DIP Liens and/or the Adequate Protection Liens. The Debtors were, by the Interim

Order, and hereby are authorized and directed on a final basis to execute and deliver promptly

upon demand to the DIP Agent or the Prepetition Senior Agents, as applicable, all such financing

statements, notices, and other documents as the DIP Agent, the Required DIP Lenders or the

Prepetition Senior Agents may reasonably request. The DIP Agent or the Prepetition Senior

Agents, each in its discretion, may file a photocopy of this Final Order as a financing statement

with any filing or recording office or with any registry of deeds or similar office, in addition to or

in lieu of such financing statements, notices of lien, or similar instruments, and in such event, the

filing or recording office shall be authorized to file or record such photocopy of this Final Order.

       17.     Protection of DIP Lenders’ Rights and Adequate Protection Liens. So long as

there are any DIP Obligations outstanding, the Prepetition Senior Secured Parties and the

Prepetition Second Lien Secured Parties shall (a) absent the written consent of the Required DIP

Lenders, have no right to, and take no action to, foreclose upon or recover in connection with the

liens granted thereto pursuant to the Prepetition Senior Loan Documents, the Prepetition Second

Lien Documents, the Interim Order, this Final Order or otherwise seek or exercise any

enforcement rights or remedies against any DIP Collateral or in connection with the debt and



                                                 37
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 38
                                                                38 of
                                                                   of 182
                                                                      182



obligations underlying the Prepetition Senior Loan Documents, the Prepetition Second Lien

Documents or Adequate Protection Liens, including, without limitation, in respect of the

occurrence or continuance of any Event of Default (as defined in the Prepetition Senior Loan

Documents or the Prepetition Second Lien Documents), (b) be deemed to have consented to any

release of DIP Collateral authorized under the DIP Loan Documents (but not any proceeds of

such transfer, disposition or sale to the extent remaining after payment in full in cash of the DIP

Obligations), (c) not file any further financing statements, patent filings, trademark filings,

copyright filings, mortgages, memoranda of lease, notices of lien or similar instruments, or

otherwise take any action to perfect their security interests in the DIP Collateral unless, solely as

to this clause (c), the DIP Collateral Agent files financing statements or other documents to

perfect the liens granted pursuant to the DIP Loan Documents and/or this Final Order, or as may

be required by applicable state law to continue the perfection of valid and unavoidable liens or

security interests as of the date of filing, and (d) deliver or cause to be delivered, at the Debtors’

costs and expense (for which the Prepetition Senior Lenders shall be reimbursed upon

submission to the Debtors of invoices or billing statements), any termination statements, releases

and/or assignments (to the extent provided for herein) in favor of the DIP Agent and the DIP

Lenders or other documents necessary to effectuate and/or evidence the release, termination

and/or assignment of Adequate Protection Liens, the Prepetition Senior Liens or the Prepetition

Second Liens on any portion of the DIP Collateral subject to any sale or disposition approved or

arranged for by the Required DIP Lenders or the DIP Agent (upon direction from the Required

DIP Lenders).

       18.      Proceeds of Subsequent Financing.         Without limiting the provisions of the

immediately preceding paragraph, if the Debtors, any trustee, any examiner with enlarged



                                                 38
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 39
                                                               39 of
                                                                  of 182
                                                                     182



powers or any responsible officer subsequently appointed in any of the Chapter 11 Cases or any

Successor Cases shall obtain credit or incur debt pursuant to sections 364(b), (c), or (d) of the

Bankruptcy Code in violation of this Final Order or the DIP Loan Documents at any time prior to

the indefeasible payment in full in cash of all of the DIP Obligations, the satisfaction of the

Superpriority DIP Claims and the Adequate Protection Claims (in accordance with the

Prepetition Intercreditor Agreement), and the termination of the DIP Agent’s and the DIP

Lenders’ obligations to extend credit under the DIP Facility and this Final Order, including

subsequent to the confirmation of any plan with respect to any or all of the Debtors and the

Debtors’ estates, then unless otherwise agreed by the Required DIP Lenders, all of the cash

proceeds derived from such credit or debt shall immediately be turned over to the DIP Agent to

be applied to the DIP Obligations pursuant to the DIP Credit Agreement. The Prepetition Senior

Secured Parties reserve the right to assert that all remaining cash proceeds derived from such

credit or debt after payment in full of all DIP Obligations and the Adequate Protection Claims

shall immediately be turned over to the Prepetition Senior Agents to be applied to the Prepetition

Senior Obligations (in accordance with the Prepetition Senior Lien Documents, including the

Collateral Trust Agreement). Subject to the Prepetition Intercreditor Agreement, the Prepetition

Second Lien Secured Parties reserve the right to assert that all remaining cash proceeds derived

from such credit or debt shall, after payment in full of the Prepetition Senior Obligations,

immediately be turned over to the Prepetition Second Lien Collateral Agent to be applied to the

Prepetition Second Lien Obligations in accordance with the Prepetition Second Lien Documents.

       19.     Maintenance of DIP Collateral.       The Debtors shall continue to maintain all

property, operational and other insurance as required and as specified in the DIP Loan

Documents. The Debtors shall provide the DIP Agent and its counsel (for distribution to the DIP



                                               39
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 40
                                                               40 of
                                                                  of 182
                                                                     182



Lenders) with commercially reasonable evidence of such insurance upon a request to counsel for

the Debtors. Upon entry of the Interim Order and to the fullest extent provided by applicable

law, the DIP Agent (on behalf of the DIP Secured Parties) was, and was deemed to be, without

any further action or notice, named as additional insured and loss payee on each insurance policy

maintained by the Debtors that in any way relates to the DIP Collateral. The Debtors shall also

maintain the cash management system in effect as of the Petition Date, as modified by this Final

Order and any order of the Court authorizing the continued use of the cash management system.

       20.     Disposition of or New Liens on DIP Collateral. The Debtors shall not sell,

transfer, lease, encumber or otherwise dispose of any portion of the DIP Collateral (or enter into

any binding agreement to do so) other than in the ordinary course of business without the prior

written consent of the Required DIP Lenders, or as otherwise provided for in the DIP Loan

Documents.

       21.     Termination Date. Each of the following shall constitute a termination event

under this Final Order (each a “Termination Event”, and the date upon which such Termination

Event occurs, the “Termination Date”), unless waived in writing (delivery by email or other

electronic means being sufficient) by (1) the DIP Agent (acting at the direction of the Required

DIP Lenders) or the Required DIP Lenders and (2) with respect to items (c) through (j) below

(such events, the “RBL Termination Events”), the Prepetition RBL Agent: (a) the occurrence of

the maturity date of the DIP Facility; (b) the occurrence of an “Event of Default” under and as

defined in the DIP Credit Agreement; (c) the consummation of a sale of substantially all of the

Debtors’ assets; (d) the effective date of a chapter 11 plan; (e) the failure by the Debtors to

timely perform any of the material terms, provisions, conditions, covenants, or other obligations

under this Final Order; (f) an order converting any Chapter 11 Cases to a case under chapter 7 of



                                               40
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 41
                                                                41 of
                                                                   of 182
                                                                      182



the Bankruptcy Code or dismissing any of the Chapter 11 Cases; (g) an order appointing a

chapter 11 trustee in the Chapter 11 Cases; (h) an order appointing an examiner with enlarged

powers in the Chapter 11 Cases (beyond those set forth in section 1106(a)(3) and (4) of the

Bankruptcy Code); (i) any modifications, amendments, reversal or extensions of this Final Order

that are adverse to the DIP Secured Parties or the Prepetition Senior Secured Parties or

Prepetition Second Lien Secured Parties; or (j) the Restructuring Support Agreement is

terminated with respect to all parties (and for the avoidance of doubt, termination of the RSA as

to one party, but not all parties, shall not be a Termination Event) in accordance with its terms.

       22.     Rights and Remedies Upon Termination Event.

       (a)     Upon the occurrence and during the continuation of a Termination Event, the DIP

Agent (upon direction from the Required DIP Lenders) or the Required DIP Lenders may (and

any automatic stay otherwise applicable to the DIP Secured Parties, whether arising under

sections 105 or 362 of the Bankruptcy Code or otherwise, but subject to the terms of this Final

Order (including this paragraph) is hereby modified, without further notice to, hearing of, or

order from this Court, to the extent necessary to permit the DIP Secured Parties to), upon

delivery of written notice (a “Termination Notice”) (including by e-mail) to lead restructuring

counsel to the Debtors, lead restructuring counsel to the Official Committee , lead restructuring

counsel to the Prepetition RBL Agent, and the U.S. Trustee, (the “Remedies Notice Parties”),

unless the Court orders otherwise prior to three (3) business days after delivery of such

Termination Notice (such three day period, the “Remedies Notice Period”), which Remedies

Notice Period shall run concurrently with any notice required or cure period under the DIP

Documents): (a) immediately terminate and/or revoke the Debtors’ right under this Final Order

and any other DIP Loan Documents to use any Cash Collateral; (b) terminate the DIP Facility



                                                 41
       Case
       Case 20-32631
            20-32631 Document
                     Document 283
                              279 Filed
                                  Filed in
                                        onTXSB  on 06/16/20
                                           06/15/20 in TXSB Page
                                                            Page 42
                                                                 42 of
                                                                    of 182
                                                                       182



and any DIP Loan Document as to any future liability or obligation of the DIP Secured Parties,

but without affecting any of the DIP Obligations or the DIP Liens securing the DIP Obligations;

(c) declare all DIP Obligations to be immediately due and payable; and (d) invoke the right to

charge interest at the default rate under the DIP Loan Documents. Upon delivery of such

Termination Notice by the DIP Agent (at the direction of the Required DIP Lenders) or the

Required DIP Lenders, without further notice or order of the Court, the Debtors’ authorization

to use Cash Collateral and incur DIP Financing hereunder will, subject to the expiration of the

Remedies Notice Period, automatically terminate and the DIP Secured Parties will have no

obligation to provide any DIP Loans or other financial accommodations.

        (b)   Upon the occurrence and during the continuation of a RBL Termination Event,

the Prepetition RBL Agent may (and any automatic stay otherwise applicable to the Prepetition

RBL Agent, whether arising under sections 105 or 362 of the Bankruptcy Code or otherwise,

but subject to the terms of this Final Order (including this paragraph) is hereby modified,

without further notice to, hearing of, or order from this Court, to the extent necessary to permit

the Prepetition RBL Agent to), upon delivery of a Termination Notice to the Remedies Notice

Parties, unless the Court orders otherwise during the Remedies Notice Period, terminate and/or

revoke the Debtors’ right under this Final Order to use any Cash Collateral. Upon delivery of

such Termination Notice by the Prepetition RBL Agent, without further notice or order of the

Court, the Debtors’ authorization to use Cash Collateral hereunder will, subject to the expiration

of the Remedies Notice Period, automatically terminate. During the Remedies Notice Period,

the Debtors shall be permitted to use Cash Collateral (i) in the ordinary course of business,

subject to the Approved Budget and the DIP Loan Documents and (ii) for funding of the Carve

Out.



                                               42
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 43
                                                               43 of
                                                                  of 182
                                                                     182



       (c)    Following a Termination Event, but prior to exercising the remedies set forth in

this sentence below, the DIP Secured Parties shall be required to file a motion with the Court

seeking emergency relief (the “Stay Relief Motion”) on five (5) business days’ notice to the

Remedies Notice Parties for a further order of the Court modifying the automatic stay in the

Chapter 11 Cases to permit the DIP Secured Parties to: (a) freeze monies or balances in the

Debtors’ accounts; (b) immediately set-off any and all amounts in accounts maintained by the

Debtors with the DIP Agent or the DIP Lenders against the DIP Obligations, (c) enforce any

and all rights against the DIP Collateral, including, without limitation, foreclosure on all or any

portion of the DIP Collateral, collection of accounts receivable, occupying the Debtors’

premises, sale or disposition of the DIP Collateral; and (d) take any other actions or exercise

any other rights or remedies permitted under this Final Order, the DIP Loan Documents or

applicable law.    The rights and remedies of the DIP Secured Parties specified herein are

cumulative and not exclusive of any rights or remedies that the DIP Secured Parties have under

the DIP Loan Documents or otherwise. If the DIP Secured Parties are permitted by the Court to

take any enforcement action with respect to the DIP Collateral following the hearing on the Stay

Relief Motion, the Debtors shall cooperate with the DIP Secured Parties in their efforts to

enforce their security interest in the DIP Collateral, and shall not take or direct any entity to take

any action designed or intended to hinder or restrict in any respect such DIP Secured Parties

from enforcing their security interests in the DIP Collateral.

       23.    Good Faith under Section 364(e) of the Bankruptcy Code; No Modification or

Stay of this Final Order. The DIP Secured Parties have acted in good faith in connection with

the DIP Facility, the DIP Loan Documents, the Interim Order and this Final Order, and their

reliance on the Interim Order and this Final Order is in good faith. Based on the findings set



                                                 43
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 44
                                                                44 of
                                                                   of 182
                                                                      182



forth in the Interim Order, this Final Order and the record made during the Interim Hearing and

the Final Hearing, and in accordance with section 364(e) of the Bankruptcy Code, in the event

any or all of the provisions of the Interim Order or this Final Order are hereafter modified,

reversed, amended or vacated by a subsequent order of the Court or any other court, the DIP

Secured Parties, the Prepetition Senior Secured Parties and the Prepetition Second Lien Secured

Parties are entitled to the benefits and protections provided in section 364(e) of the Bankruptcy

Code. Any such modification, reversal, amendment or vacatur shall not affect the validity and

enforceability of any advances previously made or made hereunder, or lien, claim or priority

authorized or created hereby. Any security interests, liens or claims granted to the DIP Secured

Parties arising prior to the effective date of any such modification, reversal, amendment or

vacatur of the Interim Order or this Final Order shall be governed in all respects by the original

provisions of the Interim Order or this Final Order (as the case may be), including entitlement to

all rights, remedies, privileges and benefits granted herein.

       24.     DIP and Other Expenses. The Debtors were, by the Interim Order, and hereby are

authorized and directed on a final basis to pay, in cash and on a current basis, all reasonable and

documented fees, costs, disbursements and expenses of the DIP Secured Parties incurred at any

time, to the extent provided by the DIP Loan Documents and this Final Order, whether or not the

transactions contemplated hereby are consummated, including, without limitation, legal,

accounting, collateral examination, monitoring and appraisal fees and expenses, financial

advisory fees and expenses, fees and expenses of other consultants and indemnification and

reimbursement of fees and expenses (including, without limitation, the reasonable and

documented prepetition and postpetition fees, costs and expenses of (A) Covington and Vinson

& Elkins; (B) Stroock, Haynes and Boone, Evercore and Goodmans, and (C) any other necessary



                                                 44
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 45
                                                                45 of
                                                                   of 182
                                                                      182



or appropriate counsel, advisors, professionals or consultants in connection with advising the

DIP Secured Parties (collectively the “DIP Secured Party Advisors”). The invoices for such fees

and expenses shall not be required to comply with the U.S. Trustee guidelines, may be in

summary form only (and may contain redactions of privileged, confidential or otherwise

sensitive information), and shall not be subject to application or allowance by the Court. Such

fees and expenses shall not be subject to any offset, defense, claim, counterclaim or diminution

of any type, kind or nature whatsoever. The invoices for fees and expenses to be paid pursuant

to this paragraph 24 shall be provided to the Fee Notice Parties.

           25.   Indemnification. The Debtors are authorized to jointly and severally indemnify

and hold harmless the DIP Agent (solely in its capacity as a DIP Agent), each DIP Lender (solely

in its capacity as a DIP Lender) and each other Indemnified Party (as defined in the DIP Credit

Agreement) in accordance and subject to the terms and conditions set forth in the DIP Credit

Agreement.

           26.   Proofs of Claim. The DIP Secured Parties, the Prepetition Senior Secured Parties

and the Prepetition Second Lien Secured Parties shall not be required to file proofs of claim in

any of the Chapter 11 Cases for any claim against the Debtors. Any proof of claim filed by the

DIP Secured Parties, the Prepetition Senior Secured Parties or the Prepetition Second Lien

Secured Parties shall be deemed to be in addition to (and not in lieu of) any other proof of claim

that may be filed by any such persons. Any order entered by the Court in relation to the

establishment of a bar date in any of the Chapter 11 Cases shall not apply to claims of the DIP

Secured Parties, the Prepetition Senior Secured Parties or the Prepetition Second Lien Secured

Parties.

           27.   Carve Out.



                                                45
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 46
                                                                46 of
                                                                   of 182
                                                                      182



                       Carve Out. As used in this Final Order, the “Carve Out” means the sum

of: (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under section 1930(a)(6) of title 28 of the United States Code plus interest at the

statutory rate (without regard to the notice set forth in clause (iii) below); (ii) all reasonable fees

and expenses incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard

to the notice set forth in clause (iii) below) in an aggregate amount not to exceed $75,000; (iii) to

the extent allowed by the Court at any time, whether by interim order, procedural order, or

otherwise, all unpaid fees and expenses (the “Allowed Professional Fees”) incurred by persons or

firms retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the

“Debtor Professionals”) and the Official Committee pursuant to section 328 or 1103 of the

Bankruptcy Code (the “Committee Professionals” and, together with the Debtor Professionals,

the “Professional Persons”) at any time before or on the first business day following delivery by

the DIP Agent or the Required DIP Lenders of a Carve Out Trigger Notice (as defined below),

whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; and

(iv) Allowed Professional Fees of Professional Persons in an aggregate amount not to exceed

$5,000,000 incurred after the first business day following delivery by the DIP Agent of the Carve

Out Trigger Notice, to the extent allowed by the Court at any time, whether by interim order,

procedural order, or otherwise (the amounts set forth in this clause (iv) being the “Post-Carve

Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger Notice” shall

mean a written notice delivered by email (or other electronic means) by the DIP Agent (acting at

the direction of the Required DIP Lenders) or the Required DIP Lenders to the Remedies Notice

Parties, which notice may be delivered following the occurrence of a Termination Event and

acceleration of the DIP Obligations under the DIP Facility, stating that the Post-Carve Out



                                                  46
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 47
                                                                47 of
                                                                   of 182
                                                                      182



Trigger Notice Cap has been invoked. Upon the receipt of the Carve Out Trigger Notice, the

Debtors shall provide immediate notice to all Estate Professionals informing them that such

notice was delivered and further advising them that the Debtors’ ability to pay such Estate

Professionals is subject to and limited by the Carve Out.

                      Carve Out Reserves. On the day on which a Carve Out Trigger Notice is

given by the DIP Agent or the Required DIP Lenders to the Remedies Notice Parties (the

“Termination Declaration Date”), the Carve Out Trigger Notice shall (i) be deemed a draw

request and notice of borrowing by the Debtors for DIP Loans under the DIP Facility (on a pro

rata basis based on the then outstanding Commitment under the DIP Facility), in an amount

equal to the then unpaid amounts of the Allowed Professional Fees (any such amounts actually

advanced shall constitute DIP Loans) and (ii) also constitute a demand to the Debtors to utilize

all cash on hand as of such date and any available cash thereafter held by any Debtor to fund a

reserve in an amount equal to the then unpaid amounts of the Allowed Professional Fees. The

Debtors shall deposit and hold such amounts in a segregated account at the DIP Agent in trust to

pay such then unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”)

prior to any and all other claims. On the Termination Declaration Date, the Carve Out Trigger

Notice shall also (i) be deemed a request by the Debtors for DIP Loans under the DIP Facility

(on a pro rata basis based on the then outstanding Commitment under the DIP Facility), in an

amount equal to the Post Carve Out Trigger Notice Cap (any such amounts actually advanced

shall constitute DIP Loans) and (ii) constitute a demand to the Debtors to utilize all cash on hand

as of such date and any available cash thereafter held by any Debtor, after funding the Pre-Carve

Out Trigger Notice Reserve, to fund a reserve in an amount equal to the Post Carve Out Trigger

Notice Cap. The Debtors shall deposit and hold such amounts in a segregated account at the DIP



                                                47
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 48
                                                                48 of
                                                                   of 182
                                                                      182



Agent in trust to pay such Allowed Professional Fees benefiting from the Post-Carve Out Trigger

Notice Cap (the “Post Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out

Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other claims. On the

third business day after the DIP Agent gives such notice to such DIP Lenders, notwithstanding

anything in the DIP Credit Agreement to the contrary, including with respect to the existence of

a Default (as defined in the DIP Credit Agreement) or Event of Default, the failure of the

Debtors to satisfy any or all of the conditions precedent for the DIP Loans under the DIP

Facility, any termination of the Commitment following an Event of Default, or the occurrence of

the Maturity Date, each DIP Lender with an outstanding Commitment (on a pro rata basis based

on the then outstanding Commitments) shall make available to the DIP Agent such DIP Lender’s

pro rata share with respect to such borrowing in accordance with the DIP Facility. All funds in

the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set forth in

clauses (i) through (iii) of the definition of Carve Out set forth above (the “Pre-Carve Out

Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until

paid in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not been

reduced to zero, to pay the DIP Agent for the benefit of the DIP Secured Parties, unless the DIP

Obligations have been indefeasibly paid in full, in cash, and all Commitments have been

terminated, in which case any such excess shall be paid to the Prepetition Senior Secured Parties

in accordance with their rights and priorities as of the Petition Date. All funds in the Post-Carve

Out Trigger Notice Reserve shall be used first to pay the obligations set forth in clause (iv) of the

definition of Carve Out set forth above (the “Post-Carve Out Amounts”), and then, to the extent

the Post-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay the DIP Agent

for the benefit of the DIP Secured Parties, unless the DIP Obligations have been indefeasibly



                                                 48
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 49
                                                                49 of
                                                                   of 182
                                                                      182



paid in full, in cash, and all Commitments have been terminated, in which case any such excess

shall be paid to the Prepetition Senior Secured Parties in accordance with their rights and

priorities as of the Petition Date. Notwithstanding anything to the contrary in the DIP

Documents, or this Final Order, if either of the Carve Out Reserves is not funded in full in the

amounts set forth in this paragraph 27, then, any excess funds in one of the Carve Out Reserves

following the payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts,

respectively, shall be used to fund the other Carve Out Reserve, up to the applicable amount set

forth in this paragraph 27, prior to making any payments to the DIP Agent or the Prepetition

Senior Secured Parties, as applicable. For the avoidance of doubt, notwithstanding anything to

the contrary contained herein, nothing herein shall require the DIP Secured Parties to advance or

fund DIP Loans in an aggregate amount greater than $25,000,000, after taking into account any

DIP Loans previously advanced and any netted fees or original issue discount or other premiums

payable to the DIP Secured Parties.      Notwithstanding anything to the contrary in the DIP

Documents or this Final Order, following delivery of a Carve Out Trigger Notice, the DIP Agent

and the Prepetition Senior Secured Agents shall not sweep or foreclose on cash (including cash

received as a result of the sale or other disposition of any assets) of the Debtors until the Carve

Out Reserves have been fully funded, but shall have a fully perfected, non-avoidable security

interest in any residual interest in the Carve Out Reserves, with any excess paid to the DIP Agent

for application in accordance with the DIP Documents. Further, notwithstanding anything to the

contrary in this Final Order, (i) disbursements by the Debtors from the Carve Out Reserves shall

not constitute DIP Loans or increase or reduce the DIP Obligations; (ii) the failure of the Carve

Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the priority of the

Carve Out, and (iii) in no way shall the Initial Budget, Updated Budget, Carve Out, Post-Carve



                                                49
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 50
                                                               50 of
                                                                  of 182
                                                                     182



Out Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be construed as a cap or

limitation on the amount of the Allowed Professional Fees due and payable by the Debtors. For

the avoidance of doubt and notwithstanding anything to the contrary in this Final Order, the DIP

Facility, or in any Prepetition Credit Agreements, the Carve Out shall be senior to all liens and

claims securing the DIP Facility, the Adequate Protection Liens, and the Adequate Protection

Claims, and any and all other forms of adequate protection, liens, or claims securing the DIP

Obligations or the Prepetition Senior Secured Obligations or Prepetition Second Lien

Obligations.

                      Payment of Allowed Professional Fees Prior to the Termination

Declaration Date. Any payment or reimbursement made prior to the occurrence of the

Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the

Carve Out.

                      No Direct Obligation To Pay Allowed Professional Fees. None of the DIP

Secured Parties, the Prepetition Senior Secured Parties or the Prepetition Second Lien Secured

Parties shall be responsible for the payment or reimbursement of any fees or disbursements of

any Professional Person incurred in connection with the Chapter 11 Cases or any Successor

Cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or otherwise shall

be construed to obligate the DIP Secured Parties, the Prepetition Senior Secured Parties or the

Prepetition Second Lien Secured Parties, in any way, to pay compensation to, or to reimburse

expenses of, any Professional Person or to guarantee that the Debtors have sufficient funds to

pay such compensation or reimbursement.

                      Payment of Carve Out On or After the Termination Declaration

Date. Any payment or reimbursement made on or after the occurrence of the Termination



                                               50
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 51
                                                               51 of
                                                                  of 182
                                                                     182



Declaration Date in respect of any Allowed Professional Fees shall permanently reduce the

Carve Out on a dollar-for-dollar basis. Any funding of the Carve Out shall be added to, and

made a part of, the DIP Obligations secured by the DIP Collateral and shall be otherwise entitled

to the protections granted under the Interim Order, this Final Order, the DIP Documents, the

Bankruptcy Code, and applicable law.

                      Objection Rights. Nothing contained herein is intended to constitute, nor

shall be construed as consent to, the allowance of any Professional Person’s fees, costs or

expenses by any party and shall not affect the rights of the DIP Secured Parties, the Prepetition

Senior Secured Parties or the Prepetition Second Lien Secured Parties to object to the allowance

of any such amounts incurred or requested.

       28.     Limitations on the DIP Facility, the DIP Collateral, the Prepetition Senior

Collateral, the Cash Collateral and the Carve Out.       No DIP Collateral, Prepetition Senior

Collateral, Prepetition Second Lien Collateral, DIP Loans, Cash Collateral, proceeds of any of

the foregoing, any portion of the Carve Out or any other amounts may be used, directly or

indirectly, by any of the Debtors, the Official Committee, or any trustee or other estate

representative appointed in the Chapter 11 Cases or any Successor Cases or any other person or

entity (or to pay any professional fees, disbursements, costs or expenses incurred in connection

therewith): (a) to object to, prevent, hinder, or delay the DIP Agent’s, the DIP Lenders’, the

Prepetition Senior Agents’ or the Prepetition Senior Lenders’ enforcement or realization upon

any of the DIP Collateral, Prepetition Senior Collateral or Cash Collateral, once a Termination

Event occurs; (b) to use or seek to use Cash Collateral other than as provided pursuant to the

Interim Order or this Final Order or, except to the extent expressly permitted by the terms of the

DIP Loan Documents, selling or otherwise disposing of DIP Collateral, in each case, without the



                                               51
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 52
                                                                52 of
                                                                   of 182
                                                                      182



consent of the Required DIP Lenders; (c) to seek authorization to obtain liens or security

interests that are senior to, or on a parity with, the DIP Liens or the Superpriority DIP Claims,

the Senior Adequate Protection Liens, the Prepetition Senior Liens, the Junior Adequate

Protection Liens, or the Prepetition Second Liens, other than as expressly permitted and

contemplated by the Hedging Order (with respect to Permitted Swap Liens) or the Interim Cash

Management Order; or (d) to investigate (including by way of examinations or discovery

proceedings), prepare, assert, join, commence, support or prosecute any action for any claim,

counter-claim, action, proceeding, application, motion, objection, defense, or other contested

matter seeking any order, judgment, determination or similar relief against, or adverse to the

interests of, in any capacity, against any of the Prepetition Senior Lender Parties or Prepetition

Second Lien Lender Parties with respect to any transaction, occurrence, omission, action or other

matter (including formal discovery proceedings in anticipation thereof), including, without

limitation, (A) any claims or causes of action arising under chapter 5 of the Bankruptcy Code,

(B) any so-called “lender liability” claims and causes of action, (C) any action with respect to the

amount, validity, enforceability, priority and extent of, or asserting any defense, counterclaim, or

offset to, the DIP Obligations, the Superpriority DIP Claims, the DIP Liens, the DIP Loan

Documents, the RBL Loan Documents, the Prepetition RBL Obligations, the Prepetition First

Lien Term Loan Documents, the Prepetition First Lien Term Obligations, the Prepetition Senior

Liens, the Adequate Protection Liens, the Adequate Protection Claims, the Prepetition Second

Lien Documents, the Prepetition Second Lien Obligations, or the Prepetition Second Liens

(D) any action seeking to challenge, invalidate, modify, set aside, avoid, marshal, recharacterize

or subordinate, in whole or in part, the DIP Obligations, the DIP Liens, the Superpriority DIP

Claims, the DIP Collateral, the Prepetition Senior Collateral, the Prepetition Senior Liens, the



                                                52
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 53
                                                                53 of
                                                                   of 182
                                                                      182



Prepetition Second Liens, the Adequate Protection Liens, the Adequate Protection Claims, the

Prepetition Senior Obligations or the Prepetition Second Lien Obligations, (E) any action

seeking to modify any of the rights, remedies, priorities, privileges, protections and benefits

granted to either the DIP Agent or the DIP Lenders hereunder or under any of the DIP Loan

Documents, or either the Prepetition Senior Agents or the Prepetition Senior Lenders hereunder

or under any of the Prepetition Senior Loan Documents (in each case, including, without

limitation, claims, proceedings or actions that might prevent, hinder or delay any of the DIP

Agent’s or the DIP Lenders’ assertions, enforcements, realizations or remedies on or against the

DIP Collateral in accordance with the applicable DIP Loan Documents and the Interim Order

and/or this Final Order (as applicable)), or (F) objecting to, contesting, or interfering with, in any

way, the DIP Agent’s and the DIP Lenders’ enforcement or realization upon any of the DIP

Collateral once an Event of Default (as defined in the DIP Credit Agreement) has occurred;

provided, however, that no more than $150,000 (the “Investigation Budget”) in the aggregate of

the DIP Collateral, the Carve Out, proceeds from the borrowings under the DIP Facility or any

other amounts, may be used by the Official Committee to investigate claims and/or liens of the

Prepetition Senior Agents and the Prepetition Senior Lenders under the Prepetition Senior Loan

Documents (it being understood, for the avoidance of doubt, that none of the limitations in this

Final DIP Order that directly relate to payment of fees owed or that may be owing to the

Committee Professionals or any limitation in this paragraph (inclusive of the Investigation

Budget) shall apply to the Official Committee’s prosecution of an objection, motion, adversary

proceeding or contested matter (inclusive of related discovery and diligence) and related

discussions and negotiations regarding confirmation of any proposed chapter 11 plan, potential

fraudulent transfer claims, avoidance, subordination or disallowance of liens or claims,



                                                 53
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 54
                                                                54 of
                                                                   of 182
                                                                      182



regardless of whether such motion, objection, adversary proceeding, contested matter, discussion

or negotiations involve or are based on grounds regarding the Official Committee’s

investigation as set forth in this clause). For the avoidance of doubt, and notwithstanding the

foregoing or anything else set forth in this Final Order or the DIP Credit Agreement that, in

either case, directly relate to payment of fees owed or that may be owing to the Committee

Professionals, neither the Investigation Budget nor any limitations imposed by this paragraph is a

cap or limitation on the total allowable fees and disbursements that the Committee Professionals

may incur in connection with a Challenge or these Chapter 11 cases, or that may be due or

payable by the Debtors pursuant to a subsequent order of the Court; provided that the Debtors,

the DIP Secured Parties, the Prepetition Senior Secured Parties and the Prepetition Second Lien

Secured Parties reserve any and all rights to object to fee applications that may be filed by the

Committee Professionals.

       29.     Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

                      Each stipulation, admission, and agreement contained in this Final Order

including, without limitation, the Debtors’ stipulations set forth in paragraph E hereof

(collectively, the “Stipulations”), shall be binding on the Debtors upon entry of this Final Order.

Upon entry of this Final Order, the Stipulations shall be binding on any successor to the Debtors

(including, without limitation, any chapter 7 or chapter 11 trustee appointed or elected for any of

the Debtors in the Chapter 11 Cases or any Successor Cases) under all circumstances and for all

purposes, and the Debtors are deemed to have irrevocably waived and relinquished all

Challenges (as defined below) as of the Petition Date.

                      Upon entry of this Final Order, the Stipulations shall be binding upon all

other parties in interest (including without limitation, the Official Committee) and any other



                                                54
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 55
                                                                55 of
                                                                   of 182
                                                                      182



person or entity acting or seeking to act on behalf of the Debtors’ estates, in all circumstances

and for all purposes, unless (1) the Official Committee, or a party in interest (in each case, to the

extent requisite standing is obtained pursuant to an order of this Court entered prior to the

expiration of the Challenge Period (as defined below)), has timely and duly filed an adversary

proceeding or contested matter (subject to the limitations contained herein) (each, a “Challenge

Proceeding”) by the expiration of the Challenge Period (as defined below), objecting to or

challenging the amount, validity, perfection, enforceability, priority or extent of the Prepetition

Senior Obligations, the Prepetition Second Lien Obligations, the Prepetition Senior Liens, the

Prepetition Second Liens, the Prepetition Senior Loan Documents or the Prepetition Second Lien

Documents, or otherwise asserting or prosecuting any avoidance action or any other claim,

counterclaim, cause of action, objection, contest or defense (a “Challenge”) against any of the

Prepetition Senior Secured Parties, the Prepetition Second Lien Secured Parties, or any of their

respective affiliates, subsidiaries, officers, directors, managers, employees, agents, financial

advisors, attorneys, accountants, investment bankers, consultants, representatives and the

respective successors and assigns thereof (in each case, in their respective capacities as such),

arising under, in connection with or related to the Prepetition Senior Obligations, the Prepetition

Second Lien Obligations, the Prepetition Senior Liens, the Prepetition Second Liens, the

Prepetition Senior Loan Documents, or the Prepetition Second Lien Documents and (2) there is

entered a final non-appealable order in favor of the plaintiff in any such timely filed Challenge

Proceeding; provided, however, that any pleadings filed in any Challenge Proceeding shall set

forth with specificity the basis for such Challenge (and any Challenges not so specified prior to

the expiration of the Challenge Period shall be deemed forever, waived, released and barred).




                                                 55
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 56
                                                                56 of
                                                                   of 182
                                                                      182



                       Only those parties in interest who properly commence a Challenge within

the Challenge Period may prosecute such Challenge. As to (x) any parties in interest, including

the Official Committee, who fail to file a Challenge prior to the expiration of the Challenge

Period, or if any such Challenge is filed and overruled, or (y) any and all matters that are not

expressly the subject of a timely Challenge: (1) any and all such Challenges by any party

(including, without limitation, the Official Committee, any chapter 11 trustee, any examiner or

any other estate representative appointed in the Chapter 11 Cases, or any chapter 7 trustee, any

examiner or any other estate representative appointed in any Successor Cases), shall be deemed

to be forever waived and barred; (2) all of the findings, Debtors’ stipulations, waivers, releases,

affirmations and other Stipulations hereunder as to the priority, extent, allowability, validity and

perfection as to the Prepetition Senior Liens, the Prepetition Second Liens, the Prepetition Senior

Obligations, the Prepetition Second Lien Obligations, the Prepetition Senior Loan Documents or

the Prepetition Second Lien Documents, shall be of full force and effect and forever binding

upon the applicable Debtors’ bankruptcy estates and all creditors, interest holders, and other

parties in interest in the Chapter 11 Cases and any Successor Cases; (3) the Debtors’ estates, all

creditors, interest holders, and other parties in interest in the Chapter 11 Cases and any Successor

Cases shall be deemed to have released, waived and discharged the Prepetition Senior Secured

Parties and the Prepetition Second Lien Secured Parties (in each case, whether in their

prepetition or postpetition capacity), together with each of the Prepetition Senior Secured

Parties’ and the Prepetition Second Lien Secured Parties’ respective successors, assigns,

affiliates, parents, subsidiaries, partners, controlling persons, representatives, agents, attorneys,

advisors, financial advisors, consultants, professionals, officers, directors, members, managers,

shareholders, and employees (each, in their respective capacities as such), from any and all



                                                 56
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 57
                                                                57 of
                                                                   of 182
                                                                      182



claims and causes of action arising out of, based upon or related to, in whole or in part, the

Prepetition Senior Obligations or the Prepetition Second Lien Obligations; (4) the Prepetition

Senior Obligations and the Prepetition Second Lien Obligations shall constitute allowed claims

and shall not be subject to any defense, claim, counterclaim, recharacterization, subordination,

offset, avoidance, for all purposes in these Chapter 11 Cases and any Successor Cases; (5) the

Prepetition Senior Loan Documents         and the Prepetition Second Lien Documents shall be

deemed to have been valid, as of the Petition Date, and enforceable against each of the Debtors

(subject to the Prepetition Intercreditor Agreement) in the Chapter 11 Cases and any Successor

Cases; and (6) the Prepetition Senior Liens and the Prepetition Second Liens shall be deemed to

have been, as of the Petition Date, legal, valid, binding, perfected, security interests and liens, not

subject to recharacterization, subordination, avoidance or other defense;

                       If any such Challenge Proceeding is timely and properly filed during the

Challenge Period, the Stipulations shall nonetheless remain binding and preclusive (as provided

in paragraph 30(b) hereof) on the Official Committee and on any other person or entity, except to

the extent that such Stipulations were expressly and successfully challenged in such Challenge

Proceeding as set forth in a final, non-appealable order of a court of competent jurisdiction.

                       The “Challenge Period” shall mean the date that is (i) with respect to the

Official Committee (if granted requisite standing), July 31, 2020; and (ii) with respect to any

other party in interest (if granted requisite standing) other than the Debtors or any successor to

the Debtors, June 25, 2020; provided that if prior to the expiration of the Challenge Period,

the Official Committee seeks to commence a Challenge Proceeding and simultaneously filed

a motion with the Court seeking standing and authority to pursue such Challenge (a

“Standing Motion”), the Challenge Period shall automatically be tolled for the



                                                  57
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 58
                                                                58 of
                                                                   of 182
                                                                      182



Official Committee (and not other party), solely with respect to the Challenge identified in the

Standing Motion to such date that the Standing Motion is decided by the Court; provided,

further, that in the event the Official Committee files a standing motion, it shall seek to have the

motion heard on an expedited basis or in connection with confirmation of the chapter 11 plan in

these Chapter 11 Cases.    If the Court grants the Standing Motion, the Official Committee will

have an additional three (3) calendar days to file the Challenge identified in such Standing

Motion. The Challenge Period may only be extended (A) with the written consent of the

applicable Prepetition Senior Agent at the direction of the Required Lenders, as defined in the

applicable Prepetition Senior Loan Documents, or (B) by the Court, upon a motion for cause

shown, in each case, prior to the expiration of the Challenge Period.

                       Notwithstanding anything to the contrary herein: (x) if any Challenge is

timely commenced, the Stipulations shall nonetheless remain binding and preclusive on all

parties-in-interest (other than the party that has brought such Challenge in connection therewith

and then only with respect to the Stipulations that are subject to the Challenge and not to any

Stipulations not subject to the Challenge) except to the extent that such Stipulations are

successfully challenged in such Challenge; and (y) the Prepetition Senior Secured Parties and the

Prepetition Second Lien Secured Parties reserve all of their rights to contest on any grounds any

Challenge and preserve any and all of their rights to appeal and stay any orders issued in

connection with a successful Challenge. Nothing in this Final Order vests or confers on any

person (as defined in the Bankruptcy Code), including the Official Committee or any statutory or

non-statutory committees appointed in these Chapter 11 Cases, standing or authority to pursue

any cause of action belonging to the Debtors or their estates, and all rights to object to such

standing are expressly reserved.      Any Standing Motion or underlying Challenge may be



                                                58
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 59
                                                                59 of
                                                                   of 182
                                                                      182



addressed and resolved by the Court in connection with confirmation of a plan of reorganization

in these Chapter 11 Cases.

       30.     No Third Party Rights. Except as explicitly provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder, or any direct,

indirect or incidental beneficiary.

       31.     Section 506(c). In partial consideration for, among other things, the Carve Out

and the payments made under the Approved Budget to administer the Chapter 11 Cases with the

use of Cash Collateral, no costs or expenses of administration which have been or may be

incurred in the Chapter 11 Cases at any time shall be charged against the DIP Agent, the

Prepetition Senior Agents, the DIP Lenders, the Prepetition Senior Lenders, the Prepetition

Second Lien Note Holders, any of the DIP Obligations, the Prepetition Senior Obligations or the

Prepetition Second Lien Obligations, or any of the DIP Collateral, the Prepetition Senior

Collateral or Prepetition Second Lien Collateral pursuant to sections 105 or 506(c) of the

Bankruptcy Code or otherwise for any costs and expenses incurred in connection with the

preservation, protection, or enhancement of realization by the DIP Secured Parties upon the DIP

Collateral or Prepetition Senior Lenders upon the Prepetition Senior Collateral, as applicable,

without the prior express written consent of the affected DIP Agent, Prepetition Senior Agent

and/or affected DIP Lender or Prepetition Senior Lender, in their sole discretion. For the

avoidance of doubt, consent to the Carve Out or the approval of any budget hereunder shall not

be deemed a consent under this paragraph.

       32.     Section 552(b).        The Prepetition Senior Secured Parties and the Prepetition

Second Lien Secured Parties are and shall each be entitled to all of the rights and benefits of

section 552(b) of the Bankruptcy Code, and the “equities of the case” exception under



                                                  59
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 60
                                                                60 of
                                                                   of 182
                                                                      182



section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Senior Secured Parties,

the Prepetition Second Lien Secured Parties, the Prepetition Senior Obligations or the Prepetition

Second Lien Obligations.

       33.     No Marshaling/Application of Proceeds.        In no event shall the DIP Secured

Parties, the Prepetition Senior Secured Parties or the Prepetition Second Lien Secured Parties be

subject to the equitable doctrine of “marshaling” or any similar doctrine with respect to the DIP

Collateral, the Prepetition Senior Collateral or the Prepetition Second Lien Collateral, as

applicable, and all proceeds shall be received and applied in accordance with this Final Order;

provided, however, that the DIP Secured Parties, the Prepetition Senior Secured Parties or the

Prepetition Second Lien Secured Parties shall use commercially reasonable efforts to first satisfy

their claims from DIP Collateral, Prepetition Senior Collateral and Prepetition Second Lien

Collateral, as applicable, in each case, from assets other than (A) any proceeds of the Makewhole

Litigation, and (B) any assets of the Debtors that are not Prepetition Senior Collateral or

Prepetition Second Lien Collateral (including Avoidance Action Proceeds), before satisfying

such claims from any proceeds of the Makewhole Litigation or any assets that are not Prepetition

Senior Collateral or Prepetition Second Lien Collateral.

       34.     Right to Credit Bid. Pursuant to section 363(k) of the Bankruptcy Code, each of

the DIP Secured Parties (subject to the terms of the DIP Loan Documents) and the Prepetition

Senior Secured Collateral Agent (subject to the terms of the applicable Prepetition Senior Loan

Documents) shall have the right to “credit bid” up to the full amount of the DIP Obligations, the

Prepetition RBL Obligations or the Prepetition First Lien Term Obligations, respectively, in

connection with any sale or other disposition of all or any portion of the DIP Collateral or the

Prepetition Senior Collateral, respectively, including, without limitation, sales occurring pursuant



                                                60
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 61
                                                                61 of
                                                                   of 182
                                                                      182



to section 363 of the Bankruptcy Code or included as part of any restructuring plan subject to

confirmation under section 1129(b)(2)(A)(iii) of the Bankruptcy Code, and shall automatically

be deemed a “qualified bidder” with respect to any disposition of DIP Collateral under or

pursuant to (a) section 363 of the Bankruptcy Code, (b) a plan of reorganization or plan of

liquidation under section 1129 of the Bankruptcy Code, or (c) a sale or disposition by a chapter 7

trustee for any of the Debtors under section 725 of the Bankruptcy Code.

       35.     Discharge Waiver/Release. The DIP Obligations and Senior Adequate Protection

Claims shall not be discharged by the entry of an order confirming any plan of reorganization in

any of the Chapter 11 Cases, notwithstanding the provisions of section 1141(d) of the

Bankruptcy Code, unless the DIP Obligations have been indefeasibly paid in full in cash, on or

before the effective date of such confirmed plan of reorganization.

       36.     Rights Preserved. Notwithstanding anything herein to the contrary, the entry of

this Final Order is without prejudice to, and does not constitute a waiver of, expressly or

implicitly: (a) the rights of the DIP Secured Parties, the Prepetition Senior Secured Parties, or the

Prepetition Second Lien Secured Parties to seek any other or supplemental relief in respect of the

Debtors; (b) the rights of the DIP Secured Parties, the Prepetition Senior Secured Parties, or the

Prepetition Second Lien Secured Parties under the DIP Loan Documents, the applicable

Prepetition Senior Loan Documents, the Bankruptcy Code or applicable non-bankruptcy law,

including, without limitation, the right to (i) request modification of the automatic stay of section

362 of the Bankruptcy Code, (ii) request dismissal of any of the Chapter 11 Cases, conversion of

any or all of the Chapter 11 Cases to a case under chapter 7, or appointment of a chapter 11

trustee or examiner with expanded powers, or (iii) propose, subject to the provisions of

section 1121 of the Bankruptcy Code, a chapter 11 plan or plans of reorganization; or (c) any



                                                 61
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 62
                                                                62 of
                                                                   of 182
                                                                      182



other rights, claims, or privileges (whether legal, equitable or otherwise) of the DIP Secured

Parties, the Prepetition Senior Secured Parties or the Prepetition Second Lien Secured Parties.

Notwithstanding anything herein to the contrary, the entry of this Final Order is without

prejudice to, and does not constitute a waiver of, expressly or implicitly, the Debtors’ or any

party-in-interest’s right to oppose any of the relief requested in accordance with the immediately

preceding sentence, except as expressly set forth in this Final Order.

       37.     No Waiver by Failure to Seek Relief. The failure, at any time or times hereafter,

of the DIP Secured Parties, the Prepetition Senior Secured Parties or the Prepetition Second Lien

Secured Parties, to require strict performance by the Debtors of any provision of this Final Order

shall not waive, affect or diminish any right of such parties thereafter to demand strict

compliance and performance therewith. No delay on the part of any party in the exercise of any

right or remedy under this Final Order shall preclude any other or further exercise of any such

right or remedy or the exercise of any other right or remedy. None of the rights or remedies of

any party under this Final Order shall be deemed to have been amended, modified, suspended or

waived unless such amendment, modification, suspension or waiver is in writing and signed by

the party against whom such amendment, modification, suspension or waiver is sought. No

consents by any of the DIP Secured Parties, the Prepetition Senior Secured Parties, or the

Prepetition Second Lien Secured Parties shall be implied by any inaction or acquiescence by any

of the DIP Secured Parties, the Prepetition Senior Secured Parties or the Prepetition Second Lien

Secured Parties.

       38.     Binding Effect of this Final Order. Immediately upon, and effective as of, entry

by the Court, this Final Order shall inure to the benefit of the Debtors, the DIP Secured Parties,

the Prepetition Senior Secured Parties, and the Prepetition Second Lien Secured Parties and it



                                                62
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 63
                                                                63 of
                                                                   of 182
                                                                      182



shall become valid and binding upon the Debtors, the DIP Secured Parties, the Prepetition Senior

Secured Parties, the Prepetition Second Lien Secured Parties and any and all other creditors of

the Debtors, the Official Committee or other committee appointed in the Chapter 11 Cases, any

and all other parties in interest and their respective successors and assigns, including any trustee

or other fiduciary hereafter appointed as legal representative of any of the Debtors in any of the

Chapter 11 Cases, or upon dismissal of any of the Chapter 11 Cases. Further, by the Interim

Order, the DIP Obligations were held to constitute allowed claims for all purposes in each of the

Chapter 11 Cases, and such order is hereby ratified and approved on a final basis.

       39.     No Modification to Final Order. Until and unless the DIP Obligations and the

Prepetition Senior Obligations evidenced by the Prepetition Senior Loan Documents and the

Second Lien Obligations evidenced by the Prepetition Second Lien Documents have been

indefeasibly paid in full in cash (or the Required DIP Lenders otherwise agree in writing), the

Debtors irrevocably waive the right to seek and shall not seek or consent to, directly or

indirectly: without the prior written consent of the DIP Agent (at the direction of the Required

DIP Lenders) and each Prepetition Senior Agent, (a) a priority claim for any administrative

expense or unsecured claim against the Debtor (now existing or hereafter arising of any kind or

nature whatsoever, including, without limitation any administrative expense of the kind specified

in sections 503(b), 506(c), 507(a) or 507(b) of the Bankruptcy Code) in the Chapter 11 Cases,

equal or superior to the Superpriority DIP Claims or the Senior Adequate Protection Claims,

other than the Carve Out; (b) any order authorizing the use of Cash Collateral resulting from the

DIP Collateral or the Prepetition Senior Collateral that is inconsistent with this Final Order; or

(c) any lien on any of the DIP Collateral with priority equal or superior to the DIP Liens or the

Senior Adequate Protection Liens, except as specifically provided in the DIP Loan Documents or



                                                63
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 64
                                                                64 of
                                                                   of 182
                                                                      182



this Final Order. The Debtors irrevocably waive any right to seek any amendment, vacatur, stay,

modification or extension of this Final Order without the prior written consent, as provided in the

foregoing, of the Required DIP Lenders.

       40.     Order Controls.     In the event of any inconsistency between the terms and

conditions of the DIP Loan Documents, any other document or any other order of the Court and

of this Final Order, the provisions of this Final Order shall govern and control.

       41.     Limits on Lender Liability. Nothing in the Interim Order, this Final Order, or in

any of the DIP Loan Documents, the Prepetition Senior Loan Documents, the Prepetition Second

Lien Secured Documents or any other documents related to this transaction shall in any way be

construed or interpreted to impose or allow the imposition upon the DIP Secured Parties, the

Prepetition Senior Secured Parties or the Prepetition Second Lien Secured Parties of any liability

for any claims arising from any and all activities by the Debtors in the operation of their

businesses in connection with the Debtors’ postpetition restructuring efforts.

       42.     Survival. The provisions of this Final Order and any actions taken pursuant

hereto shall survive, and shall not be modified, impaired or discharged by, entry of any order that

may be entered (a) confirming any plan of reorganization in any of the Chapter 11 Cases,

(b) converting any or all of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy

Code, (c) dismissing any or all of the Chapter 11 Cases, or (d) pursuant to which the Court

abstains from hearing any of the Chapter 11 Cases. The terms and provisions of this Final Order,

including the claims, liens, security interests, and other protections (as applicable) granted to the

DIP Secured Parties, the Prepetition Senior Secured Parties and the Prepetition Second Lien

Secured Parties pursuant to this Final Order, notwithstanding the entry of any such order, shall

continue in any of the Chapter 11 Cases, following dismissal of any of the Chapter 11 Cases, or



                                                 64
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 65
                                                               65 of
                                                                  of 182
                                                                     182



any Successor Cases, and shall maintain their priority as provided by this Final Order. The DIP

Protections (as defined below), as well as the terms and provisions concerning the

indemnification of the DIP Secured Parties, the Prepetition Senior Secured Parties and the

Prepetition Second Lien Secured Parties, shall continue in any of the Chapter 11 Cases following

dismissal of any of the Chapter 11 Cases, termination of the provisions of this Final Order,

and/or the indefeasible payment in full of the DIP Obligations.

       43.     Dismissal. If any order dismissing any of the Chapter 11 Cases under section

1112 of the Bankruptcy Code or otherwise is at any time entered, such order shall provide (in

accordance with sections 105 and 349 of the Bankruptcy Code), that (i) the rights, privileges,

benefits and protections afforded herein and in the DIP Loan Documents, including the DIP

Liens, the Superpriority DIP Claims, the Adequate Protection Liens and the Adequate Protection

Claims (collectively, the “DIP Protections”), shall continue in full force and effect and shall

maintain their priorities as provided in this Final Order until all DIP Obligations have been paid

in full, the Prepetition Senior Lien Obligations have been paid in full (and that all DIP

Protections and Adequate Protection Liens shall, notwithstanding such dismissal, remain binding

on all parties in interest), and (ii) this Court shall retain jurisdiction, notwithstanding such

dismissal, for the purposes of enforcing such DIP Protections and the Adequate Protection Liens.

       44.     Entry of this Final Order/Waiver of Applicable Stay. The Clerk of the Court is

hereby directed to forthwith enter this Final Order on the docket of the Court maintained in

regard to the Chapter 11 Cases. This Final Order shall be effective upon its entry and not subject

to any stay (all of which are hereby waived), notwithstanding anything to the contrary contained

in Bankruptcy Rule 4001(a)(3).




                                               65
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 66
                                                                66 of
                                                                   of 182
                                                                      182



        45.     Notice of Entry of this Final Order. The Debtors’ counsel shall serve a copy of

this Final Order or a suitable notice respecting same on all of the following parties: (a) the Office

of the United States Trustee for the Southern District of Texas, (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis), (c) counsel to the agent for the

revolving credit facility, (d) counsel to the agent for the term loan facility, (e) counsel to the ad

hoc group of lenders of the term loan facility, (f) counsel to the trustee for the 9.00% Cash /

2.00% PIK senior notes due 2024, (g) counsel to the ad hoc group of noteholders of the 9.00%

Cash / 2.00% PIK senior notes due 2024, (h) the counsel to the trustee for the 6.875% senior

notes due 2022 and 7.125% senior notes due 2025, (i) the United States Attorney’s Office for the

Southern District of Texas, (j) the Internal Revenue Service, (k) all applicable state taxing

authorities, (l) the Environmental Protection Agency, (m) the office of the attorneys general for

the states in which the Debtors operate, (n) the Securities and Exchange Commission, and (o)

any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice

Parties”). In light of the nature of the relief requested, no other or further notice is required.

        46.     Effect of this Final Order.       Notwithstanding Bankruptcy Rules 4001(a)(3),

6004(h), 6006(d), 7062 and 9024 or any other Bankruptcy Rule, or Rule 62(a) of the Federal

Rules of Civil Procedure, this Final Order shall be immediately effective and enforceable upon

its entry and there shall be no stay of execution or effectiveness of this Final Order.

        47.     Retention of Jurisdiction. The Court shall retain exclusive jurisdiction to hear,

determine and, if applicable, enforce the terms of, any and all matters arising from or related to

the DIP Facility and/or this Final Order.

        Signed: June __, 2020
 Signed: June 16, 17,
         October  20202018

                                                         ____________________________________
                                                                       Marvin Isgur
                                                  66         United States Bankruptcy Judge
Case
Case 20-32631
     20-32631 Document
              Document 283
                       279 Filed
                           Filed in
                                 onTXSB  on 06/16/20
                                    06/15/20 in TXSB Page
                                                     Page 67
                                                          67 of
                                                             of 182
                                                                182




                                67
Case
Case 20-32631
     20-32631 Document
              Document 283
                       279 Filed
                           Filed in
                                 onTXSB  on 06/16/20
                                    06/15/20 in TXSB Page
                                                     Page 68
                                                          68 of
                                                             of 182
                                                                182



                             Exhibit A

                        DIP Credit Agreement




                                68
Case
Case 20-32631
     20-32631 Document
              Document 283
                       279 Filed
                           Filed in
                                 onTXSB  on 06/16/20
                                    06/15/20 in TXSB Page
                                                     Page 69
                                                          69 of
                                                             of 182
                                                                182




                 SENIOR SECURED SUPERPRIORITY

            DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                         dated as of May 19, 2020,

                                  among

                     UP ENERGY CORPORATION,
                         as Parent Guarantor,

                       ULTRA RESOURCES, INC.,
                            as Borrower,

           WILMINGTON TRUST, NATIONAL ASSOCIATION,
              as Administrative Agent and Collateral Agent,

                                   and

                The Lenders and Other Parties Party Hereto
   Case
   Case 20-32631
        20-32631 Document
                 Document 283
                          279 Filed
                              Filed in
                                    onTXSB  on 06/16/20
                                       06/15/20 in TXSB Page
                                                        Page 70
                                                             70 of
                                                                of 182
                                                                   182



                                                TABLE OF CONTENTS

                                                                                                                                              Page

                                           ARTICLE I
                             DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01      Terms Defined Above ................................................................................................... 1
Section 1.02      Certain Defined Terms .................................................................................................. 1
Section 1.03      Types of Loans and Borrowings ................................................................................. 27
Section 1.04      Terms Generally; Rules of Construction..................................................................... 27
Section 1.05      Accounting Terms and Determinations; GAAP.......................................................... 28
Section 1.06      Divisions ..................................................................................................................... 28
                                                         ARTICLE II
                                                        THE CREDITS
Section 2.01      Commitments .............................................................................................................. 29
Section 2.02      Loans and Borrowings ................................................................................................ 29
Section 2.03      Requests for Borrowings ............................................................................................. 30
Section 2.04      Interest Elections ......................................................................................................... 30
Section 2.05      Funding of Borrowings ............................................................................................... 31
                                    ARTICLE III .
               PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
Section 3.01      Repayment of Loans ................................................................................................... 32
Section 3.02      Interest......................................................................................................................... 32
Section 3.03      Alternate Rate of Interest ............................................................................................ 33
Section 3.04      Prepayments ................................................................................................................ 33
Section 3.05      Administrative Agent Fee ........................................................................................... 33
Section 3.06      Additional Payment..................................................................................................... 34
                                    ARTICLE IV
                PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
Section 4.01      Payments Generally; Pro Rata Treatment; Sharing of Set-offs................................... 34
Section 4.02      Presumption of Payment by the Borrower .................................................................. 35
Section 4.03      Deductions by the Administrative Agent .................................................................... 35
Section 4.04      Collection of Proceeds of Production ......................................................................... 35
                                 ARTICLE V
        INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
Section 5.01      Increased Costs ........................................................................................................... 36
Section 5.02      Break Funding Payments ............................................................................................ 37
Section 5.03      Taxes ........................................................................................................................... 37
Section 5.04      Mitigation Obligations; Designation of Different Lending Office ............................. 40
Section 5.05      Replacement of Lenders.............................................................................................. 40
Section 5.06      Illegality ...................................................................................................................... 41
                                                  ARTICLE VI
                                             CONDITIONS PRECEDENT
Section 6.01      Closing Date................................................................................................................ 41
Section 6.02      Conditions to Borrowing of Loans on the Full Availability Date ............................... 44




                                                                    i
   Case
   Case 20-32631
        20-32631 Document
                 Document 283
                          279 Filed
                              Filed in
                                    onTXSB  on 06/16/20
                                       06/15/20 in TXSB Page
                                                        Page 71
                                                             71 of
                                                                of 182
                                                                   182



                                        ARTICLE VII
                              REPRESENTATIONS AND WARRANTIES
Section 7.01   Debtors; Organization; Powers ................................................................................... 45
Section 7.02   Authority; Enforceability ............................................................................................ 45
Section 7.03   Approvals; No Conflicts ............................................................................................. 45
Section 7.04   Financial Condition; No Material Adverse Change .................................................... 46
Section 7.05   Litigation ..................................................................................................................... 46
Section 7.06   Environmental Matters ................................................................................................ 46
Section 7.07   Compliance with the Laws and Agreements; No Defaults ......................................... 47
Section 7.08   Investment Company Act............................................................................................ 48
Section 7.09   Taxes ........................................................................................................................... 48
Section 7.10   ERISA ......................................................................................................................... 48
Section 7.11   Disclosure; No Material Misstatements ...................................................................... 49
Section 7.12   Insurance ..................................................................................................................... 49
Section 7.13   Restriction on Liens .................................................................................................... 49
Section 7.14   Subsidiaries ................................................................................................................. 49
Section 7.15   Location of Business and Offices ............................................................................... 50
Section 7.16   Properties; Titles, Etc .................................................................................................. 50
Section 7.17   Maintenance of Properties........................................................................................... 51
Section 7.18   Gas Imbalances, Prepayments..................................................................................... 51
Section 7.19   Marketing of Production ............................................................................................. 51
Section 7.20   Qualified ECP Counterparty ....................................................................................... 51
Section 7.21   Use of Loans ............................................................................................................... 51
Section 7.22   [Reserved] ................................................................................................................... 52
Section 7.23   Anti-Corruption Laws and Sanctions .......................................................................... 52
Section 7.24   EEA Financial Institutions .......................................................................................... 52
Section 7.25   Senior Debt Status....................................................................................................... 52
Section 7.26   Security Instruments ................................................................................................... 52
Section 7.27   PATRIOT Act ............................................................................................................. 53
Section 7.28   Budget ......................................................................................................................... 53
Section 7.29   Orders .......................................................................................................................... 53
Section 7.30   Bankruptcy Matters. .................................................................................................... 53
                                              ARTICLE VIII
                                        AFFIRMATIVE COVENANTS
Section 8.01   Financial Statements; Other Information .................................................................... 54
Section 8.02   Notices of Material Events .......................................................................................... 56
Section 8.03   Existence; Conduct of Business .................................................................................. 57
Section 8.04   [Reserved] ................................................................................................................... 57
Section 8.05   Performance of Obligations under Loan Documents .................................................. 57
Section 8.06   Operation and Maintenance of Properties ................................................................... 57
Section 8.07   Insurance ..................................................................................................................... 58
Section 8.08   Books and Records; Inspection Rights ....................................................................... 58
Section 8.09   Compliance with Laws................................................................................................ 58
Section 8.10   Environmental Matters ................................................................................................ 58
Section 8.11   Further Assurances ...................................................................................................... 59
Section 8.12   Reserve Reports .......................................................................................................... 60
Section 8.13   Title Information ......................................................................................................... 60
Section 8.14   [Reserved] ................................................................................................................... 60
Section 8.15   Unrestricted Parent Entities. Parent Guarantor and the Borrower: ............................. 60
Section 8.16   Commodity Exchange Act Keepwell Provisions ........................................................ 61


                                                                ii
   Case
   Case 20-32631
        20-32631 Document
                 Document 283
                          279 Filed
                              Filed in
                                    onTXSB  on 06/16/20
                                       06/15/20 in TXSB Page
                                                        Page 72
                                                             72 of
                                                                of 182
                                                                   182



Section 8.17    ERISA Compliance ..................................................................................................... 61
Section 8.18    [Reserved] ................................................................................................................... 62
Section 8.19    [Reserved] ................................................................................................................... 62
Section 8.20    Post-Closing Date Deliverables .................................................................................. 62
Section 8.21    Chapter 11 Reporting .................................................................................................. 62
                                                 ARTICLE IX
                                             NEGATIVE COVENANTS
Section 9.01    Chapter 11 Cases; Milestones; Permitted Variance; Minimum Liquidity .................. 63
Section 9.02    Debt ............................................................................................................................. 64
Section 9.03    Liens ............................................................................................................................ 65
Section 9.04    Limitation on Restricted Payments ............................................................................. 65
Section 9.05    [Reserved] ................................................................................................................... 66
Section 9.06    Nature of Business; International Operations ............................................................. 66
Section 9.07    [Reserved] ................................................................................................................... 66
Section 9.08    ERISA Compliance ..................................................................................................... 66
Section 9.09    Sale or Discount of Notes or Receivables ................................................................... 67
Section 9.10    Mergers, Etc ................................................................................................................ 67
Section 9.11    Sale of Properties and Liquidation of Swap Agreements ........................................... 67
Section 9.12    Transactions with Affiliates ........................................................................................ 67
Section 9.13    Subsidiaries ................................................................................................................. 68
Section 9.14    Negative Pledge Agreements; Subsidiary Dividend Restrictions ............................... 68
Section 9.15    [Reserved] ................................................................................................................... 68
Section 9.16    Non-Qualified ECP Counterparties............................................................................. 68
Section 9.17    Modifications to Debt Documents .............................................................................. 68
Section 9.18    Swap Agreements ....................................................................................................... 68
Section 9.19    Organizational Matters ................................................................................................ 69
Section 9.20    Accounts...................................................................................................................... 69
                                             ARTICLE X
                                    EVENTS OF DEFAULT; REMEDIES
Section 10.01   Events of Default ........................................................................................................ 69
Section 10.02   Remedies ..................................................................................................................... 73
Section 10.03   Bankruptcy Code and Other Remedies. ...................................................................... 74
                                                       ARTICLE XI
                                                       THE AGENTS
Section 11.01   Appointment; Powers .................................................................................................. 77
Section 11.02   Duties and Obligations of Agent ................................................................................. 77
Section 11.03   Action by Agent .......................................................................................................... 78
Section 11.04   Reliance by Agent ....................................................................................................... 78
Section 11.05   Sub-agents ................................................................................................................... 79
Section 11.06   Resignation or Removal of Administrative Agent ...................................................... 79
Section 11.07   Agents as Lenders ....................................................................................................... 79
Section 11.08   No Reliance ................................................................................................................. 79
Section 11.09   Administrative Agent May File Proofs of Claim ........................................................ 80
Section 11.10   Authority of Administrative Agent to Release Collateral and Liens .......................... 81
                                                     ARTICLE XII
                                                   MISCELLANEOUS
Section 12.01   Notices ........................................................................................................................ 82
Section 12.02   Waivers; Amendments ................................................................................................ 82


                                                                 iii
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 73
                                                                73 of
                                                                   of 182
                                                                      182



  Section 12.03    Expenses, Indemnity; Damage Waiver ....................................................................... 84
  Section 12.04    Successors and Assigns; No Third Party Beneficiaries .............................................. 86
  Section 12.05    Survival; Revival; Reinstatement ................................................................................ 89
  Section 12.06    Counterparts; Integration; Effectiveness ..................................................................... 90
  Section 12.07    Severability ................................................................................................................. 90
  Section 12.08    Right of Setoff............................................................................................................. 90
  Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS . 91
  Section 12.10    Headings...................................................................................................................... 92
  Section 12.11    Confidentiality ............................................................................................................ 92
  Section 12.12    Interest Rate Limitation .............................................................................................. 92
  Section 12.13    EXCULPATION PROVISIONS ................................................................................ 93
  Section 12.14    Collateral Matters; Swap Agreements ........................................................................ 93
  Section 12.15    [Reserved] ................................................................................................................... 94
  Section 12.16    [Reserved] ................................................................................................................... 94
  Section 12.17    USA Patriot Act Notice............................................................................................... 94
  Section 12.18    No Advisory or Fiduciary Responsibility ................................................................... 94
  Section 12.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions ................. 95


Annexes, Exhibits and Schedules

Annex I              Total Commitments
Annex II             Initial Budget

Exhibit A            Form of Note
Exhibit B            Form of Borrowing Request
Exhibit C            Form of Interest Election Request
Exhibit D            Form of Compliance Certificate
Exhibit E            Security Instruments as of the Closing Date
Exhibit F            Form of Assignment and Assumption
Exhibit G-1          Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)
Exhibit G-2          Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)
Exhibit G-3          Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)
Exhibit G-4          Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Schedule 1           Approved Counterparties
Schedule 1.2         Existing Investments
Schedule 7.04(c)     Financial Condition; No Material Adverse Change
Schedule 7.05        Litigation
Schedule 7.06        Environmental Matters
Schedule 7.14        Subsidiaries
Schedule 7.18        Gas Imbalances; Take or Pay; Other Prepayments
Schedule 7.19        Marketing Agreements
Schedule 7.20        Closing Date Swap Agreements
Schedule 9.01        Milestones
Schedule 9.02        Debt
Schedule 9.03        Liens
Schedule 12.01       Notices




                                                                   iv
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 74
                                                                74 of
                                                                   of 182
                                                                      182



        THIS SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT dated as of May 19, 2020, is among ULTRA RESOURCES, INC., a Delaware
corporation and a debtor and debtor-in-possession (the “Borrower”), UP ENERGY CORPORATION, a
Delaware corporation and a debtor and debtor-in-possession (“UP Energy” or the “Parent Guarantor”),
each of the Lenders from time to time party hereto, and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together with its successors in
such capacity, the “Administrative Agent”) and collateral agent for the Secured Parties (in such capacity,
together with its successors in such capacity, the “Collateral Agent”).

                                              RECITALS

         A.       On May 14, 2020, the Parent Guarantor and the Borrower and certain of their respective
affiliates filed voluntary petitions with the United States Bankruptcy Court for the Southern District of
Texas (the “Bankruptcy Court”), initiating cases under title 11 of the United States Code (the
“Bankruptcy Code”), consolidated administratively under Case No. 20-32631 (the “Chapter 11 Cases”),
and have continued in the possession and operation of their assets and in the management of their
businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

        B.      The Borrower has requested that, subject to the Orders and the terms and conditions of
this Agreement, the Lenders provide Loans to the Borrower; and

        C.       The Lenders have indicated their willingness, subject to the Orders and the terms and
conditions of this Agreement, to provide Loans.

         E.     NOW, THEREFORE, in consideration of the foregoing recitals, of the representations,
warranties, covenants and agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows:

                                        ARTICLE I
                          DEFINITIONS AND ACCOUNTING MATTERS

       Section 1.01     Terms Defined Above. As used in this Agreement, each term defined above has
the meaning indicated above.

       Section 1.02     Certain Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

        “2022 Notes” means the 6.875% Senior Notes due 2022 issued by the Borrower.

        “2024 Notes” means the 9.00% Cash / 2.00% PIK Senior Secured Second Lien Notes due 2024
issued by the Borrower.

        “2025 Notes” means the 7.125% Senior Notes due 2025 issued by the Borrower.

       “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate
Base Rate.

        “Act” has the meaning assigned to such term in Section 12.17.

        “Adequate Protection Liens” has the meaning assigned to such term in the Orders.
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 75
                                                                75 of
                                                                   of 182
                                                                      182



         “Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum equal to the Eurodollar Rate for such Interest Period multiplied by the
Statutory Reserve Rate.

       “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent.

        “Affected Loans” has the meaning assigned to such term in Section 5.06.

        “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under common Control with the
Person specified. The term “Affiliated” has a correlative meaning thereto.

        “Agents” means, collectively, the Administrative Agent and the Collateral Agent, and any sub-
agents appointed by either of the foregoing.

         “Agreement” means this Senior Secured Superpriority Debtor-In-Possession Credit Agreement,
as the same may from time to time be amended, modified, supplemented or restated.

         “Alternate Base Rate” means, for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Adjusted Eurodollar Rate for a one month Interest Period beginning on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1.00%, provided that, for the
avoidance of doubt, the Adjusted Eurodollar Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those currently provided on such
page of such service, as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the London interbank market), at
which dollar deposits of $5,000,000 with a one month maturity are offered at approximately 11:00 a.m.,
London time, on such day (or the immediately preceding Business Days if such day is not a Business
Day). Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate,
respectively.

        “Anti-Corruption Laws” means all state or federal laws, rules, and regulations applicable to the
Borrower or any of its Affiliates from time to time concerning or relating to money-laundering, bribery or
corruption, including the FCPA.

         “Applicable Margin” means, with respect to any Eurodollar Loan, 4.00% per annum and with
respect to any ABR Loan, 3.00% per annum.

        “Applicable Percentage” means, for each Lender, (a) immediately prior to the initial Borrowing
on the Closing Date, the percentage of the aggregate amount of the Commitments of all Lenders
represented by the amount of such Lender’s Commitment, and (b) thereafter, the percentage of the
aggregate principal amount of all Loans and Commitments then outstanding represented by the amount of
such Lender’s Loans and Commitments.

       “Approved Budget” means (i) the Initial Budget, and (ii) thereafter, each Updated Budget that is
approved by the Required Lenders in accordance with Section 8.21(a).




                                                    2
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 76
                                                                76 of
                                                                   of 182
                                                                      182



         “Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, (b) any Person that
was, on the date the applicable Swap Agreement is entered into, a Lender or an Affiliate of a Lender even
if such Person subsequently ceases to be a Lender (or an Affiliate thereof) for any reason, (c) the Persons
identified on Schedule 1 and any Affiliates thereof, and (d) and any other Person if such Person or its
credit support provider has a long term senior unsecured debt rating of BBB+ (or its equivalent) or higher
by S&P and Baa1 (or its equivalent) or higher by Moody’s.

         “Approved Fund” means, with respect to any Lender, any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by such Lender, an Affiliate of
such Lender or an entity or an Affiliate of an entity that administers or manages such Lender.

        “Approved Petroleum Engineers” means Cawley, Gillespie & Associates, Inc., W.D. Von Gonten
& Co., Netherland, Sewell & Associates, Inc., Ryder Scott Company Petroleum Consultants, L.P., Wright
& Company, Inc. or any other independent petroleum engineers selected by Borrower and reasonably
acceptable to the Required Lenders.

         “ASC” means the Financial Accounting Standards Board Accounting Standards Codification, as
in effect from time to time.

        “Assignment and Assumption” means an assignment and assumption entered into by a Lender
and an assignee (with the consent of any party whose consent is required by Section 12.04(b)), and
accepted by the Administrative Agent, in the form of Exhibit F or any other form approved by the
Administrative Agent.

        “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

        “Bail-In Legislation” means, with respect to any EEA Member Country implementing Article 55
of Directive 2014/59/EU of the European Parliament and of the Council of the European Union, the
implementing law for such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

       “Benefit Plan” means any employee benefit or compensation plan, including those within the
meaning of Section 3(3) of ERISA, (whether governed by the laws of the United States or otherwise) to
which the Borrower, Parent Guarantor or any Subsidiary incurs or otherwise has or could reasonably be
expected to have any obligation or liability, contingent or otherwise.

       “Board” means the Board of Governors of the Federal Reserve System of the United States of
America or any successor Governmental Authority.

         “Borrowing” means Loans of the same Type, made, converted or continued on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in effect.

        “Borrowing Request” means a request by the Borrower for a Borrowing in accordance with
Section 2.03.

         “Business Day” means any day that is not a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to remain closed; and if such day relates to a
Borrowing or continuation of, a payment or prepayment of principal of or interest on, or a conversion of
or into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower with respect to any such



                                                    3
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 77
                                                                77 of
                                                                   of 182
                                                                      182



Borrowing or continuation, payment, prepayment, conversion or Interest Period, any day which is also a
day on which banks are open for dealings in dollar deposits in the London interbank market.

         “Capital Leases” means, in respect of any Person, all leases which shall have been, or should
have been, in accordance with GAAP as in effect on the date hereof, recorded as capital leases on the
balance sheet of the Person liable (whether contingent or otherwise) for the payment of rent thereunder.
Notwithstanding the foregoing, (i) the LGS Lease shall not constitute a Capital Lease and (ii) any lease
(whether entered into before or after the Closing Date) that would have been classified as an operating
lease in accordance with GAAP as in effect on the date hereof will be deemed not to be a Capital Lease.

        “Carve-Out” has the meaning assigned to such term in the Orders.

        “Cash Equivalents” means:

         (a)     direct obligations of the United States or any agency thereof, or obligations guaranteed by
the United States or any agency thereof, in each case maturing within one year from the date of
acquisition thereof;

        (b)     commercial paper maturing within one year from the date of acquisition thereof rated in
the highest grade by S&P or Moody’s;

         (c)     demand deposits, and time deposits maturing within one year from the date of creation
thereof, with, or issued by any Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state thereof, has capital, surplus
and undivided profits aggregating at least $100,000,000 (as of the date of such bank or trust company’s
most recent financial reports) and has a short term deposit rating of at least A2 or P2, as such rating is set
forth from time to time, by S&P or Moody’s, respectively; and

       (d)     shares of any SEC registered 2a-7 money market fund that has net assets of at least
$500,000,000 and the highest rating obtainable from either Moody’s or S&P.

         “Cash Management Order” means that certain Debtors’ Emergency Motion for Entry of Interim
and Final Orders Authorizing the Debtors to Continue to (I) Operate Their Cash Management System and
Maintain Existing Bank Accounts and (II) Perform Intercompany Transactions, dated as of May 15, 2020,
filed with the Bankruptcy Court, which shall be in full force and effect and shall not be reversed, vacated,
stayed, amended, supplemented or otherwise modified or subject to the possibility of appeal, in each case,
without the prior written consent of the Required Lenders.

       “CFTC Hedging Obligation” means any Obligation in respect of any agreement, contract,
confirmation or transaction that constitutes a “swap” within the meaning of section 1a(47) of the
Commodity Exchange Act.

        “Change in Control” means

         (a)     any Person, entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act), shall at any time have acquired direct or indirect beneficial ownership of voting power of
the outstanding Equity Interests of Ultra Petroleum having more than 35% of the ordinary voting power
for the election of directors of Ultra Petroleum; or

        (b)    at any time Continuing Directors shall not constitute at least a majority of the directors of
Ultra Petroleum; or



                                                      4
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 78
                                                                78 of
                                                                   of 182
                                                                      182



         (c)     a “Change in Control” (as defined in the documentation for any Material Debt) shall have
occurred and as a result thereof the maturity of such Material Debt is accelerated, the obligor on such
Material Debt is obligated to offer to Redeem such Material Debt, or the obligee on such Material Debt
shall otherwise have the right to require the obligor thereon to Redeem such Material Debt; or

        (d)      Ultra Petroleum shall at any time cease to have beneficial ownership, and the power to
vote or direct the voting, of at least 100% of the outstanding Equity Interests in the Borrower.

As used in this definition, “beneficial ownership” (which may be direct or indirect) has the meaning
provided in Rules 13(d)-3 and 13(d)-5 under the Exchange Act.

         “Change in Law” means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted, adopted or issued.

       “Closing Date” means the date on which the conditions specified in Section 6.01 are satisfied (or
waived in accordance with Section 12.02).

        “Code” means the Internal Revenue Code of 1986, as amended from time to time, and any
successor statute.

       “Collateral” means all Property which is, or is purposed to be, subject to a Lien under one or
more Security Instruments; provided, however, that the Collateral shall not include Excluded Assets.

        “Commitment” means, with respect to any Lender, such Lender’s obligation to make Loans
pursuant to Section 2.01 in the amount and percentage set forth opposite its name on Annex I as modified
from time to time pursuant to this Agreement and pursuant to assignments by or to such Lender pursuant
to Section 12.04(b). On the Closing Date, the aggregate Commitments of all Lenders is $25,000,000.

      “Commodities Account” shall have the meaning set forth in Article 9 of the Uniform
Commercial Code.

       “Commodity Agreements” means, in respect of any Person, any forward contract, commodity
swap agreement, commodity option agreement or other similar agreement or arrangement in respect of
Hydrocarbons used, produced, processed or sold by such Person that are customary in the Oil and Gas
Business and designed to protect such Person against fluctuation in Hydrocarbon prices.

        “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute, and the rules and regulations promulgated
thereunder, and the application or official interpretation of any thereof.

        “Company Materials” has the meaning assigned such term in Section 8.01.




                                                      5
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 79
                                                                79 of
                                                                   of 182
                                                                      182



        “Confirmation Order” means the final order entered by the Bankruptcy Court in the Chapter 11
Cases confirming the Plan of Reorganization pursuant to section 1129 of the Bankruptcy Code, in form
and substance acceptable to the Administrative Agent and the Required Lenders, which shall be in full
force and effect and shall not be reversed, vacated, stayed, amended, supplemented or otherwise modified
or subject to the possibility of appeal, in each case, without the prior written consent of the Required
Lenders.

      “Consenting Lenders” has the meaning assigned to such term in the Restructuring Support
Agreement.

        “Consolidated Restricted Subsidiaries” means each Restricted Subsidiary of the Borrower
(whether now existing or hereafter created or acquired) the financial statements of which shall be (or
should have been) consolidated with the financial statements of the Borrower in accordance with GAAP.

         “Continuing Director” means, at any date, an individual (a) who is a director of Ultra Petroleum
on the Closing Date, (b) who, as of the date of determination, has been a director of Ultra Petroleum for at
least the twelve preceding months, (c) who is nominated, appointed or approved for consideration by
shareholders for election by the board of directors of the Ultra Petroleum, or (d) who is appointed by
directors so nominated, appointed or approved.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

       “Credit Parties” means, collectively, the Borrower, Parent Guarantor and the other Guarantors,
and each individually a “Credit Party”.

         “Credit Rating” means (x) the corporate credit rating of the Borrower issued by S&P or Fitch or
the corporate family rating of the Borrower issued by Moody’s, as applicable and (y) a credit rating of the
facility evidenced by this Agreement by S&P or Moody’s.

         “Debt” means, for any Person:

       (a)      obligations of such Person for borrowed money or evidenced by bankers’ acceptances,
debentures, notes, bonds or other similar instruments;

        (b)     obligations of such Person (whether contingent or otherwise) in respect of letters of credit
for which such Person is the applicant;

        (c)     obligations of such Person with respect to Disqualified Capital Stock;

        (d)     obligations of such Person under Capital Leases or Synthetic Leases;

        (e)     obligations of such Person to pay the deferred purchase price of Property;

         (f)     Debt (as defined in the other clauses of this definition) of others secured by (or for which
the holder of such Debt has an existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person; provided, however, that in
the case of Debt of the type described in this clause (f), the amount of such Debt shall be deemed to be the
lesser of (1) such Person’s liability for such Debt and (2) the book value of such property;




                                                     6
        Case
        Case 20-32631
             20-32631 Document
                      Document 283
                               279 Filed
                                   Filed in
                                         onTXSB  on 06/16/20
                                            06/15/20 in TXSB Page
                                                             Page 80
                                                                  80 of
                                                                     of 182
                                                                        182



        (g)     Debt (as defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the Debt (howsoever such
assurance shall be made, including by means of obligations to pay for goods or services even if such
goods or services are not actually taken, received or utilized) to the extent of the lesser of the amount of
such Debt and the maximum stated amount of such guarantee or assurance against loss;

        (h)      Debt (as defined in the other clauses of this definition) of a partnership for which such
Person is liable either by agreement, by operation of law or by a Governmental Requirement, but only to
the extent of such liability; and

        (i)    obligations owing by a Person or any other Person guaranteeing such Person’s Debt
under one or more Swap Agreements with the same counterparty that, at the time in question, have a net
Swap Termination Value in favor of such counterparty (i.e., such Person or any other Person guaranteeing
such Person’s Debt is “out of the money”) that exceeds the Threshold Amount;

provided, however, that “Debt” does not include (i) obligations with respect to surety, performance or
appeal bonds and similar instruments, (ii) trade accounts and other similar accounts that are payable no
later than 120 days after invoice or which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP or (iii) obligations under the
LGS Lease.

        “Debtors” means, collectively, the Borrower and Parent Guarantor and certain of their
Subsidiaries, each in their capacity as debtors and debtors-in-possession in the Chapter 11 Cases.

         “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

         “Default” means any event or condition which constitutes an Event of Default or which upon
notice, lapse of time or both would, unless cured or waived, become an Event of Default.

         “Deposit Account” shall have the meaning set forth in Article 9 of the Uniform Commercial
Code.

         “Disqualified Capital Stock” means any Equity Interest that, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable) or upon the happening of any event,
matures or is mandatorily redeemable for any consideration other than other Equity Interests (which
would not constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise, or is
convertible or exchangeable for Debt or redeemable for any consideration other than other Equity
Interests (which would not constitute Disqualified Capital Stock) at the option of the holder thereof, in
whole or in part (but if in part only with respect to such amount that meets the criteria set forth in this
definition), on or prior to the date that is one year after the Maturity Date.

         “dollars” or “$” refers to lawful money of the United States of America.

        “Domestic Subsidiary” means any Restricted Subsidiary that is organized under the laws of the
United States of America or any state thereof or the District of Columbia, provided that a Subsidiary of a
Foreign Subsidiary is not a Domestic Subsidiary.

         “E&P Subsidiary” has the meaning assigned to such term in Section 9.11.



                                                     7
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 81
                                                                81 of
                                                                   of 182
                                                                      182



         “EEA Financial Institution” means (a) any credit institution or investment firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member Country which is a subsidiary of
an institution described in clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

        “EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person entrusted
with public administrative authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

        “Environmental Laws” means any and all Governmental Requirements pertaining in any way to
public health (regarding human exposure to Hazardous Materials), protection of, the environment, the
preservation or reclamation of natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which Parent Guarantor, the Borrower or any
Restricted Subsidiary is conducting, or at any time has conducted, business, or where any Property of
Parent Guarantor, the Borrower or any Restricted Subsidiary is located, including, the Oil Pollution Act
of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water
Pollution Control Act, as amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act,
as amended, the Toxic Substances Control Act, as amended, the Superfund Amendments and
Reauthorization Act of 1986, as amended, the Hazardous Materials Transportation Law, as amended, and
other environmental conservation or protection Governmental Requirements.

        “Environmental Permit” means any permit, registration, license, approval, consent, exemption,
variance, or other authorization required under or issued pursuant to applicable Environmental Laws.

        “Equity Interests” means shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, and any
successor statute, and all regulations and published guidance thereunder.

        “ERISA Affiliate” means each trade or business (whether or not incorporated) under common
control with Parent Guarantor, the Borrower or a Subsidiary or together with Parent Guarantor, the
Borrower or a Subsidiary is a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b) or (c) of section 414 of the Code (or subsections (m) or (o) of section 414 of the Code
with respect to a Plan that is subject to the minimum funding requirements of section 412 of the Code).

         “ERISA Event” means (a) a reportable event, as defined in section 4043 of ERISA or the
regulations issued thereunder (other than an event for which the 30-day notice period is waived under
applicable regulations or otherwise); (b) a withdrawal by Parent Guarantor, the Borrower, a Subsidiary or
an ERISA Affiliate from a Plan subject to section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under section 4062(e) of ERISA; (c) [reserved], (d) the filing of a notice of



                                                     8
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 82
                                                                82 of
                                                                   of 182
                                                                      182



intent to terminate, the treatment of a Plan amendment as termination under section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Plan; (e) an event or condition
which constitutes grounds under section 4042 of ERISA for termination of, or the appointment of a
trustee to administer, any Plan; (f) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) which could reasonably be expected to
result in any material liability to Parent Guarantor, the Borrower or any Subsidiary; (g) the requirement of
Parent Guarantor, the Borrower, a Subsidiary, or an ERISA Affiliate to post a bond or security under
Section 436(f) of the Code; (h) Parent Guarantor, the Borrower or any Subsidiary incurs any material tax
liability with respect to any Benefit Plan (including pursuant to Sections 4975, 4980B, 4980D, 4980H or
4980I of the Code, as applicable), or (i) any similar event to the foregoing in clauses (a)-(h) or violation
of any requirement of law with respect to any Benefit Plan subject to requirements of law outside of the
United States.

      “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to time.

       “Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the
Adjusted Eurodollar Rate.

         “Eurodollar Rate” means for any Interest Period as to any Eurodollar Loan, (i) the rate per
annum determined by the Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (London, England time), two Business Days prior to
the commencement of such Interest Period, or (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page or other service which
displays the LIBO Rate for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest Period; provided that if
LIBO Rates are quoted under either of the preceding clauses (i) or (ii), but there is no such quotation for
the Interest Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and provided, further,
that if any such rate determined pursuant to the preceding clauses (i), (ii) or the proviso thereto is less than
one percent per annum, the Adjusted Eurodollar Rate will be deemed to be one percent per annum.

        “Event of Default” has the meaning assigned to such term in Section 10.01.

        “Event of Default Occurrence” has the meaning assigned to such term in Section 10.02.

        “Excluded Assets” means (a) any assets to the extent the grant of security interests in such assets
would result in material and adverse tax consequences to the Parent Guarantor, the Borrower or any
Subsidiary that is a Credit Party, in each case as reasonably determined by the Borrower in writing
delivered to the Collateral Agent and agreed by the Required Lenders and (b) any Building (as defined in
the applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined in the applicable
Flood Insurance Regulation); provided, however, that “Excluded Assets” shall not include any proceeds
from the sale or other disposition of Excluded Assets or any proceeds, substitutions or replacements of
Excluded Assets (unless such proceeds, substitutions or replacements would constitute Excluded Assets).




                                                       9
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 83
                                                                83 of
                                                                   of 182
                                                                      182



         “Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental charges or
levies (i) which are not delinquent, (ii) which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP or (iii) the nonpayment of
which is required by the Bankruptcy Code; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) landlords’, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or other like
Liens arising in the ordinary course of business and consistent with past practice and incident to the
exploration, development, operation and maintenance of Oil and Gas Properties, each of which is in
respect of obligations that are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with GAAP; (d) Liens which
arise in the ordinary course of business and consistent with past practice under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and recycling agreements, salt water
or other disposal agreements, seismic or other geophysical permits or agreements, and other agreements,
in each case, which are usual and customary in the Oil and Gas Business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, provided that any such Lien referred to in this
clause does not materially impair the use of any material Property covered by such Lien for the purposes
for which such Property is held by the Borrower or any other Credit Party or materially impair the value
of any material Property subject thereto; (e) bankers’ liens, rights of set off or similar rights and remedies
arising in the ordinary course of business and burdening only deposit accounts or other funds maintained
with a creditor depository institution, provided that no such deposit account is a dedicated cash collateral
account; (f) easements, restrictions, servitudes, permits, conditions, covenants, exceptions, reservations,
zoning and land use requirements and other title defects in any Property of the Borrower or any other
Credit Party, that in each case do not secure Debt and that in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the Borrower or any other Credit
Party or materially impair the value of such Property subject thereto; (g) Liens to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return of money bonds, bids,
trade contracts, leases, statutory obligations, regulatory obligations, obligations in respect of workers’
compensation, unemployment insurance or other forms of government benefits or insurance and other
obligations of a like nature incurred in the ordinary course of business and consistent with past practice;
(h) Liens, titles and interests of lessors (including sub-lessors) of property leased by such lessors to the
Borrower or any other Credit Party, restrictions and prohibitions on encumbrances and transferability with
respect to such property and the Borrower’s or such other Credit Party’s interests therein imposed by such
leases, and Liens and encumbrances encumbering such lessors’ titles and interests in such property and to
which the Borrower’s or such other Credit Party’s leasehold interests may be subject or subordinate, in
each case, whether or not evidenced by Uniform Commercial Code financing statement filings or other
documents of record, provided that such Liens do not secure Debt of the Borrower or any other Credit
Party and do not encumber Property of the Borrower or any other Credit Party other than the Property that
is the subject of such leases and items located thereon; (i) Liens, titles and interests of licensors of
software and other intangible property licensed by such licensors to the Borrower or any other Credit
Party, restrictions and prohibitions on encumbrances and transferability with respect to such property and
the Borrower’s or such other Credit Party’s interests therein imposed by such licenses, and Liens and
encumbrances encumbering such licensors’ titles and interests in such property and to which the
Borrower’s or such other Credit Party’s license interests may be subject or subordinate, in each case,
whether or not evidenced by Uniform Commercial Code financing statement filings or other documents


                                                     10
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 84
                                                                84 of
                                                                   of 182
                                                                      182



of record and solely to the extent incurred in the ordinary course of business and consistent with past
practice, provided that such Liens do not secure Debt of the Borrower or any other Credit Party and do
not encumber Property of the Borrower or any other Credit Party other than the Property that is the
subject of such licenses; and (j) judgment and attachment Liens not giving rise to an Event of Default.
Provisions in the Loan Documents allowing Excepted Liens or other Permitted Liens on any item of
Property shall be construed to allow such Excepted Liens and other Permitted Liens also to cover any
improvements, fixtures or accessions to such Property and the proceeds of and insurance on such
Property, improvements, fixtures or accessions. No intention to subordinate any Lien granted in favor of
the Administrative Agent and the Lenders is to be hereby implied or expressed by the permitted existence
of any Excepted Liens. The term “Excepted Liens” shall not include any Lien securing Debt for
borrowed money.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.

         “Excluded Swap Obligation” means, with respect to the Borrower and the Guarantors
individually determined, any CFTC Hedging Obligation if, and solely to the extent that, all or a portion of
the guarantee of the Borrower or such Guarantor of, or the grant by the Borrower or such Guarantor of a
security interest to secure, such CFTC Hedging Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act by virtue of the Borrower’s or such Guarantor’s failure for
any reason to constitute an “eligible contract participant” (as defined in the Commodity Exchange Act)
with respect to such CFTC Hedging Obligation at any time such guarantee or grant of a security interest
becomes effective with respect to such CFTC Hedging Obligation.

        “Excluded Taxes” means any of the following Taxes imposed on or with respect to a Recipient or
required to be withheld or deducted from a payment to a Recipient:

         (a)      Taxes imposed on or measured by net income (however denominated), franchise Taxes,
and branch profits Taxes, in each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (ii) that are Other Connection
Taxes,

         (b)     in the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment to such Lender that was requested by the Borrower under Section
5.05) or (ii) such Lender changes its lending office, except in each case to the extent that, pursuant to
Section 5.03, amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender immediately before it changed
its lending office,

        (c)      Taxes attributable to such Recipient’s failure or inability to comply with Section 5.03(g),
and

        (d)      any withholding Taxes imposed under FATCA.

        “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this Agreement (or
any amended or successor version to the extent substantively comparable and not materially more onerous
to comply with), any current or future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or any fiscal or regulatory legislation, rules or



                                                      11
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 85
                                                                85 of
                                                                   of 182
                                                                      182



practices adopted pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

          “FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

         “Federal Funds Effective Rate” means, for any day, the rate calculated by the Federal Reserve
Bank of New York based on such day’s federal funds transactions by depository institutions (as
determined in such manner as the Federal Reserve Bank of New York shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the Federal Reserve Bank of
New York as the federal funds effective rate; provided, that if the Federal Funds Effective Rate for any
day is less than one percent per annum, the Federal Funds Effective Rate for such day will be deemed to
be one percent per annum.

        “Final DIP Order” means the final order entered by the Bankruptcy Court in the Chapter 11 Cases
approving the Loans and this Agreement on a final basis that is consistent with the Restructuring Support
Agreement, in form and substance reasonably acceptable to the Administrative Agent and the Required
Lenders, which shall be in full force and effect and shall not be reversed, vacated, stayed, amended,
supplemented or otherwise modified or subject to the possibility of appeal, in each case, without the prior
written consent of the Required Lenders.

         “Financial Officer” means, for any Person, the chief financial officer, principal accounting
officer, treasurer, or controller of such Person or any other natural person principally responsible for the
financial matters of such Person. Unless otherwise specified, all references herein to a Financial Officer
mean a Financial Officer of the Borrower.

          “Fitch” means Fitch Ratings, Inc. and any successor thereto that is a nationally recognized rating
agency.

         “Flood Insurance Regulations” shall mean (i) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statute thereto, (iii) the National Flood Insurance Reform Act of
1994 (amending 42 USC 4001, et. seq.), as the same may be amended or recodified from time to time,
(iv) the Flood Insurance Reform Act of 2004, and any regulations promulgated thereunder and (v) the
Biggert-Waters Flood Reform Act of 2012, and any regulations promulgated thereunder.

         “Foreign Lender” means any Lender that is organized under the laws of a jurisdiction other than
that in which the Borrower is located. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a single jurisdiction.

          “Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic Subsidiary.

        “Full Availability Date” means the first date on which the conditions precedent set forth in
Section 6.02 have been satisfied or waived by the Required Lenders.

         “GAAP” means generally accepted accounting principles in the United States of America as in
effect from time to time, subject to the terms and conditions set forth in Section 1.05.

         “Governmental Authority” means the government of the United States of America, any other
nation or any political subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or pertaining to government.



                                                     12
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 86
                                                                86 of
                                                                   of 182
                                                                      182



        “Governmental Requirement” means any law, statute, code, ordinance, order, determination, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate, license, rules of common law,
authorization or other directive or requirement, whether now or hereinafter in effect, of any Governmental
Authority.

       “Guarantors” means the Parent Guarantor and each other Restricted Subsidiary that executes the
Guaranty and Collateral Agreement or a joinder thereto.

        “Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement executed by
the Borrower and the Guarantors on the Closing Date in form and substance satisfactory to the
Administrative Agent pursuant to which (a) the Guarantors guaranty, on a joint and several basis,
payment of the Obligations, and (b) the Borrower and the Guarantors grant security interests on the
Borrower’s and the Guarantors’ personal property constituting “Collateral” as defined therein in favor of
the Collateral Agent for the benefit of the Secured Parties to secure the Obligations, as the same may be
amended, modified, supplemented or restated from time to time.

        “Hazardous Material” means any substance regulated or as to which liability might arise under
any applicable Environmental Law due to its hazardous or toxic characteristics including: any chemical,
compound, material, product, byproduct, substance or waste defined as or included in the definition or
meaning of “hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,” “pollutant,” or words of
similar meaning or import found in any applicable Environmental Law; Hydrocarbons, petroleum
products, petroleum substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

        “Hedging Order” means, collectively, the orders entered by the Bankruptcy Court in the Chapter
11 Cases, approving the Credit Parties’ (and their Affiliates’, if applicable) entry into hedging
arrangements during the Chapter 11 Cases and providing certain first priority Lien status to such hedging
arrangements, which order shall be in form and substance acceptable to the Administrative Agent and the
Required Lenders and shall be in full force and effect, and shall not be reversed, vacated, stayed,
amended, supplemented or otherwise modified without the prior written consent of the Required Lenders;
provided, that the Hedging Order shall not permit Swap Agreements to (i) be secured by any assets of any
Credit Party on a pari or senior basis to the Lien securing the Obligations or (ii) have a superpriority claim
which is pari passu with, or senior to, the Obligations, in each case, other than Secured Swap Agreements
permitted by this Agreement. For purposes hereof, it is agreed and understood that that certain Debtors’
Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Enter Into, and
Perform Under, Hedging Arrangements on a Postposition Basis, and (II) Grant First Priority Liens, dated
as of May 15, 2020 and filed with the Bankruptcy Court is acceptable to the Administrative Agent and the
Required Lenders.

         “Highest Lawful Rate” means, with respect to each Lender, the maximum non-usurious interest
rate, if any, that at any time or from time to time may be contracted for, taken, reserved, charged or
received on the Notes or on other Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws allow as of the date hereof.

          “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined or separated therefrom.




                                                     13
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 87
                                                                87 of
                                                                   of 182
                                                                      182



       “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of the Borrower or any Guarantor under any Loan
Document and (b) to the extent not otherwise described in (a), Other Taxes.

        “Indemnitee” has the meaning assigned to such term in Section 12.03(b).

         “Industry Competitor” means (a) any Person (other than Borrower, any Guarantor or any of their
Affiliates or Subsidiaries) that, directly or indirectly, is actively engaged as one of its principal businesses
in lease acquisitions, exploration and production operations or development of oil and gas properties
(including the drilling and completion of producing wells) and (b) any Person that is clearly identifiable,
solely on the basis of such Person’s name, as an Affiliate of any such Person (other than any Affiliates of
the Borrower); provided that any Person that would be an Industry Competitor hereunder shall not
constitute an Industry Competitor if (x) such Person is a bank, financial institution, bona fide debt fund or
investment vehicle that is engaged in, or that advises funds or other investment vehicles that are engaged
in, making, purchasing, holding, or otherwise investing in commercial loans, bonds or similar extensions
of credit or securities in the ordinary course of business and (y) no Industry Competitor or Affiliate
described in the foregoing clauses (a) and (b) directly or indirectly, possesses the power to direct or cause
the direction of the investment policies of such entity.

         “Industry Investment” means Investments and expenditures made in the ordinary course of, and
of a nature that is or shall have become customary in, the Oil and Gas Business as a means of actively
engaging therein through agreements, transactions, interests or arrangements that permit one to share risks
or costs, comply with regulatory requirements regarding local ownership or satisfy other objectives
customarily achieved through the conduct of Oil and Gas Business jointly with third parties, including:
(1) ownership interests in oil and gas properties or gathering, transportation, processing, electricity and
power generation, or related systems; and (2) Investments and expenditures in the form of or pursuant to
operating agreements, processing agreements, farm-in agreements, farm-out agreements, development
agreements, area of mutual interest agreements, unitization agreements, pooling arrangements, joint
bidding agreements, service contracts, joint venture agreements, partnership agreements (whether general
or limited), and other similar agreements (including for limited liability companies) with third parties.

         “Initial Availability Amount” means, with respect to each Lender, its pro rata portion of
$10,000,000 (such pro rata portion calculated based on such Lender’s aggregate Commitment as
compared to the Commitments of all Lenders in the aggregate). As of the Closing Date, the aggregate
Initial Availability Amount of all Lenders is $10,000,000.

      “Initial Budget” means that certain budget attached as Annex II hereto, as the same may be
amended, supplemented or modified from time to time in the form of an Approved Budget.

      “Initial Reserve Report” means that certain reserve report as of March 31, 2020 delivered by the
Borrower prior to the Closing Date to the Pre-Petition RBL Administrative Agent and the Pre-Petition
Term Loan Agent.

        “Interest Election Request” means a request by the Borrower to convert or continue a Borrowing
in accordance with Section 2.04.

        “Interest Payment Date” means with respect to any ABR Loan, the last Business Day of each
calendar month, and with respect to any Eurodollar Loan, the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part.




                                                      14
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 88
                                                                88 of
                                                                   of 182
                                                                      182



        “Interest Period” means with respect to any Eurodollar Borrowing, the period commencing on the
date of such Borrowing and ending on the numerically corresponding day in the calendar month that is
one month thereafter; provided, that (a) if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (b) any Interest Period pertaining to a Eurodollar Borrowing
that commences on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

        “Interim DIP Order” means an interim order entered by the Bankruptcy Court in the Chapter 11
Cases approving the Loans and the facilities evidenced by this Agreement on an interim basis, which
order shall be consistent with the Restructuring Support Agreement and in form and substance reasonably
acceptable to the Administrative Agent and the Required Lenders and shall be in full force and effect, and
shall not, subject to entry of the Final DIP Order, be reversed, vacated, stayed, amended, supplemented or
otherwise modified without the prior written consent of the Required Lenders. For purposes hereof, it is
agreed and understood that that certain Debtors’ Emergency Motion For Entry Of Interim And Final
Orders (A) Authorizing The Debtors To Obtain Senior Secured Priming Superpriority Postpetition
Financing, (B) Authorizing Use Of Cash Collateral, (C) Granting Liens And Providing Superpriority
Administrative Expense Status, (D) Granting Adequate Protection, (E) Modifying Automatic Stay (F)
Scheduling A Final Hearing, And (G) Granting Related Relief, dated as of May 15, 2020, and filed with
the Bankruptcy Court is acceptable to the Administrative Agent and the Required Lenders.

         “Interpolated Rate” means, in relation to the LIBO Rate, the rate which results from interpolating
on a linear basis between:

        (a)      the applicable LIBO Rate for the longest period (for which that LIBO Rate is available)
which is less than the Interest Period of that Loan; and

       (b)     the applicable LIBO Rate for the shortest period (for which that LIBO Rate is available)
which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period of that Loan.

        “Investment” means, for any Person:

         (a)     the acquisition (whether for cash, Property, services or securities or otherwise) of Equity
Interests of any other Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by the Person entering into such
short sale);

         (b)    the making of any deposit with, or advance, loan or capital contribution to, assumption of
Debt of, purchase or other acquisition of any other Debt of or equity participation or equity interest in, or
other extension of credit to, any other Person (including the purchase of Property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell such Property to such Person;

        (c)     the purchase or acquisition (in one or a series of transactions) of Property of another
Person that constitutes a business unit both before and after such purchase or acquisition; or



                                                     15
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 89
                                                                89 of
                                                                   of 182
                                                                      182



       (d)      the entering into of any guarantee of, or other surety obligation (including the deposit of
any Equity Interests to be sold) with respect to, Debt of any other Person;

       provided that accounts receivable acquired in the ordinary course of business do not constitute
Investments.

        “IRS” means the United States Internal Revenue Service.

        “Lenders” means the Persons listed on Annex I, any Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than, in each case, any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

        “LGS Lease” means the lease agreement pursuant to which Parent Guarantor or its Subsidiary
leases the liquids gathering system used for the purposes of gathering, separating, collecting and
delivering for sale or transport condensate and water, together with associated natural gas, produce from
natural gas and oil wells located in the Pinedale field in Sublette County, Wyoming.

         “Lien” means any interest in Property securing an obligation owed to, or a claim by, a Person
other than the owner of the Property, whether such interest is based on the common law, statute or
contract, and whether such obligation or claim is fixed or contingent, and including but not limited to the
lien or security interest arising from a mortgage, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes. For the purposes of this Agreement, the
Borrower or any other Credit Party shall be deemed to be the owner of any Property which it has acquired
or holds subject to a conditional sale agreement, or leases under a financing lease or other arrangement
pursuant to which title to the Property has been retained by or vested in some other Person in a transaction
intended to create a financing.

         “Liquidate” means, with respect to any Swap Agreement, the sale, assignment, novation, unwind
or early termination of all or any part of such Swap Agreement; provided that for purposes of this
definition, a Swap Agreement shall not be deemed to have been Liquidated if, (a) such Swap Agreement
is novated to an Approved Counterparty, with the Borrower or another Credit Party being the “remaining
party” for purposes of such novation, or (b) upon its sale, assignment, novation, unwind or early
termination, it is replaced, in a substantially contemporaneous transaction, with one or more Swap
Agreements with prices, tenors and volumes not less favorable to the Credit Parties than those of such
replaced Swap Agreements and without cash payments to the Borrower or any other Credit Party in
connection therewith. The terms “Liquidated” and “Liquidation” have correlative meanings thereto.

        “Liquidity” means as of any time of determination, the sum of (i) the amount of unrestricted cash
and Cash Equivalents of the Credit Parties that is not subject to a Lien at such time (other than Permitted
Liens) and (ii) the aggregate amount of undrawn Commitments under this Agreement.

        “Loan Documents” means this Agreement, the Notes, the Payment Letters, the Security
Instruments (including the Orders), and any other agreement, document or instrument entered into by any
Credit Party in connection herewith or therewith, together with any amendment, supplement, waiver, or
other modification to any of the foregoing.

        “Loans” means the loans made by the Lenders pursuant to the terms hereof.

        “Management Conference Call” has the meaning assigned to such term in Section 8.21.




                                                    16
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 90
                                                                90 of
                                                                   of 182
                                                                      182



         “Material Adverse Effect” means, other than (x) as a result of events related to or leading up to
and following the filing of the Chapter 11 Cases (or that occur as a result of implementation of the Plan of
Reorganization) and any defaults under agreements that have no effect under the terms of the Bankruptcy
Code as a result of the filing of the Chapter 11 Cases, and (y) the filing of the Chapter 11 Cases, any
event, change, effect, occurrence, development, circumstance, condition, result, state of fact or change of
fact, or the worsening of any of the foregoing (each, an “Event”), that, individually or together with all
other Events, has had or would reasonably be expected to have, a material adverse effect on either (i) the
business, operations, assets, financial condition or results of operations of the Parent Guarantor, the
Borrower and their Restricted Subsidiaries, taken as a whole, or (ii) the material rights and remedies
available to the Administrative Agent, the Collateral Agent and the Lenders, taken as a whole, in each
case, under the Loan Documents or (iii) the ability of the Credit Parties, taken as a whole, to perform their
payment obligations to the Lenders, in each case, under the Loan Documents.

        “Material Debt” means Debt (other than the Obligations) of the Borrower or any other Credit
Party with a principal amount in excess of the Threshold Amount.

         “Maturity Date” means the earliest of: (a) the date that is six calendar months from the Closing
Date; provided, that the date described in this clause (a) may be extended at any time and from time to
time (but no more than twice total) for a time period of one calendar month per extension, so long as no
Default or Event of Default has occurred and is continuing at the time of such extension and the Required
Lenders have consented to such extension in writing; (b) the date that is three (3) Business Days after the
Petition Date if the Interim DIP Order has not been entered by the Bankruptcy Court on or before such
date; (c) the date that is forty (40) calendar days after the Petition Date if the Final DIP Order has not
been entered by the Bankruptcy Court on or before such date; (d) the date of consummation of any sale of
all or substantially all of the assets of the Debtors pursuant to section 363 of the Bankruptcy Code; (e) the
date of acceleration of the Loans and the termination of the Commitments after the occurrence of an
Event of Default in accordance with the terms of this Agreement; and (f) the Plan Effective Date (or the
effective date of any other chapter 11 plan).

        “Milestones” has the meaning set forth in Section 9.01.

        “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that is a nationally
recognized rating agency.

        “Notes” means the promissory notes by the Borrower described in Section 2.02(d) and being
substantially in the form of Exhibit A, together with all amendments, modifications, replacements,
extensions and rearrangements thereof.

        “Notes Documents” means each indenture or agreement providing for the 2022 Notes, the 2024
Notes and the 2025 Notes, all guaranties of the foregoing, and any other instruments or agreements made
or delivered by Parent Guarantor, the Borrower or any Restricted Subsidiary in connection with the
foregoing, in each case, as amended, restated, modified, supplemented, renewed or replaced in any
manner (whether upon or after termination or otherwise) from time to time.

          “NYMEX Pricing” means, as of any date of determination with respect to any month (i) for crude
oil, the closing settlement price for the Light, Sweet Crude Oil (WTI) futures contract for such month, and
(ii) for natural gas, the closing settlement price for the Natural Gas (Henry Hub) futures contract for such
month, in each case as published by New York Mercantile Exchange (NYMEX) on its website currently
located at www.nymex.com, or any successor thereto (as such price may be corrected or revised from
time to time by the NYMEX in accordance with its rules and regulations).




                                                     17
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 91
                                                                91 of
                                                                   of 182
                                                                      182



        “Obligations” means any and all amounts, payments or premiums owing or to be owing
(including all interest on any of the Loans, any interest accruing at any post-default rate and interest
accruing after the filing of the Chapter 11 Cases or any other petition in bankruptcy, or the
commencement of any other insolvency, reorganization or like proceeding, relating to the Borrower or
any Guarantor (or which could accrue but for the operation of applicable bankruptcy or insolvency laws),
whether or not a claim for post-filing or post-petition interest is allowed in such proceeding) by the
Borrower or any Guarantor (whether direct or indirect (including those acquired by assumption), absolute
or contingent, due or to become due, now existing or hereafter arising) (a) to the Administrative Agent,
the Collateral Agent or any Lender under any Loan Document or (b) to any Secured Swap Party under
any Secured Swap Agreement, but excluding any additional transactions or confirmations entered into (i)
after such Secured Swap Party ceases to be a Secured Swap Party or (ii) after assignment by a Secured
Swap Party to another Person who is not a Secured Swap Party; provided that solely with respect to any
Guarantor that is not an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder, Excluded Swap Obligations of such Guarantor shall in any event be
excluded from “Obligations” owing by such Guarantor.

        “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets Control.

         “Oil and Gas Business” means the business of acquiring, exploring, drilling, exploiting,
developing, producing, operating, treating, storing, gathering, processing, and selling oil and gas and the
products thereof, together with activities (including physical and financial hedging and swapping) that are
ancillary thereto.

        “Oil and Gas Properties” means rights, titles, interests and estates in and to oil and gas leases, oil,
gas and mineral leases, or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment interests, including any reserved
or residual interests of whatever nature and including any interests acquired pursuant to unit agreements,
pooling agreements and declarations of pooled units; provided, that, for the avoidance of doubt, “Oil and
Gas Properties” shall exclude all easements and rights of way used or to be used in connection with any
gathering system. Unless otherwise indicated herein, each reference to the term “Oil and Gas Properties”
means any and all Oil and Gas Properties owned at the time in question by the Borrower and the other
Credit Parties.

        “Orders” means the Interim DIP Order and/or the Final DIP Order, as the context requires.

        “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security interest under, engaged in
any other transaction pursuant to or enforced any Loan Document, or sold or assigned an interest in any
Loan or Loan Document).

        “Other Taxes” means all present or future stamp, court or documentary, intangible, recording,
filing or similar Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to Section 5.04 or
Section 5.05).

        “Participant” has the meaning set forth in Section 12.04(c).




                                                      18
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 92
                                                                92 of
                                                                   of 182
                                                                      182



        “Participant Register” has the meaning set forth in Section 12.04(c).

       “Payment Letters” means (x) the Payment Letter dated as of the Closing Date among the
Borrower and certain Lenders and (y) the Fee Letter dated as of a date on or before the Closing Date by
and among the Borrower and the Administrative Agent and Collateral Agent.

          “PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding to any or
all of its functions under ERISA.

        “Permitted Investments” means:

        (a)     any Investment in the Borrower or any Subsidiary Guarantor;

        (b)     any Investment in cash and Cash Equivalents;

        (c)     [reserved];

        (d)     any Investment made as a result of the receipt of non-cash consideration from a Transfer
permitted under Section 9.11;

        (e)     [reserved];

          (f)      any Investments received (i) in compromise or resolution of, upon satisfaction of
judgments with respect to, (A) obligations of trade creditors or customers that were Incurred in the
ordinary course of business and consistent with past practice of the Parent Guarantor, the Borrower or any
Restricted Subsidiary, including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, or (B) litigation, arbitration or other disputes;
or (ii) as a result of a foreclosure by the Parent Guarantor, the Borrower or any Restricted Subsidiary with
respect to any secured Investment in default;

        (g)    any Debt or Guaranty of Debt of the Parent Guarantor, the Borrower or a Restricted
Subsidiary permitted to be incurred by Section 9.02;

        (h)    any Investment existing on, or made pursuant to binding commitments existing on, the
Closing Date and set forth on Schedule 1.2, and any modifications, renewals or extensions that do not
increase the amount of the Investment being modified, renewed or extended (as determined as of such
date of modification, renewal or extension) unless the incremental increase in such Investment is
otherwise permitted under this Agreement;

        (i)     [reserved];

        (j)     Guaranties by the Parent Guarantor, the Borrower or any Restricted Subsidiary of
operating leases (other than Capitalized Lease Obligations) or of other obligations that do not constitute
Debt, in each case entered into by the Parent Guarantor, the Borrower or any Restricted Subsidiary in the
ordinary course of business and consistent with past practice;

        (k)      Investments in any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’ compensation, performance and
other similar deposits made in the ordinary course of business and consistent with past practice by the
Parent Guarantor, the Borrower or any Restricted Subsidiary;




                                                     19
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 93
                                                                93 of
                                                                   of 182
                                                                      182



        (l)     [reserved];

        (m)     [reserved];

        (n)     to the extent constituting Investments, Industry Investments in an aggregate amount
(measured on the date each such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this clause (n) that are at the time
outstanding not to exceed $1,000,000; and

        (o)    other Investments (other than Investments in Subordinated Debt of the Parent Guarantor,
the Borrower or any of their respective Subsidiaries) that do not exceed $500,000 in the aggregate at any
time.

In determining whether an Investment is a Permitted Investment, the Parent Guarantor may allocate all or
any portion of any Investment (and not later reallocate all or any portion of any such Investment) to one
or more of the above clauses (a) through (o) and any of the provisions of Section 9.04.

        “Permitted Lien” means any Lien permitted under Section 9.03.

        “Permitted Variance” has the meaning assigned such term in Section 9.01.

         “Person” means any natural person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity.

        “Petition Date” means May 14, 2020.

          “Plan” means any employee pension benefit plan, as defined in section 3(2) of ERISA (other than
a multiemployer plan as defined in section 4001(a)(3) of ERISA), that is subject to Title IV of ERISA or
section 412 of the Code and that is sponsored, maintained or contributed to by Parent Guarantor, the
Borrower or a Subsidiary or with respect to which any of them has or could reasonably expect to have any
liability, including on account of an ERISA Affiliate.

        “Plan Effective Date” means the “Effective Date” as defined in the Plan of Reorganization.

        “Plan of Reorganization” means the plan of reorganization filed in the Chapter 11 Cases
(including all related schedules, supplements, exhibits and orders, as applicable) attached to the
Restructuring Support Agreement and otherwise in form and substance reasonably satisfactory to the
Required Lenders.

        “Platform” has the meaning assigned such term in Section 8.01.

      “Pre-Petition RBL Administrative Agent” means the administrative agent under the Pre-Petition
RBL Credit Agreement.

        “Pre-Petition RBL Credit Agreement” means that certain Credit Agreement, dated as of April 12,
2017, by and among the Borrower, Ultra Petroleum, Parent Guarantor, the Pre-Petition RBL Lenders, and
Bank of Montreal, as administrative agent (and any successors thereto in that capacity), as amended,
amended and restated, supplemented or otherwise modified.

      “Pre-Petition RBL Loans” means “Loans” under and as defined in the Pre-Petition RBL Credit
Agreement.



                                                    20
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 94
                                                                94 of
                                                                   of 182
                                                                      182



      “Pre-Petition RBL Loan Documents” means “Loan Documents” as defined under the Pre-Petition
RBL Credit Agreement.

        “Pre-Petition RBL Lenders” means “Lenders” under and as defined in the Pre-Petition RBL
Credit Agreement.

         “Pre-Petition Secured Parties” means the “Secured Parties” under and as defined in the Pre-
Petition RBL Credit Agreement and the Pre-Petition Term Loan Credit Agreement.

       “Pre-Petition Term Loan Agent” means the administrative agent under the Pre-Petition Term
Loan Credit Agreement.

        “Pre-Petition Term Loan Credit Agreement” means that certain Senior Secured Term Loan
Agreement, dated as of April 12, 2017, by and among the Borrower, Ultra Petroleum, Parent Guarantor,
the Pre-Petition Term Loan Lenders and Wilmington Trust, National Association (as successor to
Barclays Bank PLC), as administrative agent (and any successors thereto in that capacity), as amended,
amended and restated, supplemented or otherwise modified.

        “Pre-Petition Term Loans” means “Loans” under and as defined in the Pre-Petition Term Loan
Credit Agreement.

         “Pre-Petition Term Loan Documents” means “Loan Documents” as defined under the Pre-
Petition Term Loan Credit Agreement.

      “Pre-Petition Term Loan Lenders” means “Lenders” under and as defined in the Pre-Petition
Term Loan Credit Agreement.

         “Prime Rate” means the rate of interest last quoted by The Wall Street Journal as the “Prime
Rate” in the U.S. or, if The Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar release by the Federal Reserve
Board (as determined by the Administrative Agent).

        “Property” means any interest in any kind of property or asset, whether real, personal or mixed,
or tangible or intangible, including cash, securities, accounts and contract rights.

        “Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil and Gas
Reserves (as used in this paragraph, the “Definitions”) promulgated by the Society of Petroleum
Engineers (or any generally recognized successor) as in effect at the time in question. “Proved Developed
Producing Reserves” means Proved Reserves which are categorized as both “Developed” and
“Producing” in the Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions, and “Proved
Undeveloped Reserves” means Proved Reserves which are categorized as “Undeveloped” in the
Definitions.

        “Public Lender” has the meaning assigned such term in Section 8.01.

         “Purchase Money Indebtedness” means Debt, the proceeds of which are used to finance the
acquisition, construction, or improvement of inventory, equipment or other Property in the ordinary
course of business.



                                                    21
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 95
                                                                95 of
                                                                   of 182
                                                                      182



         “PV-9” means, with respect to any “Proved Reserves expected to be produced from any
Borrowing Base Properties (or in connection with any proposed acquisition, Oil and Gas Properties that
will be acquired by the Borrower or any Restricted Subsidiary), the net present value, discounted at 9%
per annum, of the future net revenues expected to accrue to the Borrower’s and the Credit Parties’
collective interests in such reserves during the remaining expected economic lives of such reserves,
calculated in accordance with NYMEX Pricing, without giving effect to non-property related expenses
such as general and administrative expenses, debt service, future income tax expenses and depreciation,
depletion and amortization.

         “Qualified ECP Counterparty” means, in respect of any CFTC Hedging Obligation, the Borrower
and each Guarantor to the extent that such Person (a) has total assets exceeding $10,000,000 at the time
any guaranty of obligations under such CFTC Hedging Obligation or any grant of a security interest to
secure such CFTC Hedging Obligation becomes effective or (b) otherwise constitutes an “eligible
contract participant” with respect to such Swap Agreement under the Commodity Exchange Act and can
cause another Person to qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

       “Qualifying Equity Interests” means Equity Interests of the Parent Guarantor, the Borrower or
any Restricted Subsidiary other than Disqualified Capital Stock.

       “Recipient” means (a) the Administrative Agent and (b) any Lender, as applicable.

         “Redemption” means with respect to any Debt, the repurchase, redemption, prepayment,
repayment, defeasance or any other acquisition or retirement for value (or the segregation of funds with
respect to any of the foregoing) of such Debt. “Redeem” has the correlative meaning thereto.

       “Register” has the meaning assigned to such term in Section 12.04(b)(iv).

        “Regulation D” means Regulation D of the Board, as the same may be amended, supplemented or
replaced from time to time.

        “Related Parties” means, with respect to any specified Person, such Person’s Affiliates and the
respective directors, officers, employees, agents and advisors (including attorneys, accountants and
experts) of such Person and such Person’s Affiliates.

        “Release” means any depositing, spilling, leaking, pumping, pouring, placing, emitting,
discarding, abandoning, emptying, discharging, migrating, injecting, escaping, leaching, dumping, or
disposing.

       “Remedial Work” has the meaning assigned to such term in Section 8.10(a).

        “Required Lenders” means, as of any date of determination, holders of more than 50% of the sum
of (i) the aggregate unpaid principal amount of the Loans and (ii) the aggregate amount of the
Commitments; provided, however, that determinations of the “Required Lenders” shall exclude any
Commitments or Loans held by Defaulting Lenders.

       “Reserve Report” means the Initial Reserve Report and each subsequent report delivered in
accordance with Section 8.12.




                                                  22
        Case
        Case 20-32631
             20-32631 Document
                      Document 283
                               279 Filed
                                   Filed in
                                         onTXSB  on 06/16/20
                                            06/15/20 in TXSB Page
                                                             Page 96
                                                                  96 of
                                                                     of 182
                                                                        182



        “Responsible Officer” means, as to any Person, the Chief Executive Officer, the President, any
Financial Officer or any Vice President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein mean a Responsible Officer of the Borrower.

         “Restricted Investment” means any Investment other than a Permitted Investment.

         “Restricted Payment” has the meaning given to such term in Section 9.04(a)(iv).

         “Restricted Subsidiary” means any Subsidiary of the Borrower.

        “Restructuring Support Agreement” means that certain Restructuring Support Agreement
(including all exhibits, schedules and attachments thereto), dated as of May 14, 2020 (as amended,
supplemented, amended and restated or otherwise modified from time to time in accordance with the
terms thereof), by and among the Debtors and the Consenting Lenders.

         “S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor thereto that
is a nationally recognized rating agency.

        “Sanction” means any economic or financial sanction or trade embargo imposed, administered or
enforced from time to time by the U.S. government, including those administered by OFAC, the U.S.
Department of the Treasury or the U.S. Department of State.

        “Sanctioned Country” means, at any time, a country, territory or region which is itself, or whose
government is, the subject or target of any Sanctions (including Cuba, Iran, North Korea, Sudan and
Syria).

         “Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a) or (b).

        “SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

       “Secured Parties” means, collectively, the Administrative Agent, the Lenders, the Collateral
Agent and the Secured Swap Parties, and “Secured Party” means any of them individually.

         “Secured Swap Agreement” means any Swap Agreement between (a) the Borrower or any other
Credit Party, on the one hand, and (b) an Approved Counterparty (other than a Person described in clause
(d) thereof), on the other hand.

        “Secured Swap Obligations” means Obligations referred to in clause (b) of the definition of
Obligations.

        “Secured Swap Party” means the counterparty opposite the Borrower or any other Credit Party
under any Secured Swap Agreement.

         “Securities Account” shall have the meaning set forth in Article 9 of the Uniform Commercial
Code.




                                                   23
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 97
                                                                97 of
                                                                   of 182
                                                                      182



       “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder.

        “Security Instruments” means the Orders, the mortgages, deeds of trust, pledge agreements,
security agreements, control agreements and other agreements, instruments, supplements or certificates
described or referred to in Exhibit E, and any and all other agreements, instruments, supplements,
consents or certificates (including the Guaranty and Collateral Agreement) now or hereafter executed and
delivered by the Borrower, any other Credit Party, or any other Person (other than Secured Swap
Agreements or participation or similar agreements between any Lender and any other lender or creditor
with respect to any Obligations pursuant to this Agreement) in order to guarantee or provide collateral
security for the payment or performance of the Obligations, the Notes, or this Agreement, as such
agreements may be amended, modified, supplemented or restated from time to time.

        “Specified Assigning Lender” means Macquarie US Trading LLC or an affiliate thereof.

         “Specified Commodity Sale Contract” means any contract for the sale of Hydrocarbons for a
price to be calculated at the time of delivery based on the market or index price for a location other than
the delivery point (as defined in such sale contract) of the Hydrocarbons sold pursuant to such sale
contract (together with any related asset management agreement for the release of transportation capacity
between such locations), which sale transaction is intended to be settled by physical delivery of such
Hydrocarbons by the Borrower or any other Credit Party to a Person that is, on the date such contract is
entered into, a Lender or an Affiliate of a Lender, in each case even if such Person subsequently ceases to
be a Lender or an Affiliate of a Lender for any reason.

        “Specified Swap Agreements” means Swap Agreements that are price swaps, costless collars,
deferred premium puts and basis swaps in commodities, entered into solely for hedging purposes and not
for speculative purposes.

        “Specified Financial Advisor” means Evercore Group L.L.C., as financial advisor to the Lenders.

      “Specified Legal Counsel” means Stroock & Stroock & Lavan LLP, Haynes and Boone, LLP and
Goodmans LLP, as counsel to the Lenders.

        “Statutory Reserve Rate” means a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject with respect to the
Adjusted Eurodollar Rate, for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

        “Subordinated Debt” means (1) with respect to the Parent Guarantor, the Borrower or any
Restricted Subsidiary, any Debt of such Person which is by its terms, unsecured, or secured by a Lien that
is junior to the Lien securing the Obligations or subordinated in right of payment to the Obligations,
including each of the 2022 Notes, the 2024 Notes, the 2025 Notes, the Pre-Petition Term Loans and the
Pre-Petition RBL Loans and (2) with respect to any Guarantor, any Debt of such Guarantor which is by




                                                    24
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 98
                                                                98 of
                                                                   of 182
                                                                      182



its terms subordinated in right of payment to the guaranty of such Guarantor under the Guaranty and
Collateral Agreement.

        “subsidiary” means, with respect to any Person (the “parent”) at any date, (a) any other Person the
accounts of which would be consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as of such date, or (b)
any other Person of which Equity Interests representing more than 50% of the equity or more than 50% of
the ordinary voting power (irrespective of whether or not at the time Equity Interests of any other class or
classes of such Person shall have or might have voting power by reason of the happening of any
contingency) are, as of such date, owned, Controlled or held by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

        “Subsidiary” means, unless stated otherwise, any subsidiary of the Borrower.

        “Subsidiary Guarantor” means any subsidiary of the Borrower that is a Guarantor.

         “Swap Agreement” means (a) any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement, whether exchange traded, “over-the-counter” or
otherwise, involving, or settled by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these transactions; provided that (i)
no phantom stock or similar plan providing for payments only on account of services provided by current
or former directors, officers, employees or consultants of the Borrower or the other Credit Parties shall be
a Swap Agreement and (ii) no sale of a commodity for deferred shipment or delivery that is intended to be
physically settled (other than a forward sale contract to the extent that it provides, at the time such
contract (or a specified portion of such contract or a specified transaction under such contract) is entered
into, for all in fixed prices; provided, that, the Borrower’s or any other Credit Party’s election for “first of
month” pricing or other one month pricing pursuant to a forward sale contract for deliveries of
Hydrocarbons for the immediately following calendar month shall be deemed not to be a contract for an
all in fixed price for purposes of this definition) shall be a Swap Agreement pursuant to this clause (a),
and (b) any Secured Lender Physical Contract. If multiple transactions are entered into under a master
agreement, each transaction is a separate Swap Agreement.

         “Swap Termination Value” means, in respect of any one or more Swap Agreements, after taking
into account the effect of any legally enforceable netting agreement relating to such Swap Agreements,
(a) for any date on or after the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market value(s) for such Swap
Agreements, as determined by the counterparties to such Swap Agreements (including, without
duplication, any unpaid amounts due on the date of calculation).

        “Synthetic Leases” means, in respect of any Person, all leases which shall have been, or should
have been, in accordance with GAAP, treated as operating leases on the financial statements of the Person
liable (whether contingently or otherwise) for the payment of rent thereunder and which were properly
treated as indebtedness for borrowed money for purposes of U.S. federal income taxes, if the lessee in
respect thereof is obligated to either purchase for an amount in excess of, or pay upon early termination
an amount in excess of, 80% of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.




                                                      25
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 99
                                                                99 of
                                                                   of 182
                                                                      182



       “Taxes” means any and all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

        “Threshold Amount” means $2,500,000.

        “Transaction Costs” means as defined in “Transactions.”

        “Transactions” means, (a) the execution, delivery and performance by the Credit Parties and their
applicable Subsidiaries of the Loan Documents to which they are a party, (b) the borrowing of Loans and
the use of proceeds thereof, (c) the Chapter 11 Cases, (d) the consummation of all other transactions
contemplated by or relating to any of the foregoing and (e) the payment of the fees, costs, disbursements
and expenses incurred in connection with the consummation of the foregoing (the “Transaction Costs”).

         “Transfer” has the meaning assigned to such term in Section 9.11.

       “Type”, when used in reference to any Loan or Borrowing, refers to whether the rate of interest
on such Loan, or on the Loans comprising such Borrowing, is determined by reference to the Alternate
Base Rate or the Adjusted Eurodollar Rate.

      “Ultra Petroleum” means Ultra Petroleum Corp., a corporation organized under the laws of the
Yukon Territory of Canada.

         “Uniform Commercial Code” means the Uniform Commercial Code, as in effect from time to
time, of the State of New York or of any other state the laws of which are required as a result thereof to be
applied in connection with the attachment, perfection or priority of, or remedies with respect to,
Administrative Agent’s or any Secured Party’s Lien on any Collateral.

         “Unrestricted Parent Entity” means any subsidiary of Parent Guarantor other than the Borrower.

         “Unused Payment Rate” means a rate equal to 0.50% per annum.

         “Updated Budget” has the meaning assigned to such term in Section 8.21.

        “Upfront Payment” has the meaning assigned to such term in Section 3.06.

         “U.S. Tax Compliance Certificate” has the meaning assigned to such term in 5.03(g)(ii)(B)(3).

         “Variance Reporting Period” means (i) with respect to the Variance Report Dates on May 29,
2020, June 5, 2020, June 12, 2020, and June 19, 2020, the period from the Petition Date through the last
Friday prior to the applicable Variance Report Date, (ii) with respect to any Variance Report Date
thereafter, the period from the most recent Budget Delivery Date (except in the case of Variance Report
Dates occurring on a Budget Delivery Date and the Friday immediately following any Budget Delivery
Date, in which case such period shall be from the second-most recent Budget Delivery Date) through the
last Friday prior to the Variance Report Date and (iii) if an Updated Budget is delivered on a Budget
Delivery Date but such Updated Budget (or any other Updated Budget with respect to such Budget
Delivery Date) does not become an Approved Budget pursuant to the terms of Section 8.21(a), the period
from the date that is four weeks prior to the last Friday prior to the Variance Report Date through the last
Friday prior to the Variance Report Date.

         “Variance Report” has the meaning assigned to such term in Section 8.21.



                                                     26
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 100
                                                               100 of
                                                                   of 182
                                                                      182



         “Variance Report Date” has the meaning assigned to such term in Section 8.21.

           “Variance Testing Date” means, (i) June 5, 2020, June 12, 2020 and June 19, 2020, (ii)
thereafter, each of the third, fourth and fifth Variance Report Dates after a Budget Delivery Date (e.g., the
next subsequent three Variance Testing Dates will be July 3, 2020, July 10, 2020 and July 17, 2020) and
(iii) if an Updated Budget is delivered on a Budget Delivery Date but such Updated Budget (or any other
Updated Budget with respect to such Budget Delivery Date) does not become an Approved Budget
pursuant to the terms of Section 8.21(a), each Friday following the last Variance Testing Date pursuant to
clause (ii) hereof.

        “Variance Testing Period” means (i) with respect to the Variance Testing Dates on June 5, 2020,
June 12, 2020 and June 19, 2020, the period from the Petition Date through the last Friday prior to the
applicable Variance Testing Date, (ii) with respect to any Variance Testing Date thereafter, the period
from the most recent Budget Delivery Date (except in the case of Variance Report Dates occurring on a
Budget Delivery Date and the Friday immediately following any Budget Delivery Date, in which case
such period shall be from the second-most recent Budget Delivery Date) through the last Friday prior to
the Variance Testing Date, and (iii) with respect to any Variance Testing Date described in clause (iii) of
the definition thereof, the period from the date that is four weeks prior to the last Friday prior to the
Variance Testing Date through the last Friday prior to the Variance Testing Date.

         “Wholly-Owned Subsidiary” means (a) any Restricted Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares or shares that are required by the applicable
laws and regulations of the jurisdiction of organization of such Subsidiary to be owned by the government
of such jurisdiction or individual corporate citizens of such jurisdiction), on a fully-diluted basis, are
owned by the Parent Guarantor and/ or one or more of the Wholly-Owned Subsidiaries or (b) any
Restricted Subsidiary that is organized in a jurisdiction and is required by the applicable laws and
regulations of such jurisdiction to be partially owned by the government of such jurisdiction or individual
or corporate citizens of such jurisdiction, provided that the Parent Guarantor, directly or indirectly, owns
the remaining Equity Interests in such Subsidiary and, by contract or otherwise, controls the management
and business of such Subsidiary and derives economic benefits of ownership of such Subsidiary to
substantially the same extent as if such Subsidiary were a Wholly-Owned Subsidiary.

        “Withholding Agent” means the Borrower, any Guarantor or the Administrative Agent.

        “Write-Down and Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

       Section 1.03    Types of Loans and Borrowings. For purposes of this Agreement, Loans and
Borrowings, respectively, may be classified and referred to by Type (e.g., a “Eurodollar Loan” or a
“Eurodollar Borrowing”).

         Section 1.04    Terms Generally; Rules of Construction. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever the context may require,
any pronoun shall include the corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be followed by the phrase
“without limitation”. The word “or” is not exclusive. The word “shall” shall be construed to have the
same meaning and effect as the word “will”. Unless the context requires otherwise (a) any definition of
or reference to any agreement, instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, supplemented or otherwise


                                                     27
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 101
                                                               101 of
                                                                   of 182
                                                                      182



modified (subject to any restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s successors and assigns (subject
to the restrictions contained in the Loan Documents), (d) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) with respect to the determination of any time period, the word “from”
means “from and including” and the word “to” means “to and including”, (f) any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer to Articles and Sections
of, and Annexes, Exhibits and Schedules to, this Agreement and (g) with respect to the requirement to
deliver any certificate, an executed paper copy of such certificate shall accompany any other form of
delivery permitted hereunder. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its legal representative drafted
such provision. To the extent the terms “Unrestricted Subsidiary” or “Unrestricted Subsidiaries” are used
in any Loan Document, the parties hereto agree that there are no Unrestricted Subsidiaries for such
purposes and such provisions shall have no effect solely to the extent relating to any such “Unrestricted
Subsidiary” or “Unrestricted Subsidiaries.”

         Section 1.05    Accounting Terms and Determinations; GAAP. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all financial statements and certificates and reports as to financial
matters required to be furnished to the Administrative Agent or the Lenders hereunder shall be prepared,
in accordance with GAAP, applied on a basis consistent with the financial statements referred to in
Section 7.04(a) except for changes in which the Borrower’s independent certified public accountants
concur and which are disclosed to the Administrative Agent as part of, or along with, the audited annual
financial statements delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Required Lenders shall otherwise agree in writing, no such change shall modify or
affect the manner in which compliance with the covenants set forth in Article IX is computed such that all
such computations shall be conducted utilizing financial information presented consistently with prior
periods.

          Section 1.06     Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been transferred from the original Person to
the subsequent Person, and (b) if any new Person comes into existence, such new Person shall be deemed
to have been organized and acquired on the first date of its existence by the holders of its Equity Interests
at such time.

         Section 1.07    E-Signatures. The words “sign”, “execute”, “execution”, “signature”, and
words of like import in or related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation amendments, waivers or consents) shall be
deemed to include electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed signature or the use of a paper-
based recordkeeping system, as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions                                                                                           Act.
                                             THE CREDITS



                                                     28
  Case
  Case 20-32631
       20-32631 Document
                Document 283
                         279 Filed
                             Filed in
                                   onTXSB  on 06/16/20
                                      06/15/20 in TXSB Page
                                                       Page 102
                                                            102 of
                                                                of 182
                                                                   182



     Section 2.01    Commitments.

                (a)     Subject to the terms and conditions set forth herein, each Lender having a
Commitment severally, and not jointly, agrees to make Loans in Dollars to the Borrower on the
Closing Date in an aggregate principal amount not to exceed the Initial Availability Amount.

                (b)      Subject to the terms and conditions set forth herein, each Lender having a
Commitment severally, and not jointly, agrees to make Loans in Dollars to the Borrower on or after
the Full Availability Date in such amount as requested by the Borrower not to exceed, in the aggregate,
such Lender’s then-remaining Commitment.

                (c)     Each Lender’s Commitment shall be reduced on a dollar-for-dollar basis by
the aggregate principal amount of any Loans made by such Lender in accordance with this Section
2.01.

                (d)      Loans may be repaid, in whole or in part, subject to the terms and conditions
hereof. Loans are not revolving and amounts borrowed and repaid may not be thereafter reborrowed.

                  (e)     All Loans funded on or after the Closing Date will be of the same Type and,
in the case of Eurodollar Loans, have the same Interest Periods and Eurodollar Rate as all other
Eurodollar Loans then outstanding; provided that (x) the Loans made on the Closing Date shall have
an initial Interest Period beginning on the Closing Date and ending on the last Business Day of the
applicable Interest Period and (y) the initial Interest Period of any such Loans that are Eurodollar
Loans and funded on or after the Full Availability Date shall commence on the date funded and shall
end on the last day of the then-current Interest Period for all Eurodollar Loans then outstanding.

     Section 2.02    Loans and Borrowings.

                (a)     Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by it shall not relieve
any other Lender of its obligations hereunder; provided that the Commitments are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as required.

                 (b)      Types of Loans. Subject to Section 3.03, each Borrowing of Loans shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement.

                 (c)     Borrowing Amounts. (i) For the initial Borrowing on or after the Closing
Date (but prior to the Full Availability Date), such Borrowing shall be in an amount equal to the Initial
Availability Amount and (ii) for any Borrowing on or after the Full Availability Date, any such
Borrowing shall be in an amount of not less than $5,000,000 and in an integral multiple of $5,000,000
in excess thereof. Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of four Eurodollar Borrowings outstanding;
provided, further, that the Borrower shall be entitled to no more than four Borrowings total.
Notwithstanding any other provision of this Agreement, the Borrower shall not be entitled to request,
or to elect to convert or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.



                                                 29
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 103
                                                               103 of
                                                                   of 182
                                                                      182



                    (d)     Notes. Upon request of a Lender, the Loans made by such Lender shall be
   evidenced by a single promissory note of the Borrower in substantially the form of Exhibit A, and (i)
   in the case of any Lender party hereto as of the date of this Agreement, such Note shall be dated as of
   the date of this Agreement or (ii) in the case of any Lender that becomes a party hereto pursuant to an
   Assignment and Assumption, such Note shall be dated as of the effective date of the Assignment and
   Assumption, in each case, payable to such Lender in a principal amount equal to its Loan as in effect
   on such date, and otherwise duly completed. In the event that any Lender’s Loan increases or
   decreases for any reason (whether pursuant to Section 12.04(b) or otherwise), the Borrower shall, upon
   request of such Lender, deliver or cause to be delivered on the effective date of such increase or
   decrease, a new Note payable to such Lender in a principal amount equal to its Loan after giving effect
   to such increase or decrease, and otherwise duly completed, against return to the Borrower of the Note
   so replaced. The date, amount, Type, interest rate and, if applicable, Interest Period of each Loan
   made by each Lender, and all payments made on account of the principal thereof, shall be recorded by
   such Lender on its books for its Note, and, prior to any transfer, may be endorsed by such Lender on a
   schedule attached to such Note or any continuation thereof or on any separate record maintained by
   such Lender. Failure to make any such notation or to attach a schedule shall not affect any Lender’s or
   the Borrower’s rights or obligations in respect of such Loans or affect the validity of such transfer by
   any Lender of its Note.

        Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request in writing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing. Each such written Borrowing Request shall be
irrevocable and shall be in substantially the form of Exhibit B and signed by the Borrower. Each such
written Borrowing Request shall specify the following information in compliance with Section 2.02:

                    (a)      the aggregate amount of the requested Borrowing;

                    (b)      the date of such Borrowing, which shall be a Business Day;

                    (c)      whether such Borrowing is to be an ABR Borrowing or a Eurodollar
   Borrowing; and

                   (d)     the location and number of the Borrower’s account to which funds are to be
   disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.

Promptly following receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

        Section 2.04      Interest Elections.

                    (a)     Conversion and Continuance. Each Borrowing initially shall be of the Type
   specified in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall have a
   one-month Interest Period. Thereafter, the Borrower may elect to convert such Borrowing to a
   different Type or to continue such Borrowing all as provided in this Section 2.04. The Borrower may
   elect different options with respect to different portions of the affected Borrowing, in which case each
   such portion shall be allocated ratably among the Lenders holding the Loans comprising such
   Borrowing, and the Loans comprising each such portion shall be considered a separate Borrowing.



                                                    30
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 104
                                                               104 of
                                                                   of 182
                                                                      182



                   (b)     Interest Election Requests. To make an election pursuant to this Section 2.04,
   the Borrower shall notify the Administrative Agent of such election in writing by the time that a
   Borrowing Request would be required under Section 2.03 if the Borrower were requesting a
   Borrowing of the Type resulting from such election to be made on the effective date of such election.
   Each such written Interest Election Request shall be irrevocable and shall be in substantially the form
   of Exhibit C and signed by the Borrower.

                   (c)      Information in Interest Election Requests. Each written Interest Election
   Request shall specify the following information in compliance with Section 2.02:

                           (i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be specified pursuant to Section
2.04(c)(iii) and (iv) shall be specified for each resulting Borrowing);

                        (ii)    the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

                        (iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

                    (d)    Notice to Lenders by the Administrative Agent. Promptly following receipt of
   an Interest Election Request, the Administrative Agent shall advise each Lender of the details thereof
   and of such Lender’s portion of each resulting Borrowing.

                    (e)     Effect of Failure to Deliver Timely Interest Election Request and Events of
   Default on Interest Election. If the Borrower fails to deliver a timely Interest Election Request with
   respect to a Eurodollar Borrowing prior to the end of the Interest Period applicable thereto, then,
   unless such Borrowing is repaid as provided herein, at the end of such Interest Period such Borrowing
   shall be converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event
   of Default has occurred and is continuing: no outstanding Borrowing may be converted to or continued
   as a Eurodollar Borrowing (and any Interest Election Request that requests the conversion of any
   Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective) and
   unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
   Interest Period applicable thereto.

        Section 2.05    Funding of Borrowings.

                    (a)      Funding by Lenders. Each Lender shall make each Loan to be made by it
   hereunder on the proposed date thereof by wire transfer of immediately available funds by 1:00 p.m.,
   New York City time, to the account of the Administrative Agent most recently designated by it for
   such purpose by notice to the Lenders. The Administrative Agent will make such Loans available to
   the Borrower by promptly crediting the amounts so received, in like funds, to an account of the
   Borrower maintained with a Lender and designated by the Borrower in the Borrowing Request on the
   Closing Date. Nothing herein shall be deemed to obligate any Lender to obtain the funds for its Loan
   in any particular place or manner or to constitute a representation by any Lender that it has obtained or
   will obtain the funds for its Loan in any particular place or manner.

                   (b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
   shall have received notice from a Lender prior to the applicable funding date of Loans that such
   Lender will not make available to the Administrative Agent such Lender’s share of such Borrowing on



                                                    31
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 105
                                                               105 of
                                                                   of 182
                                                                      182



   the Closing Date, the Administrative Agent may assume that such Lender has made such share
   available on such date in accordance with Section 2.05(a) and may, in reliance upon such assumption,
   make available to the Borrower a corresponding amount. In such event, if a Lender has not in fact
   made its share of the applicable Borrowing available to the Administrative Agent, then the applicable
   Lender and the Borrower severally agree to pay to the Administrative Agent forthwith on demand such
   corresponding amount with interest thereon, for each day from and including the date such amount is
   made available to the Borrower to but excluding the date of payment to the Administrative Agent, at
   in the case of such Lender, the greater of the Federal Funds Effective Rate and a rate determined by the
   Administrative Agent in accordance with banking industry rules on interbank compensation or, in the
   case of the Borrower, the interest rate applicable to ABR Loans. If such Lender pays such amount to
   the Administrative Agent, then such amount shall constitute such Lender’s Loan included in such
   Borrowing. Any payment by the Borrower shall be without prejudice to any claim the Borrower may
   have against a Lender that shall have failed to make such payment to the Administrative Agent.

                                  ARTICLE III.
             PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

        Section 3.01   Repayment of Loans. The Borrower hereby unconditionally promises to pay to
the Administrative Agent, for the account of the Lenders, the outstanding principal balance of the Loans
due and payable on the Maturity Date.

        Section 3.02    Interest.

                    (a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest
   at the Alternate Base Rate plus the Applicable Margin for ABR Borrowings, but in no event to exceed
   the Highest Lawful Rate.

                     (b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
   bear interest at the Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing plus
   the Applicable Margin for Eurodollar Borrowings but in no event to exceed the Highest Lawful Rate.

                   (c)     Post-Default Rate. Notwithstanding the foregoing, if an Event of Default has
   occurred and is continuing, then all Loans outstanding shall bear interest, after as well as before
   judgment, at a rate per annum equal to two percent (2%) plus the rate otherwise applicable to such
   Loans (including the Applicable Margin applicable with respect to such Loans), but in no event to
   exceed the Highest Lawful Rate.

                   (d)      Interest Payment Dates. Accrued interest on each Loan shall be payable in
   arrears on each Interest Payment Date for such Loan and on the Maturity Date; provided that interest
   accrued pursuant to Section 3.02(c) shall be payable on demand. In the event of any repayment or
   prepayment of any Loan, accrued interest on the principal amount repaid or prepaid shall be payable
   on the date of such repayment or prepayment, and in the event of any conversion of any Eurodollar
   Loan prior to the end of the current Interest Period therefor, accrued interest on such Loan shall be
   payable on the effective date of such conversion.

                    (e)    Interest Rate Computations. All interest and fees (including the Unused
   Payment Rate) hereunder shall be computed on the basis of a year of 360 days, unless such
   computation would exceed the Highest Lawful Rate, in which case interest shall be computed on the
   basis of a year of 365 days (or 366 days in a leap year), except that interest computed by reference to
   the Alternate Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
   computed on the basis of a year of 365 days (or 366 days in a leap year), and in each case shall be



                                                    32
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 106
                                                               106 of
                                                                   of 182
                                                                      182



   payable for the actual number of days elapsed (including the first day but excluding the last day). The
   applicable Alternate Base Rate, Adjusted Eurodollar Rate or Eurodollar Rate shall be determined by
   the Administrative Agent, and such determination shall be conclusive absent manifest error, and be
   binding upon the parties hereto.

        Section 3.03   Alternate Rate of Interest. If prior to the commencement of any Interest Period
for a Eurodollar Borrowing:

                   (a)     the Administrative Agent determines (which determination shall be conclusive
   absent manifest error) that adequate and reasonable means do not exist for ascertaining the Adjusted
   Eurodollar Rate or the LIBO Rate for such Interest Period; or

                    (b)    the Administrative Agent is advised by the Required Lenders that the
   Adjusted Eurodollar Rate or LIBO Rate, as applicable, for such Interest Period will not adequately and
   fairly reflect the cost to such Lenders of making or maintaining their Loans included in such
   Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the Lenders in writing as
promptly as practicable thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any Borrowing as, a Eurodollar
Borrowing shall be ineffective, and if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

        Section 3.04     Prepayments.

                   (a)     Optional Prepayments. The Borrower shall have the right at any time and
   from time to time to prepay any Borrowing in whole or in part, on a pro rata basis, subject to prior
   notice in accordance with Section 3.04(b).

                   (b)      Notice and Terms of Optional Prepayment. The Borrower shall notify the
   Administrative Agent in writing of any optional prepayment hereunder (i) in the case of prepayment of
   a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three Business Days before
   the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later than 12:00
   noon, New York City time, one Business Day before the date of prepayment. Each such notice shall
   specify the prepayment date and the principal amount of the Loans or portion thereof to be prepaid.
   Promptly following receipt of any such notice relating to Loans, the Administrative Agent shall advise
   the Lenders of the contents thereof. Each such partial prepayment of Loans shall be in an amount that
   would be permitted in the case of an advance of a Borrowing of the same Type as provided in Section
   2.02. Each such prepayment of Loans shall be applied ratably to the Loans and shall be accompanied
   by accrued interest to the extent required by Section 3.02.

                   (c)     [Reserved].

                   (d)     No Premium or Penalty. All prepayments permitted or required under this
   Section 3.04 shall include breakage expense, if any, required under Section 5.02 and shall be without
   premium or penalty.

        Section 3.05    Administrative Agent Fee. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times separately agreed upon between
the Borrower and the Administrative Agent.



                                                   33
  Case
  Case 20-32631
       20-32631 Document
                Document 283
                         279 Filed
                             Filed in
                                   onTXSB  on 06/16/20
                                      06/15/20 in TXSB Page
                                                       Page 107
                                                            107 of
                                                                of 182
                                                                   182



     Section 3.06    Additional Payment

                (a)      Commitment Payment. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender (other than a Defaulting Lender) an unused commitment
payment for the period from and including the Closing Date (after giving effect to the Borrowing of
Loans on the Closing Date) to (but excluding) the Full Availability Date, computed at the Unused
Payment Rate on the average daily unused Commitment of such Lender during such period, payable
on the Full Availability Date and each Interest Payment Date thereafter.

                 (b)    Upfront Payment. The Borrower agrees to pay (or cause to be paid), to each
Lender, for its own account, a non-refundable payment in an amount equal to 0.75% of such Lender’s
Commitments as of the Closing Date (prior to giving effect to the initial funding of Loans thereon, if
any) (the “Upfront Payment”), which Upfront Payment shall be fully earned upon such Lender
becoming a party to this Agreement and the amount of the Upfront Payment shall be added to the
outstanding principal amount of Loans of such Lender hereunder on the Closing Date (and thereafter,
for the avoidance of doubt, the Upfront Payment shall be treated as an outstanding Loan for all
purposes under this Agreement). The parties hereto agree (x) that the Upfront Payment shall constitute
a “secured obligation” for all purposes under the Loan Documents and (y) to treat the Upfront
Payment as increasing the outstanding principal amount of the Loans in the amount equal to the
Upfront Payment (it being agreed and understood that such increase to the outstanding principal will
not increase the aggregate amount of Commitments hereunder) (or, if required by applicable law, as a
premium for the Borrower’s right to put the Loans to the Lenders), in each case for U.S. federal
income tax purposes.

                                ARTICLE IV
            PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

     Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

                 (a)     Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest or fees, or of amounts payable under Section
5.01, Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable under any
circumstances, absent manifest error. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments hereunder shall be
made in dollars.

                (b)     Application of Payments. All payments of principal, interest, fees and
otherwise (other than pursuant to the Payment Letters) shall be made by the Administrative Agent to
the Lenders on a pro rata basis in accordance with the Applicable Percentage.




                                                34
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 108
                                                               108 of
                                                                   of 182
                                                                      182



                    (c)      Sharing of Payments by Lenders. If any Lender shall, by exercising any right
   of set-off or counterclaim or otherwise, obtain payment in respect of any principal of or interest on any
   of its Loans resulting in such Lender receiving payment of a greater proportion of the aggregate
   amount of its Loans and accrued interest thereon than the proportion received by the other Lenders,
   then such Lender receiving such greater proportion shall purchase (for cash at face value)
   participations in the Loans of other Lenders to the extent necessary so that the benefit of all such
   payments shall be shared by the Lenders ratably in accordance with the aggregate amount of principal
   of and accrued interest on their respective Loans; provided that (i) if any such participations are
   purchased and all or any portion of the payment giving rise thereto is recovered, such participations
   shall be rescinded and the purchase price restored to the extent of such recovery, without interest, and
   (ii) the provisions of this Section 4.01(c) shall not be construed to apply to any payment made by the
   Borrower pursuant to and in accordance with the express terms of this Agreement or any payment
   obtained by a Lender as consideration for the assignment of or sale of a participation in any of its
   Loans to any assignee or participant, other than to the Borrower or any Restricted Subsidiary thereof
   (as to which the provisions of this Section 4.01(c) shall apply). The Borrower consents to the
   foregoing and agrees, to the extent it may effectively do so under applicable law, that any Lender
   acquiring a participation pursuant to the foregoing arrangements may exercise against the Borrower
   rights of setoff and counterclaim with respect to such participation as fully as if such Lender were a
   direct creditor of the Borrower in the amount of such participation.

         Section 4.02    Presumption of Payment by the Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the amount so distributed to
such Lender with interest thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

         Section 4.03   Deductions by the Administrative Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(b) or Section 4.02, or otherwise hereunder,
then the Administrative Agent may, in its sole discretion (notwithstanding any contrary provision hereof),
(a) apply any amounts thereafter received by the Administrative Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied obligations are fully paid
or (b) hold any such amounts in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender hereunder, in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

        Section 4.04     Collection of Proceeds of Production. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors to and in favor of the Collateral Agent for the benefit
of the Secured Parties of all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto, which may be produced from or allocated to the Oil and Gas Properties.
The Security Instruments further provide in general for the application of such proceeds to the satisfaction
of the Obligations and other obligations described therein and secured thereby, subject to the Orders.




                                                    35
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 109
                                                               109 of
                                                                   of 182
                                                                      182



                                  ARTICLE V
         INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

        Section 5.01     Increased Costs.

                   (a)     Eurodollar Changes in Law. If any Change in Law shall:

                        (i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurodollar Rate); or

                          (ii)      subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Other Connection Taxes) on its Loans, Loan principal, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

                        (iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such Lender of making, converting
to, continuing or maintaining any Eurodollar Loan (or of maintaining its obligation to make any such
Loan) or to reduce the amount of any sum received or receivable by such Lender in respect of any
Eurodollar Loan (whether of principal, interest or otherwise), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

                    (b)     Capital Requirements. If any Lender determines that any Change in Law
   regarding capital or liquidity requirements has or would have the effect of reducing the rate of return
   on such Lender’s capital or liquidity or on the capital or liquidity of such Lender’s holding company, if
   any, as a consequence of this Agreement or the Loans made by such Lender to a level below that
   which such Lender or such Lender’s holding company could have achieved but for such Change in
   Law (taking into consideration such Lender’s policies and the policies of such Lender’s holding
   company with respect to capital adequacy and liquidity), then from time to time, upon receipt of a
   certificate described in the following subsection (c) the Borrower will pay to such Lender such
   additional amount or amounts as will compensate such Lender or such Lender’s holding company for
   any such reduction suffered.

                     (c)    Certificates. A certificate of a Lender setting forth the amount or amounts
   necessary to compensate such Lender or its holding company, as the case may be, as specified in
   Section 5.01(a) or (b) shall be delivered to the Borrower and shall be conclusive absent manifest error.
   The Borrower shall pay such Lender the amount shown as due on any such certificate within ten days
   after receipt thereof.

                   (d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay on
   the part of any Lender to demand compensation pursuant to this Section 5.01 shall not constitute a
   waiver of such Lender’s right to demand such compensation; provided that the Borrower shall not be
   required to compensate a Lender pursuant to this Section 5.01 for any increased costs or reductions
   incurred more than six months prior to the date that such Lender, as the case may be, notifies the
   Borrower of the Change in Law giving rise to such increased costs or reductions and of such Lender’s



                                                    36
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 110
                                                               110 of
                                                                   of 182
                                                                      182



   intention to claim compensation therefor; provided further that, if the Change in Law giving rise to
   such increased costs or reductions is retroactive, then the six month period referred to above shall be
   extended to include the period of retroactive effect thereof.

         Section 5.02    Break Funding Payments. In the event of (a) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to borrow, convert or continue any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto, or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 5.05, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to be the excess, if any, of (x) the amount of
interest which would have accrued on the principal amount of such Loan had such event not occurred, at
the Adjusted Eurodollar Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest Period for such Loan), over
(y) the amount of interest which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 5.02 shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such certificate within thirty
days after receipt thereof.

        Section 5.03    Taxes.

                 (a)       Defined Terms. For purposes of this Section 5.03, the term “applicable law”
   includes FATCA.

                    (b)     Payments Free of Taxes. Any and all payments by or on account of any
   obligation of the Borrower or any Guarantor under any Loan Document shall be made free and clear of
   and without deduction for any Indemnified Taxes; provided that if an applicable Withholding Agent
   shall be required to deduct any Indemnified Taxes from such payments (as determined in the good
   faith of an applicable Withholding Agent), then (i) the sum payable shall be increased as necessary so
   that after making all required deductions (including deductions applicable to additional sums payable
   under this Section 5.03(b)), the Administrative Agent, any Lender receives an amount equal to the sum
   it would have received had no such deductions been made, (ii) the Withholding Agent shall make such
   deductions and (iii) the Withholding Agent shall pay the full amount deducted to the relevant
   Governmental Authority in accordance with applicable law.

                   (c)     Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
   Other Taxes to the relevant Governmental Authority in accordance with applicable law, or at the
   option of the Administrative Agent, timely reimburse it for the payment of, any Other Taxes that have
   been paid by the Administrative Agent.

                   (d)      Indemnification by the Borrower. The Borrower shall indemnify each
   Recipient, within thirty days after demand therefor, for the full amount of any Indemnified Taxes paid
   or payable by such Recipient, or required to be withheld or deducted from a payment to such
   Recipient, on or with respect to any payment by or on account of any obligation of the Borrower


                                                    37
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 111
                                                               111 of
                                                                   of 182
                                                                      182



   hereunder (including Indemnified Taxes imposed or asserted on or attributable to amounts payable
   under this Section 5.03) and any penalties, interest and reasonable expenses arising therefrom or with
   respect thereto, whether or not such Indemnified Taxes were correctly or legally imposed or asserted
   by the relevant Governmental Authority. A certificate of the Administrative Agent, a Lender as to the
   amount of such payment or liability delivered to the Borrower by a Lender (with a copy to the
   Administrative Agent) or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
   be conclusive absent manifest error.

                     (e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
   Administrative Agent, within ten days after demand therefor, for (i) any Indemnified Taxes
   attributable to such Lender (but only to the extent that the Borrower has not already indemnified the
   Administrative Agent for such Indemnified Taxes and without limiting the obligation of the Borrower
   to do so), (ii) any Taxes attributable to such Lender’s failure to comply with the provisions of Section
   12.04 relating to the maintenance of a Participant Register and (iii) any Excluded Taxes attributable to
   such Lender, in each case, that are payable or paid by the Administrative Agent in connection with any
   Loan Document, and any reasonable expenses arising therefrom or with respect thereto, whether or not
   such Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A
   certificate as to the amount of such payment or liability delivered to any Lender by the Administrative
   Agent shall be conclusive absent manifest error. Each Lender hereby authorizes the Administrative
   Agent to set off and apply any and all amounts at any time owing to such Lender under any Loan
   Document or otherwise payable by the Administrative Agent to the Lender from any other source
   against any amount due to the Administrative Agent under this paragraph (e).

                   (f)      Evidence of Payments. As soon as practicable after any payment of
   Indemnified Taxes by the Borrower or a Guarantor to a Governmental Authority, the Borrower or
   Guarantor shall deliver to the Administrative Agent the original or a certified copy of a receipt issued
   by such Governmental Authority evidencing such payment, a copy of the return reporting such
   payment or other evidence of such payment reasonably satisfactory to the Administrative Agent.

                   (g)          Status of Lenders.

                          (i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times reasonably requested by
Borrower or the Administrative Agent, such properly completed and executed documentation reasonably
requested by the Borrower or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two sentences, the completion,
execution, and submission of such documentation (other than such documentation set forth in Section
5.03(g)(ii)(A), (ii)(B), or (ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such Lender. For purposes of
this Section 5.03(g), the term “Lender” or “Foreign Lender,” as the case may be, shall include the
Administrative Agent.

                         (ii)        Without limiting the generality of the foregoing:



                                                        38
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 112
                                                               112 of
                                                                   of 182
                                                                      182



                               (A)     any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

                                 (B)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

                                          (1) in the case of a Foreign Lender claiming the benefits of
an income tax treaty to which the United States is a party, duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

                                         (2)      duly completed copies of Internal Revenue Service Form
W-8ECI,

                                         (3)     in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a certificate substantially in the
form of Exhibit G-1 to the effect that such Foreign Lender is not a “bank” within the meaning of section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable;

                                        (4)     to the extent a Foreign Lender is not the beneficial
owner, executed originals of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue
Service Form W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, Internal Revenue
Service Form W-9, and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign Lender may provide a U.S.
Tax Compliance Certificate substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner; or

                                 (C)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be made; and

                                (D)      if a payment made to a Lender under any Loan Document would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower and Administrative Agent,


                                                     39
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 113
                                                               113 of
                                                                   of 182
                                                                      182



at the time or times prescribed by law and at such time or times reasonably requested by the Borrower or
the Administrative Agent, such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably requested by the
Borrower or the Administrative Agent as may be necessary for Borrower and the Administrative Agent to
comply with its obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

        Each Lender agrees that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do so.

                    (h)      Treatment of Certain Refunds. If the Administrative Agent or a Lender
   determines, that it has received a refund of any Indemnified Taxes as to which it has been indemnified
   by the Borrower or with respect to which the Borrower has paid additional amounts pursuant to this
   Section 5.03, it shall pay to the Borrower an amount equal to such refund (but only to the extent of
   indemnity payments made, or additional amounts paid, by the Borrower under this Section 5.03 with
   respect to the Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses of the
   Administrative Agent or such Lender and without interest (other than any interest paid by the relevant
   Governmental Authority with respect to such refund). Notwithstanding anything to the contrary in this
   paragraph (h), in no event will the indemnified party be required to pay any amount to the Borrower
   pursuant to this paragraph (h) to the extent such payment would place the indemnified party in a less
   favorable net after-Tax position than the indemnified party would have been in if the Tax subject to
   indemnification and giving rise to such refund had not been deducted, withheld or otherwise imposed
   and the indemnification payments or additional amounts with respect to such Tax had never been paid.
   This paragraph shall not be construed to require any indemnified party to make available its Tax
   returns (or any other information relating to its Taxes that it deems confidential) to the Borrower or
   any other Person.

                    (i)      Survival. Each party’s obligations under this Section 5.03 shall survive the
   resignation or replacement of the Administrative Agent or any assignment of rights by, or the
   replacement of, a Lender, the termination of the Commitments and the repayment, satisfaction or
   discharge of all obligations under any Loan Document.

        Section 5.04     Mitigation Obligations; Designation of Different Lending Office. If any
Lender requests compensation under Section 5.01, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender pursuant to Section
5.03, then such Lender shall (at the request of Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section 5.01 or Section 5.03, as the
case may be, in the future and would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such designation or
assignment.

        Section 5.05   Replacement of Lenders. If (a) any Lender requests compensation under
Section 5.01, (b) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03, and such Lender has not
prevented such required payment by designating a different lending office in accordance with Section


                                                    40
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 114
                                                               114 of
                                                                   of 182
                                                                      182



5.04, or (c) any Lender has given notice pursuant to Section 5.06 that it is unable to make or maintain
Eurodollar Loans but Lenders constituting Required Lenders have not given such notice, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights (other than its existing rights to
payments pursuant to Section 5.01 or Section 5.03) and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 12.04(b)(ii)(C), (ii) if such assignee is not already a Lender, the Borrower shall
have received the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (iii) such assigning Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any amounts under Section
5.02), from the assignee (to the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (iv) in the case of any such assignment resulting from a claim
for compensation under Section 5.01 or payments required to be made pursuant to Section 5.03, such
assignment will result in a reduction in such compensation or payments, and (v) such assignment does not
conflict with applicable law. A Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

         Section 5.06    Illegality. Notwithstanding any other provision of this Agreement, in the event
that it becomes unlawful for any Lender or its applicable lending office to honor its obligation to make or
maintain Eurodollar Loans either generally or having a particular Interest Period hereunder, then (a) such
Lender shall promptly notify the Borrower and the Administrative Agent thereof and such Lender’s
obligation to make such Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all Affected Loans which
would otherwise be made by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected Loans of such Lender then
outstanding shall be automatically converted into ABR Loans on the date specified by such Lender in
such notice) and, to the extent that Affected Loans are so made as (or converted into) ABR Loans, all
payments of principal which would otherwise be applied to such Lender’s Affected Loans shall be
applied instead to its ABR Loans.

                                          ARTICLE VI
                                     CONDITIONS PRECEDENT

        Section 6.01    Closing Date. The rights and obligations under this Agreement (including the
obligations of the Lenders to make Loans hereunder) shall not become effective until the date on which
each of the following conditions has been satisfied (or waived in writing (including by email) by the
Administrative Agent (at the direction of Required Lenders)):

                   (a)     Payments. (x) The Administrative Agent and the Lenders shall have received
   all amounts due and payable on or prior to the Closing Date, including, without duplication, (i)
   amounts payable on the Closing Date pursuant to Section 3.05, and (ii) amounts payable on the
   Closing Date pursuant to the Payment Letters and (y) to the extent invoiced at least one (1) Business
   Day prior to the Closing Date, the Borrower shall have paid all accrued reasonable, documented fees,
   invoiced and out-of-pocket expenses of (x) the Specified Legal Counsel and the Specified Financial
   Advisor and (y) Covington & Burling LLP, counsel to the Administrative Agent.




                                                    41
  Case
  Case 20-32631
       20-32631 Document
                Document 283
                         279 Filed
                             Filed in
                                   onTXSB  on 06/16/20
                                      06/15/20 in TXSB Page
                                                       Page 115
                                                            115 of
                                                                of 182
                                                                   182



                  (b)     Secretary’s Certificate; Closing Certificate. The Administrative Agent and the
Lenders shall have received a certificate of the Secretary, Assistant Secretary or a Responsible Officer
of the Borrower and each Guarantor setting forth (i) resolutions of the members, board of directors or
other appropriate governing body with respect to the authorization of the Borrower or such Guarantor
to execute and deliver the Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the officers of the Borrower or such Guarantor who are
authorized to sign the Loan Documents to which the Borrower or such Guarantor is a party and who
will, until replaced by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby, (iii) specimen signatures of
the authorized officers designated in clause (ii) above, and (iv) the limited liability company
agreement, the articles or certificate of incorporation and bylaws (or comparable organizational
documents) of the Borrower and such Guarantor, certified as being true and complete in all material
respects. The Administrative Agent and the Lenders may conclusively rely on such certificate until
the Administrative Agent receives notice in writing from the Borrower to the contrary. The
Administrative Agent and the Lenders shall have received a certificate of a Responsible Officer
certifying that the conditions set forth in clauses (d) and (p) have been satisfied.

                 (c)      Good Standings. The Administrative Agent and the Lenders shall have
received certificates of the appropriate State agencies with respect to the existence and good standing
of the Borrower and each other Credit Party (it being agreed and understood that this conditions has
already been satisfied).

                 (d)       Representations and Warranties. On the Closing Date, the representations and
warranties of Parent Guarantor, the Borrower and the other Credit Parties contained in Article VII
shall be true and correct in all material respects (except in the case of any representation or warranty
which expressly relates to a given date or period, such representation or warranty shall be true and
correct in all material respects as of the respective date or for the respective period, as the case may
be); provided, that to the extent that any representation or warranty is qualified by or subject to a
“material adverse effect”, “material adverse change” or similar term or qualification, the same shall be
true and correct in all respects.

                 (e)    Agreement. The Administrative Agent and the Lenders shall have received
from each party hereto counterparts of this Agreement signed on behalf of such party (it being agreed
and understood that delivery of an executed counterpart of a signature page of this Agreement by
facsimile, as an attachment to an email, or other similar electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement).

                 (f)     Notes. Each Lender shall have received a duly executed Note payable to the
extent that such Lender that has requested a Note at least two Business Days before the Closing Date.

                (g)     Security Instruments; Liens. The Administrative Agent shall have received
from each party thereto duly executed counterparts of the Security Instruments described on Exhibit E.
The Collateral Agent shall have a valid, binding, enforceable, non-avoidable, and automatically and
fully and properly perfected Lien on the Collateral to the extent required by this Agreement and the
Interim DIP Order, having the priorities set forth in the Interim DIP Order and subject to the Carve-
Out.

                (h)     Legal Opinion. The Administrative Agent and the Lenders shall have received
an opinion of Kirkland and Ellis LLP, special New York counsel to the Borrower and the Guarantors.




                                                 42
  Case
  Case 20-32631
       20-32631 Document
                Document 283
                         279 Filed
                             Filed in
                                   onTXSB  on 06/16/20
                                      06/15/20 in TXSB Page
                                                       Page 116
                                                            116 of
                                                                of 182
                                                                   182



                  (i)     Property Certification. On the Closing Date, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer on behalf of the
Borrower certifying, as of the Closing Date, that in all material respects that (i) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to its Oil and Gas
Properties evaluated in the Initial Reserve Report which would require the Borrower or any Guarantor
to deliver Hydrocarbons either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (ii) none of their Oil and Gas
Properties have been sold since the date of the Initial Reserve Report, except as set forth on an exhibit
to the certificate, which certificate shall list all such Properties sold, (iii) (a) the Borrower or the other
Credit Parties own good and defensible title to the Oil and Gas Properties evaluated in the Initial
Reserve Report and such Properties are free of all Liens except for Permitted Liens subject to the
Orders, the Hedging Order and the Cash Management Order and (b) the Credit Parties have title
information evidencing title to at least 80% of the total PV-9 of the Oil and Gas Properties of the
Credit Parties set forth in the Initial Reserve Report, and (iv) attached to the certificate is a list of all
marketing agreements entered into by a Credit Party subsequent to the later of the Closing Date or the
Initial Reserve Report which the Borrower could reasonably be expected to have been obligated to list
on Schedule 7.19 had such agreement been in effect on the Closing Date.

                 (j)     Initial Reserve Report. The Administrative Agent and the Lenders shall have
received the Initial Reserve Report (it being agreed and understood that this condition has already been
satisfied).

                  (k)    Restructuring Support Agreement. The Restructuring Support Agreement
shall be in full force and effect, shall not have been amended, waived or otherwise modified without
the prior written consent of the Required Lenders, and no breach, default or event of default shall have
occurred and be continuing thereunder.

                (l)     Lien Searches The Administrative Agent and the Lenders shall have received
appropriate Uniform Commercial Code search certificates reflecting no prior Liens encumbering the
Properties of the Borrower and the other Credit Parties for the State of Delaware, other than those
Liens being released on or prior to the Closing Date or Permitted Liens (it being agreed and
understood that this condition has already been satisfied).

                  (m)   KYC. To the extent requested in writing by the Administrative Agent or the
Lenders at least two (2) Business Days prior to the Closing Date, the Administrative Agent and the
Lenders shall have received, prior to the Closing Date, and be reasonably satisfied in form and
substance with, all documentation and other information required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations, including but not
restricted to the USA PATRIOT Act.

                (n)     Interim Order. The Bankruptcy Court shall have entered the Interim DIP
Order, which shall have been entered no later than three (3) Business Days after the Petition Date,
which Interim DIP Order shall be in full force and effect and shall not have been reversed, vacated or
stayed, and shall not have been amended, supplemented or otherwise modified without the prior
written consent of the Required Lenders.

                 (o)      Initial Budget. The Administrative Agent and the Lenders shall have received
the Initial Budget (it being agreed and understood that this condition has already been satisfied).




                                                   43
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 117
                                                               117 of
                                                                   of 182
                                                                      182



                  (p)     Material Adverse Effect. Since December 31, 2019, there shall not have
   occurred a Material Adverse Effect.

                   (q)     Financing Statements. Each Uniform Commercial Code financing statement
   requested by the Required Lenders shall have been (or will be substantially contemporaneously) filed.

                    (r)     [Reserved].

                    (s)     Closing Date. The Closing Date shall have occurred on or before the date that
   is five (5) Business Days after the Petition Date.

Without limiting the generality of the provisions of Section 11.04, for purposes of determining
compliance with the conditions specified in this Section 6.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied with, each document or
other matter required under this Section 6.01 to be consented to or approved by or acceptable to a Lender
unless the Administrative Agent shall have received written notice from such Lender at least one (1)
Business Day prior to the Closing Date specifying its objection thereto.

         Section 6.02     Conditions to Borrowing of Loans on the Full Availability Date. The obligations
of the Lenders to make Loans to the Borrower on and after the Full Availability Date is subject to the
satisfaction (or waiver in writing by the Required Lenders) of the following conditions precedent:

                 (a)     Final DIP Order. The Bankruptcy Court shall have entered the Final DIP Order
no later than forty (40) calendar days after the Petition Date, which shall be in full force and effect and
shall not have been reversed, vacated or stayed, and shall not have been amended, supplemented or
otherwise modified without the prior written consent of the Required Lenders.

                 (b)      Representations and Warranties; No Default. Each of the representations and
warranties of Parent Guarantor, the Borrower and the other Credit Parties contained in Article VII shall be
true and correct in all material respects (except in the case of any representation or warranty which
expressly relates to a given date or period, such representation or warranty shall be true and correct in all
material respects as of the respective date or for the respective period, as the case may be); provided, that
to the extent that any representation or warranty is qualified by or subject to a “material adverse effect”,
“material adverse change” or similar term or qualification, the same shall be true and correct in all
respects. No Default or Event of Default shall have occurred and be continuing at such time.

                 (c)     Restructuring Support Agreement. The Restructuring Support Agreement shall
be in full force and effect, shall not have been amended, waived or otherwise modified without the prior
written consent of the Required Lenders, and no breach, default or event of default shall have occurred
and be continuing thereunder.

                 (d)     Validity and Priority of Liens. The Collateral Agent, for the benefit of the
Secured Parties, shall have valid, binding, enforceable, non-avoidable, and automatically and fully and
properly perfected Liens on, and security interests in, the Collateral, in each case, having the priorities set
forth in the Orders and subject only to the Carve-Out in all respects.

                (e)     Borrowing Request. The Administrative Agent shall have received a signed
Borrowing Request from the Borrower in respect of each applicable Loan in accordance with the
requirements of Section 2.03.




                                                      44
        Case
        Case 20-32631
             20-32631 Document
                      Document 283
                               279 Filed
                                   Filed in
                                         onTXSB  on 06/16/20
                                            06/15/20 in TXSB Page
                                                             Page 118
                                                                  118 of
                                                                      of 182
                                                                         182



The borrowing of Loans on and after the Full Availability Date shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the conditions contained in this
Section 6.02 have been satisfied (or waived, if applicable).

                                       ARTICLE VII
                             REPRESENTATIONS AND WARRANTIES

         Parent Guarantor and the Borrower jointly and severally represent and warrant to the Lenders
that:

         Section 7.01    Debtors; Organization; Powers. Each Debtor is a debtor in the Chapter 11
Cases. The Borrower and each other Credit Party is duly organized, validly existing and, to the extent
applicable, in good standing under the laws of the jurisdiction of its organization, (subject to the Orders)
has all requisite power and authority, and (subject to the Orders) has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have a Material Adverse
Effect.

        Section 7.02      Authority; Enforceability. Subject to the Orders, the Transactions are within
the Borrower’s and each Guarantor’s corporate, limited liability company, or partnership powers and have
been duly authorized by all necessary corporate, limited liability company or partnership action and, if
required, action by any holders of its Equity Interests (including any action required to be taken by any
class of directors, managers or supervisors, whether interested or disinterested, as applicable, of the
Borrower or any other Person, in order to ensure the due authorization of the Transactions). Subject to
the Orders, each Loan Document to which the Borrower and each Guarantor is a party has been duly
executed and delivered by the Borrower and such Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and such Guarantor, as applicable, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

         Section 7.03     Approvals; No Conflicts. Subject to the Orders, the Transactions (a) do not
require any consent or approval of, registration or filing with, or any other action by, any Governmental
Authority or any other third Person (including holders of its Equity Interests or any class of directors,
managers or supervisors, as applicable, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the Transactions, except such as have been
obtained or made and are in full force and effect, other than (i) the recording and filing of the Security
Instruments as required by this Agreement, and (ii) those third party approvals or consents which, if not
made or obtained, would not cause a Default or an Event of Default under any provision of this
Agreement other than this Section 7.03 or could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any applicable law or regulation or the limited liability company agreements,
charter, by-laws or other organizational documents of the Borrower or any other Credit Party or any order
of any Governmental Authority, (c) will not violate or result in a default under any indenture or other
agreement regarding Debt binding upon the Borrower or any other Credit Party or its Properties, or give
rise to a right thereunder to require any payment to be made by the Borrower or Credit Party and (d) will
not result in the creation or imposition of any Lien on any Property of the Borrower or any other Credit
Party (other than the Liens created by the Loan Documents).



                                                     45
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 119
                                                               119 of
                                                                   of 182
                                                                      182



        Section 7.04     Financial Condition; No Material Adverse Change.

                    (a)     The Borrower has heretofore furnished to the Lenders Ultra Petroleum’s
   consolidated balance sheet and statements of income, stockholders equity and cash flows as of and for
   the fiscal year ended December 31, 2019, reported on by Ernst & Young LLP, independent public
   accountants. Such financial statements present fairly, in all material respects, the financial position
   and results of operations and cash flows of Parent Guarantor, the Borrower and the Borrower’s
   Consolidated Restricted Subsidiaries as of such dates and for such periods in accordance with GAAP,
   subject to year-end audit adjustments and the absence of footnotes in the case of the unaudited
   quarterly financial statements.

                   (b)      Since the Petition Date, no Material Adverse Effect has occurred.

                     (c)      Except as listed on Schedule 7.04(c), none of Parent Guarantor, the Borrower
   or any Restricted Subsidiary has on the date hereof after giving effect to the Transactions, any material
   Debt (including Disqualified Capital Stock) or any material off-balance sheet liabilities or partnership
   liabilities that would be required by GAAP to be reflected or noted in audited financial statements,
   material liabilities for past due taxes, or any unusual forward or long-term commitments or unrealized
   or anticipated losses from any such unfavorable commitments, except as referred to or reflected or
   provided for in the financial statements referred to in Section 7.04(a) and the other written information
   provided by Borrower to Administrative Agent and the Lenders prior to the date hereof.

          Section 7.05    Litigation. Except (x) as set forth on Schedule 7.05 and (y) for the Chapter 11
Cases, and (z) as may be subject to the automatic stay in the Chapter 11 Cases, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental Authority pending against or,
to the knowledge of Parent Guarantor or the Borrower, threatened in writing against or affecting the
Borrower or any other Credit Party (i) not fully covered by insurance (except for normal deductibles), that
could reasonably be expected, individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that are non-frivolous and challenge the validity or enforceability of any Loan Document.

        Section 7.06     Environmental Matters. Except for matters set forth on Schedule 7.06 or that,
individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect:

                   (a)     Parent Guarantor, the Borrower and the Subsidiaries and each of their
   respective Properties and operations thereon are, and within all applicable statute of limitation periods
   have been, in compliance with all applicable Environmental Laws;

                   (b)     Parent Guarantor, the Borrower and the Subsidiaries have obtained all
   Environmental Permits required for their respective operations and each of their Properties, with all
   such Environmental Permits being currently in full force and effect, and none of Parent Guarantor, the
   Borrower or the Subsidiaries has received any written notice or otherwise has knowledge that any such
   existing Environmental Permit will be revoked or that any application for any new Environmental
   Permit or renewal of any existing Environmental Permit will be denied;

                   (c)     there are no claims, demands, suits, orders, inquiries, or proceedings
   concerning any violation of, or any liability (including as a potentially responsible party) under, any
   applicable Environmental Laws that is pending or, to the Borrower’s knowledge, threatened against
   Parent Guarantor, the Borrower or any Subsidiary or any of their respective Properties or as a result of
   any operations at such Properties;




                                                    46
  Case
  Case 20-32631
       20-32631 Document
                Document 283
                         279 Filed
                             Filed in
                                   onTXSB  on 06/16/20
                                      06/15/20 in TXSB Page
                                                       Page 120
                                                            120 of
                                                                of 182
                                                                   182



                 (d)      none of the Properties of Parent Guarantor, the Borrower or any Subsidiary
contain or have contained any: underground storage tanks; asbestos-containing materials; landfills or
dumps; hazardous waste management units as defined pursuant to RCRA or any comparable state law;
or sites on or nominated for the National Priority List promulgated pursuant to CERCLA or any state
remedial priority list promulgated or published pursuant to any comparable state law, in each case that
would reasonably be expected to result in liability under Environmental Law;

                (e)     there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from Parent Guarantor’s, the Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements, removals, or
monitorings of Hazardous Materials required under applicable Environmental Laws at such Properties
and, to the knowledge of the Borrower, none of such Properties are adversely affected by any Release
or threatened Release of a Hazardous Material originating or emanating from any other real property;

                (f)     none of Parent Guarantor, the Borrower or any Subsidiary has received any
written notice asserting an alleged liability or obligation under any applicable Environmental Laws
with respect to the investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials at, under, or Released or threatened to be Released from any real properties offsite Parent
Guarantor’s, the Borrower’s or any Subsidiary’s Properties and, to the Borrower’s knowledge, there
are no conditions or circumstances that could reasonably be expected to result in the receipt of such
written notice;

                  (g)     there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of any of Parent
Guarantor’s, the Borrower’s or the Subsidiaries’ Properties that could reasonably be expected to form
the basis for a claim for damages or compensation; and

                (h)      Parent Guarantor and the Borrower have made available to the Administrative
Agent complete and correct copies of all material environmental site assessment reports, and studies
on environmental matters (including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that have been prepared within the last three (3) years and are in Parent
Guarantor’s or the Borrower’s possession and relating to Parent Guarantor’s, the Borrower’s or any
Subsidiary’s Properties or operations thereon.

     Section 7.07    Compliance with the Laws and Agreements; No Defaults.

                (a)      Subject to the Orders, the Borrower and the Restricted Subsidiaries is in
compliance with all Governmental Requirements applicable to it or its Property and all agreements and
other instruments binding upon it or its Property, except where failure to comply could not reasonably
be expected to have a Material Adverse Effect, and possesses all licenses, permits, franchises,
exemptions, approvals and other governmental authorizations necessary for the ownership of its
Property and the conduct of its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse Effect.

                (b)     Neither the Borrower nor any other Credit Party is in default nor has any
Change in Control or similar event or circumstance occurred that, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a default under, or would
require the Borrower or any other Credit Party to Redeem or make any offer to Redeem under, any
indenture, note, credit agreement or similar instrument pursuant to which any Material Debt is
outstanding or by which the Borrower or any other Credit Party or any of their Properties is bound.




                                                47
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 121
                                                               121 of
                                                                   of 182
                                                                      182



                   (c)      No Default or Event of Default has occurred and is continuing.

         Section 7.08   Investment Company Act. Neither the Borrower nor any other Credit Party is
required to register as an “investment company” or a company “controlled” by an entity required to
register as “investment company,” within the meaning of, or subject to regulation under, the Investment
Company Act of 1940, as amended.

         Section 7.09    Taxes. Each of Parent Guarantor, the Borrower and the Restricted Subsidiaries
has timely filed or caused to be filed all federal income Tax returns and reports, and all other material Tax
returns and reports, required to have been filed and has paid or caused to be paid all Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by appropriate proceedings
and for which Parent Guarantor, the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves in accordance with GAAP (b) Taxes the nonpayment of which is permitted
or required by the Bankruptcy Code, or (c) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The charges, accruals and reserves on the books of Parent
Guarantor, the Borrower and the Restricted Subsidiaries in respect of Taxes and other governmental
charges are, in the reasonable opinion of the Borrower, adequate. (x) No Tax Lien (other than an
Excepted Lien) has been filed; and (y) except as could not reasonably be expected to result in a Material
Adverse Effect, to the knowledge of the Borrower, no claim is being asserted with respect to any such
Tax or other such governmental charge.

        Section 7.10    ERISA. Parent Guarantor, the Borrower, the Subsidiaries and each ERISA
   Affiliate are in compliance with the applicable provisions of ERISA, the Code, and other applicable
   law, with regards to the Benefit Plans, except as would not, individually or in the aggregate,
   reasonably be expected to have a Material Adverse Effect.

                    (b)      Each Benefit Plan is, and has been, established and maintained in compliance
   with its terms, applicable provisions of ERISA, the Code and other applicable laws except as would
   not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.

                    (c)      No act, omission or transaction has occurred which could result in the
   imposition on Parent Guarantor, the Borrower or any Subsidiary (whether directly or indirectly) of
   either a civil penalty assessed pursuant to subsections (i) or (l) of section 502 of ERISA or a tax
   imposed pursuant to section 4975 of the Code or breach of fiduciary duty liability damages under
   section 409 of ERISA, except to the extent that such act, omission, or transaction would not,
   individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. Except as
   would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect,
   there are no pending or, to the knowledge of Parent Guarantor or the Borrower, after due inquiry,
   threatened claims, actions or lawsuits, or action by any Governmental Authority (other than claims for
   benefits in the ordinary course), with respect to any Plan.

                    (d)     Except as would, individually or in the aggregate, reasonably be expected to
   result in material liability, full payment when due has been made of all amounts which Parent
   Guarantor, the Borrower, the Subsidiaries or any ERISA Affiliate is required under the terms of each
   Benefit Plan or applicable law to have paid as contributions to such Benefit Plan as of the date hereof.

                   (e)     None of Parent Guarantor, the Borrower, or any Subsidiary, or any ERISA
   Affiliate sponsors, maintains, or contributes to an employee welfare benefit plan, as defined in section
   3(1) of ERISA that provides benefits to retirees or former employees of such entities, with respect to
   which its sponsorship of, maintenance of or contribution to may not be terminated by Parent
   Guarantor, the Borrower, a Subsidiary or an ERISA Affiliate, as the case may be, in its sole discretion


                                                     48
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 122
                                                               122 of
                                                                   of 182
                                                                      182



   at any time without any material liability to Parent Guarantor, the Borrower or any Subsidiary other
   than for benefits due as of, or claims incurred prior to, the effective date of such termination, except
   where such a termination is not allowed under applicable law (including, but not limited to, the
   Consolidated Omnibus Budget Reconciliation Act of 1985).

                   (f)      Neither Parent Guarantor, nor the Borrower, nor any Subsidiaries, nor any of
   their respective ERISA Affiliates, sponsors, maintains or contributes to, or has any obligation to
   contribute to, or any liability with respect to or obligation under, any active or terminated Plan or
   multiemployer plan (as defined in section 4001(a)(3) of ERISA).

                    (g)     No Benefit Plan is subject to requirements under any law outside of the
   United States.

        Section 7.11     Disclosure; No Material Misstatements. The certificates, written statements
and reports, and other written information, taken as a whole, furnished by or on behalf of the Borrower or
any Guarantor to the Administrative Agent and the Lenders in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were or are made, not misleading as of the date such
information is dated or certified; provided that (a) to the extent any such certificate, statement, report, or
information was based upon or constitutes a forecast or projection, the Borrower represents only that it
acted in good faith and utilized reasonable assumptions and due care in the preparation of such certificate,
statement, report, or information (it being recognized by the Lenders, however, that projections as to
future events are not to be viewed as facts and that results during the period(s) covered by such
projections may differ from the projected results and that such differences may be material and that the
Borrower makes no representation that such projections will be realized) and (b) as to statements,
information and reports supplied by third parties, the Borrower represents only that it is not aware of any
material misstatement or omission therein. There are no statements or conclusions in each Reserve
Report which are based upon or include material misleading information or fail to take into account
known material information regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Borrower and the other Credit Parties
and production and cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the other Credit Parties do not
warrant that such opinions, estimates and projections will ultimately prove to have been accurate.

        Section 7.12    Insurance. Parent Guarantor and the Borrower have insurance in compliance
with the requirements of Section 8.07.

         Section 7.13     Restriction on Liens. After giving effect to the Orders, neither the Borrower nor
any other Credit Party is a party to any material agreement or arrangement, or subject to any order,
judgment, writ or decree, that restricts its ability to grant Liens to the Administrative Agent for the benefit
of the Secured Parties on or in respect of their Properties to secure the Debt under the Loan Documents,
or restricts any Restricted Subsidiary from paying dividends or making any other distributions in respect
of its Equity Interests to Parent Guarantor, the Borrower or any Restricted Subsidiary, or restricts any
Restricted Subsidiary from making loans or advances to Parent Guarantor, the Borrower or any Restricted
Subsidiary, or which requires the consent of other Persons in connection therewith, except, in each case,
for such encumbrances or restrictions permitted under Section 9.14.

        Section 7.14   Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed in writing to
the Administrative Agent from time to time (which shall promptly furnish a copy to the Lenders), which
shall upon disclosure be deemed a supplement to Schedule 7.14, neither the Borrower nor any other


                                                      49
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 123
                                                               123 of
                                                                   of 182
                                                                      182



Credit Party has any subsidiaries. Neither Parent Guarantor nor the Borrower has any Foreign
Subsidiaries. Schedule 7.14 identifies, as of the Closing Date, each subsidiary listed thereon as either a
Restricted Subsidiary or Unrestricted Parent Entity, and each Restricted Subsidiary on such schedule is
wholly-owned by the Borrower or another Restricted Subsidiary. As of the Closing Date, Schedule 7.14
sets forth each Person (other than a subsidiary) in which Parent Guarantor, the Borrower or a Restricted
Subsidiary owns Equity Interests and the percentage of all Equity Interests in such Person owned by
Parent Guarantor, the Borrower or such Restricted Subsidiary.

         Section 7.15    Location of Business and Offices. The Borrower’s jurisdiction of organization
is Delaware, the name of the Borrower as listed in the public records of its jurisdiction of organization is
Ultra Resources, Inc., and the organizational identification number of the Borrower in its jurisdiction of
organization is 6357887 (or, in each case, as set forth in a notice delivered to the Administrative Agent
pursuant to Section 8.01(i) in accordance with Section 12.01). The Borrower’s chief executive offices are
located at the address specified in Section 12.01 (or as set forth in a notice delivered pursuant to Section
8.01(i) and Section 12.01(c)). Each Guarantor’s jurisdiction of organization, name as listed in the public
records of its jurisdiction of organization, organizational identification number in its jurisdiction of
organization, and the location of its chief executive office is stated on Schedule 7.14 (or as set forth in a
notice delivered pursuant to Section 8.01(i)).

        Section 7.16     Properties; Titles, Etc.

                     (a)      Each of the Borrower and the other Credit Parties has good and defensible
   title to substantially all of its Oil and Gas Properties, in each case, free and clear of all Liens except
   Permitted Liens. The Borrower or the other Credit Parties specified as the owner owns in all material
   respects the net interests in production attributable to their Oil and Gas Properties as reflected in the
   most recently delivered Reserve Report, and the ownership of such Properties does not in any material
   respect obligate such Person to bear the costs and expenses relating to the maintenance, development
   and operations of each such Property in an amount in excess of the working interest of each Property
   as reflected in the most recently delivered Reserve Report that is not offset by a corresponding
   proportionate increase in its net revenue interest in such Property or the revenues therefrom.

                      (b)    Except as could not reasonably be expected to have a Material Adverse Effect,
   (i) all material leases and agreements necessary for the conduct of the business of the Borrower and the
   other Credit Parties and (ii) all oil and gas leases of the Borrower and the other Credit Parties are, in
   each case, valid and subsisting and in full force and effect, and there exists no default or event or
   circumstance which with the giving of notice or the passage of time or both would give rise to a
   default under any such lease or leases referred to in the foregoing clauses (i) and (ii), except the
   commencement of the Chapter 11 Cases.

                    (c)     The rights and Properties presently owned, leased or licensed by the Borrower
   and the other Credit Parties, including all easements and rights of way, include all rights and Properties
   necessary to permit the Borrower and the other Credit Parties to conduct their business in all material
   respects in the same manner as their business has been conducted prior to the date hereof.

                   (d)    All of the Properties of the Borrower and the other Credit Parties which are
   reasonably necessary for the operation of their businesses are in good working condition and are
   maintained in accordance with prudent business standards.

                   (e)    The Borrower and each other Credit Party owns, or is licensed to use, all
   trademarks, tradenames, copyrights, patents and other intellectual Property material to its business
   (including databases, geological data, geophysical data, engineering data, seismic data, maps,


                                                     50
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 124
                                                               124 of
                                                                   of 182
                                                                      182



   interpretations and other technical data), and the use thereof by the Borrower and such other Credit
   Party does not infringe upon the rights of any other Person, except for any such infringements that,
   individually or in the aggregate, could not reasonably be expected to result in a Material Adverse
   Effect.

        Section 7.17      Maintenance of Properties. Except for such acts or failures to act as could not
be reasonably expected to have a Material Adverse Effect, the Oil and Gas Properties of the Borrower and
the other Credit Parties have been maintained, operated and developed in a good and workmanlike
manner and in conformity with all applicable Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the Oil and Gas Properties and
other contracts and agreements forming a part of the Oil and Gas Properties.

         Section 7.18    Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18 or on the
most recent certificate delivered pursuant to Section 8.12(c), on a net basis there are no gas imbalances,
take or pay or other prepayments which would require Parent Guarantor, the Borrower or any of the other
Credit Parties to deliver Hydrocarbons produced from their Oil and Gas Properties at some future time,
without then or thereafter receiving full payment therefor, exceeding 2.5% of the aggregate annual
production of gas from the Oil and Gas Properties of Parent Guarantor, the Borrower and the other Credit
Parties during the most recent calendar year (on an mcf basis).

         Section 7.19    Marketing of Production. Except for contracts listed and in effect on the date
hereof on Schedule 7.19, or hereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report, no material agreements exist, which are not cancelable on
90 days’ notice or less without penalty or detriment, for the sale of the Borrower’s and the other Credit
Parties’ Hydrocarbon production (including calls on or other rights to purchase, production, whether or
not the same are currently being exercised) that pertain to the sale of production at a fixed price and have
a maturity or expiry date of longer than six (6) months from the date hereof.

          Section 7.20   Qualified ECP Counterparty. Schedule 7.20, as of the date hereof, sets forth a
list of all Swap Agreements of the Borrower and each other Credit Party, the material terms thereof and
the counterparty to each such agreement. The Borrower is a Qualified ECP Counterparty

        Section 7.21      Use of Loans. Subject to the Orders, the proceeds of the Loans shall be used (i)
to pay interest, fees, costs and expenses related to the Loans (including the reasonable, documented and
invoiced fees, costs, disbursements and expenses of the Agents and their counsel, financial advisors,
consultants and other professionals), (ii) to pay the reasonable, documented and invoiced fees, costs and
expenses of the estate professionals retained in the Chapter 11 Cases and approved by the Bankruptcy
Court, (iii) to pay the fees, costs, disbursements and expenses of the Lenders (including the reasonable,
documented and invoiced fees and expenses of the Specified Legal Counsel, the Specified Financial
Advisor, and such other consultants, local counsel, financial advisors and other professionals as
reasonably required by the Required Lenders), (iv) to make all permitted payments of costs of
administration of the Chapter 11 Cases, (v) to pay such prepetition expenses as are consented to in writing
by the Required Lenders and approved by the Bankruptcy Court, (vi) to satisfy any adequate protection
obligations owing under the Orders; and (vii) for general corporate and working capital purposes of the
Debtors during the Chapter 11 Cases, in accordance with the Approved Budget (subject to the Permitted
Variance). Parent Guarantor, the Borrower and the Restricted Subsidiaries are not engaged principally, or
as one of its or their important activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board). No part of the proceeds of any Loan will be used for any purpose which violates
the provisions of Regulations T, U or X of the Board. The Borrower will not request any Borrowing, and
Parent Guarantor and the Borrower shall not use, and Parent Guarantor and the Borrower shall procure


                                                    51
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 125
                                                               125 of
                                                                   of 182
                                                                      182



that their Subsidiaries and their respective directors, officers, employees and agents shall not use, or lend,
contribute or otherwise make available, the proceeds of any Borrowing to any subsidiary, joint venture
partner or any other Person (a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in violation of any Anti-Corruption
Laws, (b) for the purpose of funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would knowingly or
negligently result in the violation of any Sanctions applicable to any party hereto (whether as underwriter,
advisor, investor, lender, hedge provider, facility or security agent or otherwise).

        Notwithstanding anything to the contrary contained herein or in any other Loan Document, no
proceeds of any Loans, cash collateral, the Carve Out or any other funds shall be used to investigate,
challenge, object to or contest the validity, security, perfection, priority, extent or enforceability of any
amount due under, or the liens or claims granted under or in connection with the facilities evidenced by
this Agreement, the Pre-Petition Term Loan Documents or the Pre-Petition RBL Loan Documents;
provided that the official creditors’ committee, if any, shall be entitled to an investigation budget as
provided in, to the extent of, and for the limited purposes set forth in the Orders.

        Section 7.22     [Reserved].

        Section 7.23      Anti-Corruption Laws and Sanctions. Parent Guarantor and the Borrower
have implemented and maintain in effect such policies and procedures, if any, as they reasonably deem
appropriate, in light of their business and international activities (if any), to ensure compliance by Parent
Guarantor, the Borrower and the Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and Parent Guarantor, the Borrower and the
Subsidiaries and their respective officers and employees and, to the knowledge of Parent Guarantor and
the Borrower, their respective directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) Parent Guarantor, the Borrower and the
Subsidiaries or any of their respective directors, officers or employees, or (b) to the knowledge of Parent
Guarantor or the Borrower, any agent of Parent Guarantor, the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Borrowing, use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.

        Section 7.24     EEA Financial Institutions. No Credit Party is an EEA Financial Institution.

         Section 7.25    Senior Debt Status. The Obligations constitute “Senior Debt”, “Designated
Senior Debt” or any similar designation under and as defined in any agreement governing any senior
subordinated or subordinated Debt and the subordination provisions set forth in each such agreement are
legally valid and enforceable against the parties thereto.

        Section 7.26     Security Instruments.

                     (a)       The Security Instruments, including the Orders, are effective to create in favor
   of the Collateral Agent, for the benefit of the Lenders and any other Secured Parties, valid, binding,
   enforceable, non-avoidable and automatically and fully and properly perfected Liens on, and security
   interests in, the Collateral pledged under the Security Instruments and the Orders, in each case, having
   the priorities set forth in the Orders and subject only to the Carve-Out in all respects.

                   (b)     Pursuant to the Orders, no filing or other action will be necessary to perfect or
   protect such Liens and security interests; and




                                                      52
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 126
                                                               126 of
                                                                   of 182
                                                                      182



                    (c)     Pursuant to and to the extent provided in the Orders, the Obligations constitute
   allowed superpriority administrative expense claims in the Chapter 11 Cases under section 364(c) of
   the Bankruptcy Code, having priority over all administrative expense claims and unsecured claims
   against such Credit Parties now existing or hereafter arising, of any kind whatsoever, including,
   without limitation, all administrative expense claims of the kind specified in sections 503(b) and
   507(b) of the Bankruptcy Code and all superpriority administrative expense claims granted to any
   other Person (including avoidance actions and the proceeds thereof), subject only to the Carve-Out in
   all respects, which claims shall have recourse to all of the Credit Parties’ assets (including avoidance
   actions and the proceeds thereof).

        Section 7.27     PATRIOT Act. On the Closing Date, each Credit Party is in compliance in all
material respects with the material provisions of the PATRIOT Act.

        Section 7.28     Budget. The Initial Budget, each Approved Budget and each Updated Budget is
based upon good faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, in light of the circumstances under which they were made, it being
recognized by the Administrative Agent and the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth therein by a material amount.
The Credit Parties have not failed to disclose to the Required Lenders any material assumptions with
respect to any of the Initial Budget, each Approved Budget and each Updated Budget, and the Borrower
affirms the reasonableness of the material assumptions set forth in the Initial Budget in all material
respects.

         Section 7.29    Orders. The Interim DIP Order is in full force and effect and has not been
vacated, reversed or rescinded or, without the prior written consent of the Administrative Agent and
Required Lenders, amended or modified and no appeal of such order has been timely filed or, if timely
filed, no stay pending such appeal is currently effective. After entry of the Final DIP Order, the Final DIP
Order is in full force and effect and has not been vacated, reversed or rescinded or, without the prior
written consent of the Administrative Agent and Required Lenders, amended or modified and no appeal
of such order has been timely filed or, if timely filed, no stay pending such appeal is currently effective.

        Section 7.30    Bankruptcy Matters.

                    (a)     The Chapter 11 Cases were commenced on the Petition Date, in accordance
   with applicable law, including the Bankruptcy Code and any local rules, regulations or procedures, and
   proper notice thereof under the circumstances, and proper notice under the circumstances of (x) the
   motion seeking approval of the Loan Documents and entry of the Orders, as applicable and (y) the
   hearings for the approval of the Interim DIP Order have been held by the Bankruptcy Court.

                    (b)      After the entry of the Orders, the Obligations will constitute a Superpriority
   DIP Claim (as defined in the Orders) and the liens securing the Obligations shall be senior secured,
   valid, enforceable and automatically and properly perfected priming liens, having the priorities set
   forth in the Orders, subject to the Carve-Out in all respects.

                                         ARTICLE VIII
                                    AFFIRMATIVE COVENANTS

        Until the Commitments have expired or been terminated and the principal of and interest on each
Loan and all fees payable hereunder and all other amounts payable under the Loan Documents shall have
been paid in full, each of Parent Guarantor and the Borrower covenants and agrees with the Lenders that:



                                                    53
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 127
                                                               127 of
                                                                   of 182
                                                                      182



       Section 8.01    Financial Statements; Other Information. The Borrower will furnish to the
Administrative Agent and each Lender:

                   (a)      [Reserved].

                   (b)      Quarterly and Monthly Financial Statements.

                         (i)      Not later than 45 days (or such longer period as allowed under applicable
law or regulation) after the end of each of the first three fiscal quarters of each fiscal year of Ultra
Petroleum, commencing with the fiscal quarter ending June 30, 2020, its consolidated balance sheet and
related statements of operations, owners’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Ultra Petroleum and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes.

                          (ii)     Not later than 40 days after the end of each calendar month of Ultra
Petroleum, commencing with the calendar month ending May 31, 2020, its consolidated balance sheet
and related statements of operations, owners’ equity and cash flows as of the end of and for such month
and the then elapsed portion of the fiscal year, all certified by one of its Financial Officers as presenting
fairly in all material respects the financial condition and results of operations of Ultra Petroleum and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes.

                    (c)      Certificate of Financial Officer -- Compliance. Concurrently with any
   delivery of financial statements under Section 8.01(b), a compliance certificate of a Financial Officer
   in substantially the form of Exhibit D hereto (i) certifying as to whether a Default then exists and, if a
   Default then exists, specifying the details thereof and any action taken or proposed to be taken with
   respect thereto, and (ii) stating whether any change in GAAP or in the application thereof that is
   applicable to the Borrower has occurred since December 31, 2019 and, if any such change has
   occurred, specifying the effect of such change on the financial statements accompanying such
   certificate.

                   (d)      [Reserved].

                    (e)     Report of Swap Agreements. Concurrently with any delivery of a Variance
   Report under Section 8.21(b), a report setting forth as of the date immediately prior to the date of
   required delivery, a true and complete summary of all Swap Agreements of the Borrower and each
   other Credit Party as of such date, including the material terms thereof (including the type, term,
   effective date, and maturity date) and notional amounts or volumes set forth for each month during the
   term of such Swap Agreement, the estimated net mark-to-market value therefor, any new credit
   support agreements relating thereto (other than Loan Documents), any margin required or supplied
   under any credit support document, and the counterparty to each such agreement.

                   (f)      [Reserved].

                   (g)    Certificate of Insurer - Insurance Coverage. At the request of the
   Administrative Agent (at the direction of the Required Lenders), concurrently with any delivery of
   financial statements under Section 8.01(a), one or more certificates of insurance coverage and



                                                     54
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 128
                                                               128 of
                                                                   of 182
                                                                      182



   endorsements from Parent Guarantor’s insurance broker or insurers with respect to the insurance
   required by Section 8.07, and, if requested by the Administrative Agent (at the direction of any
   Lender), copies of the applicable policies.

                    (h)     SEC and Other Filings; Reports to Shareholders. For so long as any Credit
   Party is a publicly traded company, then promptly after the same become publicly available, copies of
   all periodic and other reports, proxy statements and other materials filed by such Credit Party with the
   SEC, or with any national securities exchange, or distributed by such Credit Party to its shareholders
   generally, as the case may be.

                   (i)      [Reserved].

                    (j)      Production Report and Lease Operating Statements. Concurrently with any
   delivery of a Reserve Report under Section 8.12, (i) a report setting forth, for each calendar month
   during the then current fiscal year to date, the volume of production and sales attributable to
   production (and the prices at which such sales were made and the revenues derived from such sales)
   for each such calendar month from the Oil and Gas Properties of the Borrower and the Guarantors, and
   (ii) a report setting forth, for each calendar quarter during the then current fiscal year to date, the
   related ad valorem, severance and production taxes and lease operating expenses attributable to such
   production and incurred for each such calendar quarter.

                   (k)      [Reserved].

                    (l)     Other Requested Information. Promptly following any reasonable request
   therefor, such other information regarding the operations, business affairs and financial condition of
   Parent Guarantor, the Borrower or any Restricted Subsidiary (including any Benefit Plan and any
   reports, reportable event notices, or other information required to be filed with the Internal Revenue
   Service, the Department of Labor and/or the PBGC with respect thereto under the Code or under
   ERISA), or compliance with the terms of this Agreement or any other Loan Document, as the
   Administrative Agent may reasonably request (acting at the direction of the Required Lenders).

        Documents required to be delivered pursuant to Section 8.01(a), (b) or (h) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which Parent Guarantor or the
Borrower posts such documents, or provides a link thereto on Parent Guarantor’s or the Borrower’s public
website; or (ii) on which such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

        The Administrative Agent may make available to the Lenders materials and/or information
provided by or on behalf of Parent Guarantor and/or the Borrower hereunder (collectively, “Company
Materials”) by posting the Company Materials on SyndTrak or another similar electronic system (the
“Platform”). Parent Guarantor and the Borrower hereby acknowledge that certain of the Lenders may
from time to time elect to be “public-side” Lenders (i.e., Lenders that do not wish to receive material non-
public information with respect to the Borrower or its securities) (each, a “Public Lender”) and the
Borrower hereby agrees that (w) all Company Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” Parent Guarantor and the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Company Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect to Parent Guarantor, the


                                                    55
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 129
                                                               129 of
                                                                   of 182
                                                                      182



Borrower or their respective securities for purposes of United States Federal and state securities laws; (y)
all Company Materials marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent shall be entitled to treat
Company Materials that are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” The Platform is provided “as is” and “as available.” The
Administrative Agent does not warrant the accuracy or completeness of any information on the Platform.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-
INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT WITH RESPECT TO COMPANY
MATERIALS OR THE PLATFORM. The Lenders acknowledge that Company Materials may include
material non-public information of the Credit Parties and should not be made available to any personnel
who do not wish to receive such information or who may be engaged in investment or other market-
related activities with respect to any Credit Party’s securities. None of the Administrative Agent or any
Related Party thereof shall have any liability to the Credit Parties, the Lenders or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort, contract or otherwise) relating
to use by any Person of the Platform or delivery of the Company Materials and other information through
the Platform.

        Section 8.02      Notices of Material Events. In addition to the notices required under Section
8.01 and Section 8.10(b), the Borrower will furnish to the Administrative Agent prompt (and in any event
within five (5) Business Days of a Responsible Officer becoming aware thereof) written notice (and the
notice at issue in the case of clause (e) below) of the following:

                    (a)     the occurrence of any Default;

                    (b)      other than the Chapter 11 Cases, the filing or commencement of, or the threat
   in writing of, any action, suit, proceeding, investigation or arbitration by or before any arbitrator or
   Governmental Authority against or affecting the Borrower or any other Credit Party not previously
   disclosed in writing to the Lenders that could reasonably be expected to result in a Material Adverse
   Effect, or the occurrence of any adverse development in any such action, suit, proceeding,
   investigation or arbitration that is reasonably expected to result in a Material Adverse Effect;

                    (c)    other than the Chapter 11 Cases, the filing or commencement of, or the threat
   in writing of, any action, suit, proceeding, investigation or arbitration by or before any arbitrator or
   Governmental Authority that (i) constitutes a material adverse claim against, or asserts a material
   cloud upon the Borrower’s or any other Credit Party’s title to, any material Oil and Gas Properties or
   other Collateral pledged pursuant to the Security Instruments or (ii) otherwise attacks the validity or
   (other than by asserting a Permitted Lien) the priority of the Administrative Agent’s Liens in any
   material Oil and Gas Properties or other Collateral pledged pursuant to the Security Instruments, or of
   the Security Instruments under which such Oil and Gas Properties or other Collateral is mortgaged or
   pledged;

                   (d)       the occurrence of any ERISA Event that results in, or could reasonably be
   expected to result in, a Material Adverse Effect; and

                  (e)    any written notices or material information delivered to holders of any of the
   2022 Notes, the 2024 Notes or the 2025 Notes or Pre-Petition RBL Lenders or the Pre-Petition Term
   Loan Lenders.




                                                     56
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 130
                                                               130 of
                                                                   of 182
                                                                      182



Each notice delivered under this Section 8.02 shall be accompanied by a statement of a Responsible
Officer setting forth the details of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

        Section 8.03     Existence; Conduct of Business. Parent Guarantor and the Borrower will, and
will cause each Restricted Subsidiary to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect (a) its legal existence and (b) the rights, licenses, permits, privileges and
franchises material to the conduct of its business and maintain, if necessary, its qualification to do
business in each other jurisdiction in which its Oil and Gas Properties are located or the ownership of its
Properties requires such qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect. Parent Guarantor and the Borrower will, and will cause each
Restricted Subsidiary to maintain its legal existence in Delaware, another State within the United States of
America or the District of Columbia.

        Section 8.04     [Reserved].

        Section 8.05   Performance of Obligations under Loan Documents. The Borrower will pay
the Loans in accordance with the terms hereof, and Parent Guarantor and the Borrower will, and will
cause each Restricted Subsidiary to, do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Loan Documents.

      Section 8.06      Operation and Maintenance of Properties. Parent Guarantor and the
Borrower, at their own expense, will, and will cause each Restricted Subsidiary to:

                   (a)     operate its Oil and Gas Properties and other material Properties or cause such
   Oil and Gas Properties and other material Properties to be operated in a careful and efficient manner in
   accordance with the practices of the industry and in compliance with all applicable contracts and
   agreements and in compliance with all Governmental Requirements, including applicable proration
   requirements and Environmental Laws, and all applicable laws, rules and regulations of every other
   Governmental Authority from time to time constituted to regulate the development and operation of its
   Oil and Gas Properties and the production and sale of Hydrocarbons and other minerals therefrom,
   except, in each case, where the failure to do so could not reasonably be expected to have a Material
   Adverse Effect.

                   (b)     keep and maintain all Property material to the conduct of its business in good
   working order and condition, ordinary wear and tear excepted, and preserve, maintain and keep in
   good repair, working order and efficiency (ordinary wear and tear and depletion excepted) all of its Oil
   and Gas Properties, except, in each case, where the failure to do so could not reasonably be expected to
   have a Material Adverse Effect.

                    (c)     promptly pay and discharge, or make reasonable and customary efforts to
   cause to be paid and discharged, all delay rentals, royalties, expenses and indebtedness accruing under
   the leases or other agreements affecting or pertaining to its Oil and Gas Properties and do all other
   things necessary to keep unimpaired its rights with respect thereto and prevent any forfeiture thereof or
   default thereunder, except in each case where the failure to do so could not reasonably be expected to
   result in a Material Adverse Effect.

                  (d)      promptly perform or make reasonable and customary efforts to cause to be
   performed, in accordance with customary industry standards, the obligations required by the
   assignments, deeds, leases, sub-leases, contracts and agreements affecting its interests in its Oil and




                                                      57
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 131
                                                               131 of
                                                                   of 182
                                                                      182



   Gas Properties and other material Properties, except, in each case, where the failure to do so could not
   reasonably be expected to have a Material Adverse Effect.

                    (e)     To the extent the Borrower or another Credit Party is not the operator of any
   Property, the Borrower shall use reasonable efforts to cause the operator to comply with this Section
   8.06, but failure of the operator so to comply will not constitute a Default or an Event of Default
   hereunder.

         Section 8.07    Insurance. Parent Guarantor and the Borrower will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable insurance companies, (a) all
insurance policies sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in such amounts and against such
risks as are customarily maintained by companies similarly situated and engaged in the same or a similar
business for the assets and operations of Parent Guarantor, the Borrower and the Restricted Subsidiaries
(it being understood and agreed that the Borrower and its Subsidiaries may self-insure to the extent and in
a manner customary for companies engaged in the same or similar business of similar size and financial
condition). Subject to Section 8.20, the Collateral Agent shall be named as additional insureds in respect
of such liability insurance policies, and the Collateral Agent shall be named as a loss payee with respect
to property loss insurance covering Collateral and such policies shall provide that the Administrative
Agent shall receive not less than 30 days’ prior notice of cancellation or non-renewal (or, if less, the
maximum advance notice that the applicable carrier will agree to provide).

         Section 8.08     Books and Records; Inspection Rights. Parent Guarantor and the Borrower
will, and will cause each Restricted Subsidiary to, keep proper books of record and account in which full,
true and correct entries in conformity with GAAP are made of all dealings and transactions in relation to
its business and activities (to the extent required by GAAP). Parent Guarantor and the Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated by the Administrative
Agent (at the direction of the Required Lenders), upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such reasonable times and as
reasonably requested, and at the sole expense of Borrower.

        Section 8.09    Compliance with Laws. Parent Guarantor and the Borrower will, and will cause
each Restricted Subsidiary to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse Effect. Parent Guarantor and
the Borrower will maintain in effect and enforce such policies and procedures, if any, as it reasonably
deems appropriate, in light of its businesses and international activities (if any), to ensure compliance by
Parent Guarantor, the Borrower, their Subsidiaries and each of their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

        Section 8.10    Environmental Matters.

                    (a)      Each of Parent Guarantor and the Borrower will at its sole expense: (i)
   comply, and cause its Properties and operations and each Subsidiary and each Subsidiary’s Properties
   and operations to comply, with all applicable Environmental Laws, to the extent the breach thereof
   could be reasonably expected to have a Material Adverse Effect; (ii) not Release or threaten to
   Release, and cause each Subsidiary not to Release or threaten to Release, any Hazardous Material on,
   under, about or from any of Parent Guarantor’s, the Borrower’s or their Subsidiaries’ Properties or any
   other property offsite the Property to the extent caused by Parent Guarantor’s, the Borrower’s or any of
   their Subsidiaries’ operations except in compliance with applicable Environmental Laws, to the extent


                                                    58
  Case
  Case 20-32631
       20-32631 Document
                Document 283
                         279 Filed
                             Filed in
                                   onTXSB  on 06/16/20
                                      06/15/20 in TXSB Page
                                                       Page 132
                                                            132 of
                                                                of 182
                                                                   182



such Release or threatened Release could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and cause each Subsidiary to timely obtain or file, all Environmental Permits,
if any, required under applicable Environmental Laws to be obtained or filed in connection with the
operation or use of Parent Guarantor’s, the Borrower’s or their Subsidiaries’ Properties, to the extent
such failure to obtain or file could reasonably be expected to have a Material Adverse Effect; (iv)
promptly commence and diligently prosecute to completion, and cause each Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation, investigation,
monitoring, containment, cleanup, removal, repair, restoration, remediation or other remedial
obligations (collectively, the “Remedial Work”) in the event any Remedial Work is required under
applicable Environmental Laws because of or in connection with the actual or suspected past, present
or future Release or threatened Release of any Hazardous Material on, under, about or from any of
Parent Guarantor, the Borrower’s or their Subsidiaries’ Properties, to the extent failure to do so could
reasonably be expected to have a Material Adverse Effect; (v) conduct, and cause its Subsidiaries to
conduct, their respective operations and businesses in a manner that will not expose any Property or
Person to Hazardous Materials that could reasonably be expected to cause Parent Guarantor, the
Borrower or their Subsidiaries to owe damages or compensation that could reasonably be expected to
cause a Material Adverse Effect; and (vi) establish and implement, and shall cause each Subsidiary to
establish and implement, such procedures as may be necessary to continuously determine and assure
that Parent Guarantor’s, the Borrower’s and their Subsidiaries’ obligations under this Section 8.10(a)
are timely and fully satisfied, to the extent failure to do so could reasonably be expected to have a
Material Adverse Effect.

                 (b)     If Parent Guarantor, the Borrower or any Subsidiary receives written notice of
any action or, investigation or inquiry by any Governmental Authority or any threatened demand or
lawsuit by any Person against Parent Guarantor, the Borrower or their Subsidiaries or their Properties,
in each case in connection with any Environmental Laws, the Borrower will within five (5) days after
any Responsible Officer obtains actual knowledge thereof give written notice of the same to
Administrative Agent if the Borrower could reasonably anticipate that such action will result in
liability (whether individually or in the aggregate) in excess of $1,000,000, not fully covered by
insurance, subject to normal deductibles.

                (c)      In connection with any acquisition by Parent Guarantor, the Borrower or any
Restricted Subsidiary of any Oil and Gas Property, other than an acquisition of additional interests in
Oil and Gas Properties in which Parent Guarantor, the Borrower or any Restricted Subsidiary
previously held an interest, to the extent Parent Guarantor, the Borrower or such Restricted Subsidiary
obtains or is provided with same, Parent Guarantor and the Borrower will, and will cause each
Restricted Subsidiary to, promptly following Parent Guarantor, the Borrower’s or such Restricted
Subsidiary’s obtaining or being provided with the same, deliver to the Administrative Agent such final
and non-privileged material environmental reports of such Oil and Gas Properties as are reasonably
requested by the Administrative Agent (at the direction of the Required Lenders).

     Section 8.11     Further Assurances.

                 (a)     Each of Parent Guarantor and the Borrower at its sole expense will, and will
cause each Restricted Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the Administrative Agent (at
the direction of the Required Lenders) to comply with, cure any defects or accomplish the conditions
precedent, covenants and agreements of Parent Guarantor, the Borrower or any Restricted Subsidiary,
as the case may be, in the Loan Documents, including the Notes, or to further evidence and more fully
describe the collateral intended as security for the Obligations, or to correct any omissions in this
Agreement or the Security Instruments, or to state more fully the obligations secured therein, or to


                                                  59
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 133
                                                               133 of
                                                                   of 182
                                                                      182



   perfect, protect or preserve any Liens created pursuant to this Agreement or any of the Security
   Instruments or the priority thereof, or to make any recordings, file any notices or obtain any consents
   that may be reasonably necessary or appropriate in connection therewith.

                    (b)     Parent Guarantor and the Borrower hereby authorize, but do not obligate, the
   Administrative Agent to file one or more financing or continuation statements, and amendments
   thereto, describing all or any part of the Collateral without the signature of the Borrower or any
   Guarantor where permitted by law. A carbon, photographic or other reproduction of the Security
   Instruments or any financing statement covering the Collateral or any part thereof shall be sufficient as
   a financing statement where permitted by law.

        Section 8.12     Reserve Reports.

                   (a)      On or before each date set out in the right column of the following table, the
   Borrower shall furnish to the Administrative Agent and the Lenders a Reserve Report evaluating the
   Oil and Gas Properties of the Borrower and the Guarantors as of the date set out in the same line in the
   left column of such table:

                        As-of Date                                           Delivery Date
    July 1, 2020 and each July 1 thereafter                   the next following September 1
    January 1, 2021 and each January 1 thereafter             the next following March 1

                   (b)    The Reserve Report as of January 1 of each year shall be prepared by one or
   more Approved Petroleum Engineers, and the Reserve Report as of July 1 of each year shall be
   prepared either by Approved Petroleum Engineers or, at the Borrower’s option, by the internal reserve
   engineering staff of the Borrower in accordance with the procedures used in the immediately
   preceding Reserve Report.

          Section 8.13      Title Information. On or before the delivery to the Administrative Agent and
the Lenders of each Reserve Report required by Section 8.12(a), the Borrower shall certify that (i) except
as set forth on an exhibit to the certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to its Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any Guarantor to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at some future time without
then or thereafter receiving full payment therefor, (ii) none of their Oil and Gas Properties have been sold
since the date of the last Reserve Report, except as set forth on an exhibit to the certificate, which
certificate shall list all such Properties sold, (iii) the Borrower or the other Credit Parties own good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report and such Properties are
free of all Liens except for Permitted Liens, except for the Oil and Gas Properties identified as sold
pursuant to clause (ii) above, (iv) attached to the certificate is a list of all marketing agreements entered
into by a Credit Party subsequent to the later of the Closing Date or the Initial Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on Schedule 7.19 had such
agreement been in effect on the Closing Date, and (v) the Credit Parties have title information evidencing
title to at least 80% of the total PV-9 of the Oil and Gas Properties of the Credit Parties set forth in the
Initial Reserve Report.

        Section 8.14     [Reserved].

        Section 8.15     Unrestricted Parent Entities. Parent Guarantor and the Borrower:




                                                      60
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 134
                                                               134 of
                                                                   of 182
                                                                      182



                   (a)      will cause the management, business and affairs of each of Parent Guarantor,
   the Borrower, the Restricted Subsidiaries and the Unrestricted Parent Entities to be conducted in such
   a manner (including, without limitation, by keeping separate books of accounts, furnishing separate
   financial statements of any Unrestricted Parent Entities to potential creditors and creditors thereof and
   by not permitting Properties of Parent Guarantor, the Borrower, and the respective Restricted
   Subsidiaries to be commingled) so that each Unrestricted Parent Entity that is a corporation will be
   treated as a corporate entity separate and distinct from Parent Guarantor, the Borrower and the
   Restricted Subsidiaries;

                   (b)     will not, and will not permit any Restricted Subsidiaries to incur, assume,
   guarantee or be or become liable for any Debt of any Unrestricted Parent Entities; and

                   (c)     will not permit any Unrestricted Parent Entity to hold any Equity Interest in,
   or any Debt of, Parent Guarantor, the Borrower or any Restricted Subsidiary.

         Section 8.16    Commodity Exchange Act Keepwell Provisions. The Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide to each Credit Party (other than the
Borrower) such funds or other support as may be needed from time to time by such Credit Party in order
for such Credit Party to honor its Obligations with respect to any Swap Agreements or CFTC Hedging
Obligations for which it is liable, whether such Swap Agreements or CFTC Hedging Obligations are
entered into directly by such Credit Party or are guaranteed under the Guaranty and Collateral Agreement
(provided, however, that the Borrower shall only be liable under this Section 8.16 for the maximum
amount of such liability that can be hereby incurred without rendering its obligations under this Section
8.16, or otherwise under this Agreement or any Loan Document, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). The obligations of the
Borrower under this Section 8.16 shall remain in full force and effect until this Agreement is terminated
in accordance with its terms. Borrower intends that this Section 8.16 constitute a “keepwell, support, or
other agreement” for the benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

        Section 8.17     ERISA Compliance

                    (a)     Parent Guarantor and the Borrower will promptly furnish and will cause the
   Subsidiaries and any ERISA Affiliate to promptly furnish to the Administrative Agent after written
   request therefor by the Administrative Agent (at the direction of the Required Lenders), copies of each
   annual and other report with respect to each material Benefit Plan, Plan or any trust created thereunder,
   and promptly upon becoming aware of the occurrence of any “prohibited transaction,” as described in
   section 406 of ERISA or in section 4975 of the Code for which no exemption exists or is available by
   statute, regulation, administrative exemption, or otherwise, in connection with any material Benefit
   Plan, Plan or any trust created thereunder and that is reasonably expected to result in liability to Parent
   Guarantor, the Borrower or any Subsidiary that could reasonably be expected to have Material
   Adverse Effect, a written notice signed by the President or the principal Financial Officer, the
   Subsidiary or the ERISA Affiliate, as the case may be, specifying the nature thereof, what action
   Parent Guarantor, the Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes to take
   with respect thereto, and, when known, any action taken or proposed by the IRS or the Department of
   Labor with respect thereto.

                   (b)     Parent Guarantor and the Borrower will and will cause each of the
   Subsidiaries and any Affiliate to (i) maintain each Benefit Plan in compliance in all material respects
   with the applicable provisions of ERISA, the Code and other applicable law; and (ii) take no action or
   omission that could reasonably be expected to result in an ERISA Event.


                                                     61
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 135
                                                               135 of
                                                                   of 182
                                                                      182



        Section 8.18    [Reserved].

        Section 8.19    [Reserved].

        Section 8.20    Post-Closing Date Deliverables.

                   (a)     Maintenance of Ratings. The Parent Guarantor shall obtain and maintain the
   Credit Ratings (but not any specific Credit Rating) from and after the date that is thirty (30) calendar
   days from the Closing Date (or such longer period as the Administrative Agent may agree (at the
   direction of Required Lenders)).

                   (b)     Insurance. As promptly as practicable after the Closing Date (and no later than
   fourteen (14) calendar days after the Closing Date (or such longer period as the Administrative Agent
   may agree (at the direction of Required Lenders))), the Borrower shall provide to the Administrative
   Agent the insurance certificates required pursuant to Section 8.07).

        Section 8.21    Chapter 11 Reporting.

                 (a)    Updated Budget. Not later than 12:00 p.m. New York City time on June 12,
2020 and on each fourth Friday thereafter (such delivery date, a “Budget Delivery Date”), the Borrower
shall deliver to the Specified Financial Advisor a supplement to the most-recent Approved Budget
covering the 13-week period commencing with the day immediately following such Budget Delivery
Date and shall be substantially consistent with the form set forth in the Initial Budget (each such
supplement, an “Updated Budget”). Each Updated Budget shall be acceptable to the Required Lenders
(which approval may be evidenced by email confirmation from the Specified Financial Advisor);
provided that the Required Lenders shall be deemed to have approved an Updated Budget unless Lenders
constituting the Required Lenders or the Specified Financial Advisor shall have objected to such Updated
Budget in writing (including via email) within three (3) Business Days after delivery of such Updated
Budget by the Borrower to the Specified Financial Advisor. Upon the approval of the Updated Budget as
specified in the immediately preceding sentence, such Updated Budget shall constitute the then-approved
Approved Budget effective as of the Budget Delivery Date of such Updated Budget.

                 (b)     Variance/Liquidity Reporting. Not later than 12:00 p.m. New York City time on
May 29, 2020 and on each Friday thereafter (or, if such Friday is not a Business Day, the next Business
Day thereafter) (such delivery date, a “Variance Report Date”), the Borrower shall deliver to the
Specified Financial Advisor a variance report (each, a “Variance Report”) setting forth, in reasonable
detail, any differences between (x) actual aggregate disbursements for the applicable Variance Reporting
Period and (y) projected aggregate disbursements for such Variance Reporting Period set forth in the
Approved Budget. Each Variance Report shall include a certification by a Financial Officer of the
Borrower that there has been no Default or Event of Default under Section 9.01(d) during the period
covered by the Variance Report.

                 (c)    Management Conference Calls. The Borrower shall arrange for a teleconference
with the Specified Financial Advisor (the “Management Conference Call”) to take place at least once
every other calendar week (at such time as is mutually agreed by the Borrower and the Specified
Financial Advisor), which Management Conference Call shall (i) require participation by at least one
senior member of the Borrower’s management team and (ii) include discussion of the Variance Report,
the Chapter 11 Cases, the financial and operational performance of Ultra Petroleum, Parent Guarantor, the
Borrower and their Subsidiaries, and such other matters as may be requested by the Specified Financial
Advisor (after reasonable prior notice to the Borrower).



                                                    62
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 136
                                                               136 of
                                                                   of 182
                                                                      182



                (d)      Advance Notice of Pleadings. As soon as reasonably practicable (and no later
than two (2) Business Days (unless two (2) Business Days is not reasonably practicable in which case, as
reasonably practicable thereafter)) in advance of filing with the Bankruptcy Court, all proposed orders
and pleadings related to the Loans and the Loan Documents, any other financing or use of cash collateral,
any sale or other disposition of Collateral outside the ordinary course, cash management, Adequate
Protection Liens, any plan of reorganization and/or any disclosure statement related thereto (and, in the
case of the “second day” orders), which shall be in form and substance reasonably satisfactory to the
Required Lenders.

                                          ARTICLE IX
                                      NEGATIVE COVENANTS

          Until the Commitments have expired or terminated and the principal of and interest on each Loan
and all fees payable hereunder and all other amounts payable under the Loan Documents have been paid
in full, each of Parent Guarantor and the Borrower covenants and agrees with the Lenders that:

        Section 9.01    Chapter 11 Cases; Milestones; Permitted Variance; Minimum Liquidity.
Parent Guarantor and the Borrower will not, and will not permit any Restricted Subsidiary to:

                    (a)     Milestones. Fail to comply with any of the milestones set forth on Schedule
   9.01 hereto (the “Milestones”).

                   (b)      Chapter 11 Cases.

                        (i)    Except for the Carve-Out, incur, create, assume, suffer to exist or permit,
or file any motion seeking, any other superpriority claim which is pari passu with, or senior to, the
Obligations (except as may be set forth in the Orders or the Hedging Order) without the prior written
consent of the Required Lenders.

                        (ii)    Incur, create, assume, suffer to exist or permit or file any motion seeking,
any lien which is pari passu with, or senior to, the liens granted hereunder (except as may be set forth in
the Orders or the Hedging Order) without the prior written consent of the Required Lenders.

                        (iii)   Make or permit to be made any amendment, modification, supplement or
change to the Orders, the Cash Management Order or the Hedging Order, as applicable, (other than
technical modifications to correct grammatical, ministerial or typographical errors) without the prior
written consent of the Required Lenders (which may be evidenced by email).

                         (iv)   Commence any adversary proceeding, contested matter or other action
(or otherwise support any party) asserting any claims or defenses or otherwise against (or asserting any
surcharge under section 506(c) or otherwise against) the Administrative Agent, any Lender, any other
Secured Party and any of the Pre-Petition RBL Lenders, Pre-Petition RBL Agent, Pre-Petition Term Loan
Lenders or Pre-Petition Term Loan Agent with respect to this Agreement, the other Loan Documents, the
transactions contemplated hereby or thereby, the Pre-Petition RBL Loan Documents, the Pre-Petition
Term Loan Documents, the other documents or agreements executed or delivered in connection therewith
or the transactions contemplated thereby.

                        (v)     File any motion or application with the Bankruptcy Court with regard to
actions taken outside the ordinary course of business of the Credit Parties without consulting with the
Lenders or their advisors and providing the Lenders or their advisors prior (in any case, not less than two




                                                    63
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 137
                                                               137 of
                                                                   of 182
                                                                      182



(2) Business Days’ (or such lesser time as may be acceptable to Required Lenders in their reasonable
discretion)) notice and the opportunity to review and comment on each such motion.

                           (vi)    (a) Obtain or seek to obtain any stay from the Bankruptcy Court on the
exercise of the Administrative Agent’s or any Lender’s remedies hereunder or under any other Loan
Document, except as specifically provided in the Orders, or (b) without the consent of the Required
Lenders, file, solicit votes with respect to or support any chapter 11 plan or debtor in possession financing
unless such plan is the Plan of Reorganization.

                   (c)     Permitted Variance. Notwithstanding the Approved Budget, without the
   consent of the Required Lenders (which may be communicated by e-mail from the Specified Financial
   Advisor), as of any Variance Testing Date, permit any variance of (x) the actual aggregate
   disbursements for the applicable Variance Testing Period in excess of (y) projected aggregate
   disbursements for such Variance Testing Period set forth in the Approved Budget (excluding, in each
   case of clauses (x) and (y), for purposes of this calculation, (i) payments of professional fees and
   expenses in connection with the Chapter 11 Cases and (ii) termination payments pursuant to any Swap
   Agreement) to exceed 15% of such projected amounts (such permitted variance, the “Permitted
   Variance” and, such limitation, the “Budget Covenant”).

                   (d)      Minimum Liquidity. At any time following the entry of the Final DIP Order,
   permit Liquidity to be less than $5,000,000.

        Section 9.02     Debt. Parent Guarantor and the Borrower will not, and will not permit any
Restricted Subsidiary to, incur, create, assume or suffer to exist any Debt, except:

                   (a)      the Notes or other Obligations arising under the Loan Documents;

                   (b)     Debt under Capital Leases or that constitutes Purchase Money Indebtedness;
   provided that the sum of the aggregate principal amount of all Debt described in this Section 9.02(b) at
   any one time outstanding shall not exceed $1,000,000 in the aggregate;

                  (c)       intercompany Debt owing by the Borrower or any Guarantor to the Borrower
   or any Guarantor;

                   (d)     Debt constituting a guaranty by Borrower or any other Credit Party of other
   Debt permitted to be incurred under this Section 9.02;

                   (e)    the 2022 Notes, the 2024 Notes and the 2025 Notes, in each case, in an
   aggregate principal amount not to exceed the aggregate principal amount thereof outstanding on the
   Closing Date;

                   (f)     (i) Debt under the Pre-Petition RBL Loan Documents in an aggregate
   principal amount not to exceed the aggregate principal amount thereof outstanding on the Closing
   Date, and (ii) Debt under the Pre-Petition Term Loan Documents in an aggregate principal amount not
   to exceed the aggregate principal amount thereof outstanding on the Closing Date;

                   (g)      Debt under Swap Agreements permitted pursuant to Section 9.18;

                   (h)      Debt existing as of the Closing Date and set forth on Schedule 9.02; and

                   (i)      other Debt not to exceed $500,000 at any time outstanding.



                                                     64
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 138
                                                               138 of
                                                                   of 182
                                                                      182



        Section 9.03    Liens. Parent Guarantor and the Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:

                   (a)     Liens securing the Obligations;

                   (b)     Excepted Liens;

                  (c)     Liens securing Capital Leases and Purchase Money Indebtedness permitted by
   Section 9.02(b) but only on the Property under lease or the Property purchased, constructed or
   improved with such Purchase Money Indebtedness;

                   (d)     Adequate Protection Liens;

                   (e)     Liens securing Debt permitted by Section 9.02(f) and Liens securing the 2024
   Notes, in each case, provided that such Lien are junior in priority to the Liens securing the Obligations
   pursuant to the Orders;

                   (f)     Liens existing as of the Closing Date and set forth on Schedule 9.03; and

                   (g)    other Liens not to exceed $500,000 at any time outstanding, provided such
   Liens do not secure Debt that is Debt for borrowed money.

        Section 9.04     Limitation on Restricted Payments.

                   (a)      The Parent Guarantor and the Borrower shall not, and shall not permit any
   Restricted Subsidiaries to, directly or indirectly:

                         (i)     declare or pay any dividend or make any other payment or distribution
on account of the Parent Guarantor’s, Borrower’s or any Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment by the Parent Guarantor, the Borrower or any Restricted
Subsidiary in connection with any merger or consolidation involving the Parent Guarantor, the Borrower
or any Restricted Subsidiary other than (A) dividends or distributions by UP Energy or the Borrower (x)
to permit Ultra Petroleum to make tax payments required under applicable Law or (y) in connection with
fees and expenses and other administrative costs associated with the winding down of Ultra Petroleum, in
each case of clause (x) and (y), in accordance with the Plan of Reorganization and the Approved Budget
(including the Permitted Variance), (B) dividends or distributions by a Restricted Subsidiary, so long as,
in the case of any dividend or distribution payable on or in respect of any Equity Interests issued by a
Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the Restricted Subsidiary holding such
Equity Interests receives at least its pro rata share of such dividend or distribution and (C) payments
made in respect of any stock appreciation rights or similar benefits plans);

                         (ii)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the Parent Guarantor or the
Borrower) any Equity Interests of the Parent Guarantor or the Borrower;

                        (iii)    make any principal payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Subordinated Debt of the Parent Guarantor, the
Borrower or any Restricted Subsidiary (excluding any intercompany Debt between or among the Parent
Guarantor and any of its Restricted Subsidiaries); or




                                                    65
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 139
                                                               139 of
                                                                   of 182
                                                                      182



                          (iv)    make any Restricted Investment (all such payments and other actions set
forth in these clauses (i) through (iv) (other than any exception thereto) being collectively referred to as
“Restricted Payments”).

        Section 9.05     [Reserved].

        Section 9.06     Nature of Business; International Operations. Parent Guarantor and the
Borrower will not, and will not permit any Restricted Subsidiary to, allow any material change to be made
in the character of its business as a company engaged in the Oil and Gas Business. From and after the
date hereof, Parent Guarantor, the Borrower and the Restricted Subsidiaries will not acquire or commit to
acquire any Oil and Gas Properties (other than Permitted Investments) and the Borrower and the
Restricted Subsidiaries will not form or acquire any Subsidiaries, including any Foreign Subsidiaries.
Parent Guarantor shall not directly own any interest in any Oil and Gas Property. Any Oil and Gas
Properties of the Credit Parties will at all times be owned by the Borrower or one or more Restricted
Subsidiaries.

        Section 9.07     [Reserved].

        Section 9.08    ERISA Compliance. Parent Guarantor and the Borrower will not, and will not
permit any Subsidiary to, at any time:

                   (a)     engage in, or permit any ERISA Affiliate to engage in, any transaction in
   connection with which the Borrower or a Subsidiary could be subjected to either a civil penalty
   assessed pursuant to subsections (i) or (l) of section 502 of ERISA or a tax imposed by section 4975 of
   the Code, except where such penalty or tax could not reasonably be expected to have a Material
   Adverse Effect.

                   (b)      fail to make, or permit any ERISA Affiliate to fail to make, full payment when
   due of all amounts which, under the provisions of any Plan, agreement relating thereto or applicable
   law, Parent Guarantor, the Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
   contributions thereto, except where such failure could not reasonably be expected to have a Material
   Adverse Effect.

                     (c)     Adopt, sponsor, contribute to, assume an obligation to contribute to, or incur
   any liabilities, contingent or otherwise, or permit any ERISA Affiliate to adopt, sponsor, contribute to,
   assume an obligation to contribute to, or incur any liabilities, contingent or otherwise with respect to,
   (i) any employee welfare benefit plan, as defined in section 3(1) of ERISA that provides benefits to
   retirees or former employees of such entities that may not be terminated by such entities in their sole
   discretion at any time without any liability other than for benefits due as of, or claims incurred prior to,
   the effective date of such termination, (ii) any Plan or (iii) any arrangement subject to the laws other
   than the United States similar in any material respect to (i) or (ii), except where such adoption,
   sponsorship, contribution, assumption, or incurrence of liabilities, does not and could not reasonably
   be expected to have a Material Adverse Effect.

                     (d)     Adopt, sponsor, contribute to, assume an obligation to contribute to, or incur
   any liabilities, contingent or otherwise, or permit any ERISA Affiliate to adopt, sponsor, contribute to,
   assume an obligation to contribute to, or incur any liabilities, contingent or otherwise with respect to,
   (i) any multiemployer plan (as defined in section 4001(a)(3) of ERISA), or (ii) any arrangement
   subject to the laws other than the United States similar in any material respect to (i).




                                                      66
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 140
                                                               140 of
                                                                   of 182
                                                                      182



        Section 9.09     Sale or Discount of Notes or Receivables. Except for the sale of defaulted
notes or accounts receivable not made in connection with any financing transaction, Parent Guarantor and
the Borrower will not, and will not permit any Restricted Subsidiary to, sell (with or without recourse or
discount) any of its notes receivable or accounts receivable to any Person other than the Borrower or any
Guarantor. The settlement or compromise of joint interest billings or of accounts receivable and other
receivables in connection with the collection or compromise thereof will not constitute a sale for the
purposes of the preceding sentence.

         Section 9.10   Mergers, Etc. Parent Guarantor and the Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or with or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a “consolidation”), or liquidate or
dissolve.

        Section 9.11     Sale of Properties and Liquidation of Swap Agreements. As used herein,
“Transfer” means to sell, assign, farm-out, convey or otherwise transfer Property or to Liquidate any
Swap Agreement in respect of commodities, provided that Transfer does not include the grant or creation
of a Lien. Parent Guarantor and the Borrower will not, and will not permit any Restricted Subsidiary to,
Transfer (1) any Oil and Gas Property or any interest in Hydrocarbons produced or to be produced
therefrom, (2) any commodity Swap Agreement, (3) any Equity Interest in any Restricted Subsidiary that
owns any Oil and Gas Property, any interest in Hydrocarbons produced or to be produced therefrom, or
any commodity Swap Agreement or (4) any other asset or property (in this Section 9.11, an “E&P
Subsidiary”), except for:

                   (a)      the sale of Hydrocarbons in the ordinary course of business;

                   (b)      farmouts of undeveloped acreage and assignments in connection with such
   farmouts;

                   (c)      Transfers among the Borrower and the Restricted Subsidiaries provided that
   the provisions of Section 8.14 are complied with to the extent applicable; and

                    (d)     the Transfer of equipment that is (i) worn out or obsolete, including any
   equipment that is no longer necessary, used or useful for the business of any Credit Party, (ii) replaced
   by equipment of at least comparable value or (iii) excess or surplus equipment; provided that the fair
   market value (based on the value of the proceeds received for each such sale or disposition) of the
   assets subject to such Transfers pursuant to this clause (d) do not to exceed (x) $75,000 in any calendar
   month and (y) $250,000 in the aggregate.

         Section 9.12   Transactions with Affiliates. Parent Guarantor and the Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any transaction, with any Affiliate (other than
Parent Guarantor, the Borrower and the Restricted Subsidiaries) unless such transaction is upon terms that
are no less favorable to it than those that could reasonably be expected to be obtained in a comparable
arm’s length transaction with a Person not an Affiliate or that are otherwise fair to Parent Guarantor, the
Borrower or such Restricted Subsidiary from a financial point of view. The restrictions set forth in this
Section 9.12 shall not apply to (a) executing, delivering, and performing obligations under the Loan
Documents, the Notes Documents, Pre-Petition Term Loan Documents and the Pre-Petition RBL Loan
Documents; (b) compensation to, and the terms of employment contracts with, individuals who are
officers, managers and directors of Parent Guarantor or the Borrower in existence as of the Closing Date,
(c) the issuance of Equity Interests (other than Disqualified Capital Stock) by Parent Guarantor or the


                                                     67
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 141
                                                               141 of
                                                                   of 182
                                                                      182



Borrower and (d) transactions permitted under Section 9.04 or otherwise expressly permitted under this
Agreement.

        Section 9.13     Subsidiaries. Parent Guarantor and the Borrower will not, and will not permit
any Restricted Subsidiary to, create or acquire any additional Restricted Subsidiary. Parent Guarantor and
the Borrower will not, and will not permit any Restricted Subsidiary to, sell, assign or otherwise dispose
of any Equity Interests in the Borrower or any Restricted Subsidiary except to the Borrower or another
Subsidiary Guarantor. None of the Borrower or any Restricted Subsidiary will have any Foreign
Subsidiaries. Parent Guarantor and the Borrower will not permit any Equity Interests of any Restricted
Subsidiary to be directly owned by any Person other than the Borrower or another Restricted Subsidiary.
UP Energy will not directly own any subsidiary other than the Borrower and any Unrestricted Parent
Entity.

         Section 9.14     Negative Pledge Agreements; Subsidiary Dividend Restrictions. Parent
Guarantor and the Borrower will not, and will not permit any Restricted Subsidiary to, create, incur,
assume or suffer to exist any contract, agreement or understanding (other than (i) this Agreement and the
Security Instruments, (ii) agreements with respect to Debt secured by Liens permitted by Section 9.03 or
Section 9.03 but then only with respect to the Property that is financed by such Debt, (iii) documents
creating Liens which are described in clause (d), (f), (h) or (i) of the definition of “Excepted Liens”, but
then only with respect to the Property that is the subject of the applicable lease, document or license
described in such clause (d), (f), (h) or (i) and (iv) agreements with respect to the Pre-Petition Term Loan
Documents, Pre-Petition RBL Loan Documents and the Notes Documents) that in any way prohibits or
restricts the granting, conveying, creation or imposition of the Liens on any of its Property in favor of the
Collateral Agent for the benefit of the Secured Parties that are created pursuant to the Security
Instruments to secure the Obligations. Parent Guarantor and the Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or suffer to exist any contract, agreement or
understanding (other than the Loan Documents, the Revolving Loan Documents and the Senior Notes
Documents) that restricts any Restricted Subsidiary from paying dividends or making any other
distributions in respect of its Equity Interests to Parent Guarantor, the Borrower or any other Restricted
Subsidiary.

        Section 9.15     [Reserved].

        Section 9.16    Non-Qualified ECP Counterparties. Parent Guarantor and the Borrower shall
not permit any Guarantor that is not a Qualified ECP Counterparty to own, at any time, any Oil and Gas
Properties. The Borrower shall not permit any Guarantor that is not a Qualified ECP Counterparty to
own, at any time, any Equity Interests in any Restricted Subsidiaries.

        Section 9.17     Modifications to Debt Documents. Parent Guarantor and the Borrower will
not, and will not permit any Restricted Subsidiary to, amend, modify, waive or otherwise change, consent
or agree to any amendment, modification, waiver or other change to any of the terms of any Subordinated
Debt, including the Notes Documents, the Pre-Petition RBL Loan Documents and the Pre-Petition Term
Loan Documents, without the prior written consent of the Required Lenders.

         Section 9.18   Swap Agreements. Parent Guarantor and the Borrower will not, and will not
permit any Restricted Subsidiary to, enter into or maintain any Swap Agreements with any Person other
than Specified Swap Agreements with an Approved Counterparty fixing a price for a term ending no later
than January 1, 2022 and the notional volumes for which (when aggregated with other Specified Swap
Agreements then in effect) do not exceed, as of the date such Specified Swap Agreement is executed, (i)
twenty five percent (25%) of the reasonably anticipated projected production from Oil and Gas Properties
(as set forth in the most-recent Reserve Report delivered pursuant to the terms of this Agreement) for


                                                     68
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 142
                                                               142 of
                                                                   of 182
                                                                      182



each month during the calendar year 2020 for crude oil and natural gas, calculated in the aggregate, and
(ii) twelve and a half percent (12.5%), reasonably anticipated projected production from Oil and Gas
Properties (as set forth in the most-recent Initial Reserve Report delivered pursuant to the terms of this
Agreement) for each month during the calendar year 2021 for crude oil and natural gas, calculated in the
aggregate.

         Section 9.19    Organizational Matters. Except as required by the Plan of Reorganization,
Parent Guarantor and the Borrower will not, and will not permit any Restricted Subsidiary to, (x) make
any change in (i) the Borrower’s or any Guarantor’s corporate name, (ii) the jurisdiction in which the
Borrower or any Guarantor is incorporated, formed, or otherwise organized, (iii) the location of the
Borrower’s or any Guarantor’s chief executive office, (iv) the Borrower’s or any Guarantor’s identity or
corporate, limited liability or partnership structure, or (v) the Borrower’s or any Guarantor’s
organizational identification number in such jurisdiction of organization or federal taxpayer identification
number or (y) make any amendment, modification or supplement to the certificate of formation, limited
liability company agreement, articles of incorporation, by-laws, any preferred stock designation or any
other organic document of the Borrower or any other Credit Party.

        Section 9.20    Accounts. The Borrower and each Guarantor shall not open any Deposit
Accounts, Commodities Accounts or Securities Accounts following the Closing Date, except as required
by the Plan of Reorganization.

                                         ARTICLE X
                                EVENTS OF DEFAULT; REMEDIES

       Section 10.01    Events of Default. One or more of the following events shall constitute an
“Event of Default”:

                    (a)     the Borrower shall fail to pay any principal of any Loan when and as the same
   shall become due and payable, whether at the due date thereof or at a date fixed for prepayment
   thereof, by acceleration or otherwise.

                    (b)     the Borrower shall fail to pay any interest on any Loan or any fee or any other
   amount (other than an amount referred to in Section 10.01(a)) payable under any Loan Document,
   when and as the same shall become due and payable, and such failure shall continue unremedied for a
   period of five (5) Business Days.

                     (c)      any representation or warranty made or deemed made by or on behalf of the
   Borrower or any other Credit Party in or in connection with any Loan Document or any amendment or
   modification of any Loan Document or waiver under such Loan Document, or in any report,
   certificate, financial statement or other document furnished pursuant to or in connection with any Loan
   Document or any amendment or modification thereof or waiver thereunder, shall prove to have been
   incorrect in any material respect when made or deemed made.

                    (d)     (i) the Borrower shall fail to give notice of any Default as required under
   Section 8.02(a) or (ii) the Borrower or any other Credit Party shall fail to observe or perform any
   covenant, condition or agreement contained in Section 8.01(b) or (c), Section 8.02(b)-(d), Section
   8.03(a), Section 8.20, Section 8.21 or Article IX (other than Section 9.01(c));

                    (e)     (I) the Borrower or any other Credit Party shall fail to observe or perform any
   covenant, condition or agreement contained in (x) Section 8.01(j), Section 8.12 or Section 8.13 and
   such failure shall continue unremedied for a period of fifteen (15) calendar days or (y) this Agreement



                                                    69
  Case
  Case 20-32631
       20-32631 Document
                Document 283
                         279 Filed
                             Filed in
                                   onTXSB  on 06/16/20
                                      06/15/20 in TXSB Page
                                                       Page 143
                                                            143 of
                                                                of 182
                                                                   182



(other than those specified in the foregoing clause (x), Section 10.01(a), Section 10.01(b), Section
10.01(d) or clause (II) below) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days, in each case of clauses (x) and (y), after the earlier to occur of (i) a
Responsible Officer of the Borrower or any other Credit Party having knowledge of such default, or
(ii) receipt of notice thereof by the Borrower from the Required Lenders or the Administrative Agent;
or (II) the Borrower or any other Credit Party shall fail to observe or perform the covenant contained
in Section 8.01(e) or Section 9.01(c) and such failure shall continue unremedied for a period of two (2)
Business Days.

                 (f)     the Borrower or any other Credit Party shall fail to make any payment of
principal or interest on any Material Debt, when and as the same shall become due and payable, and
such failure to pay shall extend beyond any applicable period of grace, provided that a failure to pay
described in this paragraph shall not at any time constitute an Event of Default if the exercise of the
rights and remedies by a holder of such Material Debt against the obligors thereof is subject to the
automatic stay in the Chapter 11 Cases.

                 (g)     any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits (giving effect to any applicable period of
grace) the holder or holders of such Material Debt or any trustee or agent on its or their behalf to cause
such Material Debt to become due, or to require the Redemption thereof or any offer to Redeem to be
made in respect thereof, prior to its scheduled maturity, provided that an event described in this
paragraph shall not at any time constitute an Event of Default if the exercise of the rights and remedies
by a holder of such Material Debt against the obligors thereof is subject to the automatic stay in the
Chapter 11 Cases.

                 (h)     [reserved].

                 (i)     [reserved].

               (j)     except for the Chapter 11 Cases, the Borrower or any other Credit Party shall
become unable, admit in writing its inability or fail generally to pay its debts as they become due.

                 (k)     one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by independent third party insurance as to
which the insurer, which is not subject to an insolvency proceeding, does not dispute coverage) shall
be rendered against the Borrower, any other Credit Party or any combination thereof and the same
shall not be either discharged, vacated or stayed within thirty days after becoming a final judgment,
except for a judgment against a Debtor entered prior to the Petition Date that is subject to the
automatic stay in the Chapter 11 Cases.

                  (l)      the Loan Documents after delivery thereof shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and valid, binding and
enforceable in accordance with their terms against the Borrower or any other Credit Party party
thereto, or shall be repudiated by any of them, or cease to create valid, binding, enforceable, non-
avoidable, and automatically and fully and properly perfected Liens of the priority set forth in the
Orders on the Collateral purported to be covered thereby, except to the extent permitted by the terms
of this Agreement or the Security Instruments, or the Borrower or any other Credit Party or any of
their Affiliates shall so state in writing.

                 (m)     a Change in Control shall occur.




                                                   70
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 144
                                                               144 of
                                                                   of 182
                                                                      182



                  (n)      the Restructuring Support Agreement is terminated by any party thereto or
   otherwise terminates the Restructuring Support Agreement as to itself in accordance with the terms
   thereof; or

                   (o)      any of the following shall have occurred in the Chapter 11 Cases:

                          (i)     the bringing of a motion by any Debtor (or any Debtor supports any
party that seeks the following relief), or the entry of any order by the Bankruptcy Court in the Chapter 11
Cases: (i) to obtain additional financing under section 364(c) or (d) of the Bankruptcy Code that does not
provide for the repayment of all Obligations under this Agreement in full in cash; (ii) to grant any Lien
other than Liens expressly permitted under this Agreement and the Orders upon or affecting any
Collateral; (iii) except as provided in this Agreement and the Orders, as the case may be, to use cash
collateral of the Collateral Agent under section 363(c) of the Bankruptcy Code without the prior written
consent of the Administrative Agent and the Required Lenders; or (iv) that requests or seeks authority for
or that approves, or provides authority to take, any other action or actions adverse to the rights and
remedies of the Administrative Agent and the Lenders hereunder or their interest in the Collateral;

                         (ii)    the filing by any Debtor of any plan of reorganization or disclosure
statement attendant thereto, or any direct or indirect amendment to such plan or disclosure statement, to
which the Administrative Agent and the Required Lenders do not reasonably consent or otherwise agree
to the treatment of their claims (or any Credit Party supports any other party that seeks the foregoing
relief) unless (A) such plan of reorganization would, on the date of effectiveness, pay in full in cash all
Obligations or (B) such plan is the Plan of Reorganization;

                         (iii)    the termination or modification of any Debtor’s exclusive right to file
and solicit acceptances of a plan of reorganization;

                          (iv)     the entry of an order in any of the Chapter 11 Cases confirming a plan or
plans of reorganization (other than the Plan of Reorganization), without the prior written consent of the
Required Lenders and the Consenting Lenders unless such plan of reorganization would, on the date of
effectiveness, pay in full in cash all Obligations;

                         (v)    the entry of an order in the Chapter 11 Cases amending, supplementing,
staying, vacating or otherwise modifying any Loan Document or any of the Orders in a manner adverse to
the Administrative Agent and the Lenders, in any case, without the prior written consent of the Required
Lenders and the Administrative Agent;

                         (vi)    the payment of, or application by any Credit Party (or any Credit Party
supports any party that seeks the following relief) for authority to pay, any prepetition claim without the
Required Lenders’ prior written consent other than (i) as provided in any “first day order” in form and
substance reasonably acceptable to the Required Lenders, or (ii) as set forth in the Approved Budget
(subject to the Permitted Variances) unless otherwise permitted under this Agreement;

                         (vii)  the entry of an order by the Bankruptcy Court appointing, or the filing of
an application by any Debtor or other Credit Party (or any Credit Party supports any party that seeks the
following relief), for an order seeking the appointment of, in either case, without the consent of the
Required Lenders, an interim or permanent trustee in the Chapter 11 Cases or the appointment of a
receiver or an examiner under section 1104 of the Bankruptcy Code in the Chapter 11 Cases, with
expanded powers (beyond those set forth in sections 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code)
to operate or manage the financial affairs, the business, or reorganization of the Debtors or with the power




                                                    71
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 145
                                                               145 of
                                                                   of 182
                                                                      182



to conduct an investigation of (or compel discovery from) the Agents or the Lenders or any Pre-Petition
Secured Parties;

                         (viii) the sale, without the Administrative Agent’s and the Required Lenders’
consent, of all or substantially all of the Borrower’s assets either through a sale under section 363 of the
Bankruptcy Code, through a confirmed plan of reorganization in the Chapter 11 Cases or otherwise;

                        (ix)    the dismissal of any of the Chapter 11 Cases or any Debtor shall file a
motion or other pleading seeking the foregoing;

                        (x)     the Debtors shall institute any proceeding or investigation, or support the
same instituted by any other person, challenging the validity, enforceability, perfection or priority of the
Liens securing the Obligations or any Liens securing any of the Pre-Petition RBL Loans or the Pre-
Petition Term Loans;

                        (xi)    the conversion of any of the Chapter 11 Cases from one under chapter 11
to one under chapter 7 of the Bankruptcy Code or any Debtor shall file a motion or other pleading seeking
the conversion of the Chapter 11 Cases under section 1112 of the Bankruptcy Code or otherwise;

                        (xii)   the entry of an order by the Bankruptcy Court granting relief
terminating, annulling, or modifying the automatic stay (as set forth in section 362 of the Bankruptcy
Code) with regard to any assets of any Debtor (other than assets subject to any set off, netting or
recoupment by the applicable counterparty to any forward contract, derivative and hedge or insurance
policy) having an aggregate fair market value in excess of $12,500,000; provided, however, that any
modification of the automatic stay expressly provided by the Orders shall not constitute an event of
default;

                        (xiii) the filing by any Debtor of an application (or any Credit Party supports
any other party in seeking the following relief), seeking the entry of an order in the Chapter 11 Cases
avoiding, subordinating, disgorging, setting off or requiring repayment of any portion of the payments
made on account of the Obligations owing under this Agreement or the other Loan Documents or any
adequate protection payments owing under the Orders;

                           (xiv) the failure of any Debtor to perform any of its material obligations under
the Orders or any violation of any of the material terms of the Orders, to the extent any such failure or
violation is the direct result of the conduct of the Debtors;

                        (xv)      the filing by any Debtor (or any Debtor supports any other party in
seeking the following relief) (1) of any challenge to the validity, extent, perfection or priority of any liens
granted under the Pre-Petition RBL Loan Documents, Pre-Petition Term Loan Documents or the Loan
Documents or (2) of any challenge, claim or cause of action with respect to the validity, enforceability or
amount of the Obligations and any obligations arising under the Pre-Petition RBL Loan Documents or the
Pre-Petition Term Loan Documents, or any other claim or cause of action against the Secured Parties or
Pre-Petition Secured Parties;

                        (xvi) the remittance, use or application of cash collateral of the Debtors and
proceeds of the Loans other than in accordance with the Orders;

                        (xvii) the filing by any Debtor of an application (or any Debtor supports any
other party in seeking the following relief), or the entry of an order in any of the Chapter 11 Cases
granting any other super priority administrative claim or Lien equal or superior to that granted to the



                                                      72
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 146
                                                               146 of
                                                                   of 182
                                                                      182



Administrative Agent, on behalf of itself and the Secured Parties, without the prior written consent of the
Required Lenders, in each case, except as may be set forth in the Orders, the Hedging Order and the Cash
Management Order;

                         (xviii) the filing by any Debtor of an application (or any Debtor supports any
other party in seeking the following relief), or the entry of any order granting, any superpriority claim
which is senior or pari passu with the Lenders’ claims without the prior written consent of the Required
Lenders, in each case, except as may be set forth in the Orders, the Hedging Order and the Cash
Management Order;

                         (xix) the filing by any Debtor of an application (or any Debtor supports any
other party in seeking the following relief), or the entry of an order precluding the Administrative Agent
or the Pre-Petition RBL Agent or the Pre-Petition Term Loan Agent from having the right to, or being
permitted to, “credit bid”;

                          (xx)   any attempt by any Debtor (or support to another party) to reduce, avoid,
set off or subordinate the Obligations or the Liens securing the Obligations to any other debt;

                        (xxi) the reversal, vacation or stay of the effectiveness of the Orders or any
provision thereof without the prior written consent of the Required Lenders;

                        (xxii) the payment of or granting adequate protection with respect to any
prepetition Indebtedness (other than with respect to payment permitted under the Orders);

                         (xxiii) subject to the Orders, an application for any of the orders described in
this Section 10.01(o) shall be made by a Person other than the Administrative Agent or the Lenders and
such application is not, to the extent reasonably requested by the Administrative Agent or the Required
Lenders, contested by the Debtors in good faith;

                         (xxiv) the cessation of Liens, security interests or superpriority claims granted
with respect to this Agreement or the Obligations to be valid, binding, enforceable and non-avoidable, and
(with respect to the Liens) automatically, fully and properly perfected, in all respects;

                        (xxv) the Bankruptcy Court shall cease to have exclusive jurisdiction with
respect to all matters relating to the exercise of rights and remedies under the Loan Documents, the
Orders, the Liens granted under the Security Instruments and the Collateral; or

                        (xxvi) the occurrence or existence of any ERISA Event which has or could
reasonably be expected to have, either individually or in the aggregate, a Material Adverse Effect.

        Section 10.02   Remedies.

                (a)     In the case of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders, shall, subject to any notice requirements provided in the Orders, by
notice to the Borrower, take either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate immediately, (ii) declare the
Notes and the Loans then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents, shall become due and payable immediately, without



                                                    73
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 147
                                                               147 of
                                                                   of 182
                                                                      182



presentment, demand, protest, notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor, (iii) exercise any and all of its
other rights and remedies under applicable law, hereunder, under the other Loan Documents and the
Orders, in each case, as directed by the Required Lenders, including (y) setting-off any and all amounts in
accounts maintained by the Credit Parties with the Administrative Agent or the Lenders against the
Obligations and/or cause Administrative Agent to enforce any and all Liens and security interests created
pursuant to Security Instruments; and (iv) deliver written notice to the Bankruptcy Court, pursuant to the
Orders, permitting the Administrative Agent and the Lenders to exercise all rights and remedies provided
for in the Loan Documents.

                    (b)      In the case of the occurrence of an Event of Default, the Administrative Agent
   and the Lenders will have all other rights and remedies available at law and equity, including all
   remedies set forth in the Loan Documents, including Section 10.03.

                   (c)      All proceeds realized from the liquidation or other disposition of Collateral or
   otherwise received after maturity of the Notes, whether by acceleration or otherwise, shall be applied:

                          (i)      first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent and the Collateral Agent,
in each case, in its capacity as such;

                         (ii)    second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

                        (iii)    third, pro rata to payment of accrued interest on the Loans;

                      (iv)   fourth, pro rata to payment of principal outstanding on the Loans and the
payment of Secured Swap Obligations then due and owing to Secured Swap Parties;

                        (v)      fifth, pro rata to any other Obligations;

                        (vi)   sixth, any excess, after all of the Obligations shall have been indefeasibly
paid in full in cash, shall be paid to the Borrower or as otherwise required by any Governmental
Requirement.

        Section 10.03   Bankruptcy Code and Other Remedies.

                (a)      Bankruptcy Code Remedies. During the continuance of an Event of Default,
subject to any notice requirements in the Orders, the Administrative Agent may exercise, in addition to all
other rights and remedies granted to it in the Orders, this Agreement, any other Loan Document and in
any other instrument or agreement securing, evidencing or relating to any Obligation, all rights and
remedies of a secured party under the Bankruptcy Code, the Uniform Commercial Code and any other
applicable law.

                  (b)     Disposition of Collateral. Subject to the Orders, without limiting the generality
of the foregoing, the Administrative Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice required by the Orders and
any notice required by law referred to below) to or upon any Credit Party or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived (except as required by
the Orders)), during the continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without any obligation to pay rent,



                                                    74
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 148
                                                               148 of
                                                                   of 182
                                                                      182



through self- help, without judicial process, without first obtaining a final judgment or giving any Credit
Party or any other Person notice or opportunity for a hearing on the Administrative Agent’s claim or
action, (ii) collect, receive, appropriate and realize upon any Collateral, (iii) Dispose of, sell, grant option
or options to purchase and deliver any Collateral (enter into contractual obligations to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any exchange, broker’s board or
office of any Secured Party or elsewhere upon such terms and conditions as it may deem advisable and at
such prices as it may deem best, for cash or on credit or for future delivery without assumption of any
credit risk, (iv) withdraw all cash and Cash Equivalents in any deposit account or securities account of a
Credit Party and apply such cash and Cash Equivalents and other cash, if any, then held by it as Collateral
in satisfaction of the Obligations, and (v) give notice and take sole possession and control of all amounts
on deposit in or credited to any deposit account or securities account pursuant to any related control
agreement. The Administrative Agent shall have the right, upon any such public sale or sales and, to the
extent permitted by the Bankruptcy Code and other applicable law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold (and, in lieu of actual payment of the purchase
price, may “credit bid” or otherwise set off the amount of such price against the Obligations), free of any
right or equity of redemption of any Credit Party, which right or equity is hereby waived and released.

                 (c)      Management of the Collateral. Each Credit Party further agrees, that, during the
continuance of any Event of Default and subject to the Orders, (i) at the Administrative Agent’s request, it
shall assemble the Collateral and make it available to the Administrative Agent at places that the
Administrative Agent shall reasonably select, whether at such Credit Party’s premises or elsewhere, (ii)
without limiting the foregoing, the Administrative Agent also has the right to require that each Credit
Party store and keep any Collateral pending further action by the Administrative Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance services as shall be necessary to
protect the same and to preserve and maintain such Collateral in good condition, (iii) until the
Administrative Agent is able to sell any Collateral, the Administrative Agent shall have the right to hold
or use such Collateral to the extent that it deems appropriate for the purpose of preserving the Collateral
or its value or for any other purpose deemed appropriate by the Administrative Agent and (iv) the
Administrative Agent may, if it so elects, seek the appointment of a receiver or keeper to take possession
of any Collateral and to enforce any of the Administrative Agent’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or hearing as to such appointment.
The Administrative Agent shall not have any obligation to any Credit Party to maintain or preserve the
rights of any Credit Party as against third parties with respect to any Collateral while such Collateral is in
the possession of the Administrative Agent.

                 (d)      Direct Obligation. Subject to the Orders, neither the Administrative Agent nor
any other Secured Party shall be required to make any demand upon, or pursue or exhaust any right or
remedy against, any Credit Party or any other Person with respect to the payment of the Obligations or to
pursue or exhaust any right or remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Administrative Agent and any other Secured Party
under any Loan Document shall be cumulative, may be exercised by the Administrative Agent at the
direction of the Required Lenders and not exclusive of any other rights or remedies provided by any
Requirements of Law. To the extent it may lawfully do so, each Credit Party absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to assert against the
Administrative Agent or any Lender or other Secured Party, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a surety, now or hereafter
existing, arising out of the exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of any Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 calendar days before such sale or other disposition.




                                                      75
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 149
                                                               149 of
                                                                   of 182
                                                                      182



                (e)      Commercially Reasonable. To the extent that any Requirements of Law impose
duties on the Administrative Agent to exercise remedies in a commercially reasonable manner, each
Credit Party acknowledges and agrees that it is not commercially unreasonable for the Administrative
Agent to do any of the following:

                 (i)  fail to incur significant costs, expenses or other liabilities reasonably deemed as
        such by the Administrative Agent to prepare any Collateral for disposition or otherwise to
        complete raw material or work in process into finished goods or other finished products for
        disposition;

                 (ii)    fail to obtain permits, or other consents, for access to any Collateral to sell or for
        the collection or sale of any Collateral, or, if not required by other Requirements of Law, fail to
        obtain permits or other consents for the collection or disposition of any Collateral;

                (iii) fail to exercise remedies against account debtors or other Persons obligated on
        any Collateral or to remove Liens on any Collateral or to remove any adverse claims against any
        Collateral;

                (iv)    advertise dispositions of any Collateral through publications or media of general
        circulation, whether or not such Collateral is of a specialized nature or to contact other Persons,
        whether or not in the same business as any Credit Party, for expressions of interest in acquiring
        any such Collateral;

                 (v)     exercise collection remedies against account debtors and other Persons obligated
        on any Collateral, directly or through the use of collection agencies or other collection specialists,
        hire one or more professional auctioneers to assist in the disposition of any Collateral, whether or
        not such Collateral is of a specialized nature or, to the extent deemed appropriate by the
        Administrative Agent, obtain the services of other brokers, investment bankers, consultants and
        other professionals to assist the Administrative Agent in the collection or disposition of any
        Collateral, or utilize Internet sites that provide for the auction of assets of the types included in
        the Collateral or that have the reasonable capacity of doing so, or that match buyers and sellers of
        assets to dispose of any Collateral;

                (vi)     dispose of assets in wholesale rather than retail markets;

                (vii)    disclaim disposition warranties, such as title, possession or quiet enjoyment; or

                 (viii) purchase insurance or credit enhancements to insure the Administrative Agent
        against risks of loss, collection or disposition of any Collateral or to provide to the Administrative
        Agent a guaranteed return from the collection or disposition of any Collateral.

Each Credit Party acknowledges that the purpose of clauses (i) through (viii) of this Section 10.03 is to
provide a non-exhaustive list of actions or omissions that are commercially reasonable when exercising
remedies against any Collateral and that other actions or omissions by the Secured Parties shall not be
deemed commercially unreasonable solely on account of not being indicated in such clauses. Without
limitation upon the foregoing, nothing contained herein shall be construed to grant any rights to any
Credit Party or to impose any duties on the Administrative Agent that would not have been granted or
imposed by this Agreement or by applicable Requirements of Law in the absence of this Section 10.03.

               (f)      Deficiency. Each Credit Party shall remain liable for any deficiency if the
proceeds of any sale or other disposition of any Collateral are insufficient to pay the Obligations and the


                                                     76
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 150
                                                               150 of
                                                                   of 182
                                                                      182



fees and disbursements of any attorney employed by the Administrative Agent or any other Secured Party
to collect such deficiency.

                                              ARTICLE XI
                                              THE AGENTS

        Section 11.01 Appointment; Powers. Each of the Lenders hereby irrevocably appoints the
Administrative Agent and Collateral Agent as its agents to act on its behalf as the administrative agent
and collateral agent hereunder and under the other Loan Documents and authorizes the Administrative
Agent and Collateral Agent to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent and Collateral Agent by the terms hereof and the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

         Section 11.02 Duties and Obligations of Agent. The Agents shall not have any duties or
obligations except those expressly set forth in the Loan Documents. These duties shall be deemed purely
ministerial in nature, and the Agents shall not be liable except for the performance of such duties, and no
implied covenants or obligations shall be read into this Agreement against the Agents. Without limiting
the generality of the foregoing: (a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing (the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent or Collateral Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under agency doctrine of any
applicable law; rather, such term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties), (b) the Agents shall have no
duty to take any discretionary action or exercise any discretionary powers, except as provided in Section
11.03, and (c) except as expressly set forth herein, the Agents shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to Parent Guarantor, the Borrower
or any of the Borrower’s Subsidiaries that is communicated to or obtained by the Agents or any of their
Affiliates in any capacity. The permissive rights of the Agents to do things enumerated in this Agreement
shall not be construed as a duty and, with respect to such permissive rights, the Agents shall not be liable
for any acts or omissions, except for such losses, damages or expenses which have been finally
adjudicated by a court of competent jurisdiction to have directly resulted from such Agent’s gross
negligence or willful misconduct. The Agents shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower or a Lender, and shall not
be responsible for or have any duty to ascertain or inquire into: (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or under any other Loan
Document or in connection herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any other Loan Document, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement, any other Loan Document or
any other agreement, instrument or document, (v) the satisfaction of any condition set forth in Article VI
or elsewhere herein, other than to confirm receipt of items expressly required to be delivered to the
applicable Agent or as to those conditions precedent expressly required to be to the applicable Agent’s
satisfaction, (vi) the existence, value, perfection or priority of any collateral security or the financial or
other condition of Parent Guarantor, the Borrower and the Borrower’s Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or observance of any
covenants, agreements or other terms or conditions set forth herein or therein. For purposes of
determining compliance with the conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a Lender unless the



                                                     77
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 151
                                                               151 of
                                                                   of 182
                                                                      182



Administrative Agent shall have received written notice from such Lender prior to the proposed closing
date specifying its objection thereto.

         Section 11.03 Action by Agent. The Agents shall have no duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers expressly contemplated
hereby or by the other Loan Documents that such Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) and in all cases the Agents shall be fully justified in failing or
refusing to act hereunder or under any other Loan Documents unless such Agent shall (a) receive written
instructions from the Required Lenders or the Lenders, as applicable, (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in Section 12.02) specifying the
action to be taken and (b) be indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant thereto by the Agent shall be
binding on all of the Lenders. If a Default has occurred and is continuing, then the Agents shall take such
action with respect to such Default as shall be directed by the requisite Lenders in the written instructions
(with indemnities) described in this Section 11.03, provided that, unless and until such Agent shall have
received such directions, such Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in the best interests of the
Lenders. In no event, however, shall the Agents be required to take any action that, in its opinion or the
opinion of its counsel, exposes such Agent to personal liability or which is contrary to this Agreement, the
Loan Documents or applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any bankruptcy or insolvency law. If a Default has occurred and is
continuing, no syndication agents or documentation agent shall have any obligation to perform any act in
respect thereof. The Agents shall not be liable for any action taken or not taken by such Agent with the
consent or at the request of the Required Lenders or the Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section 12.02), and otherwise
the Agents shall not be liable for any action taken or not taken by such Agent hereunder or under any
other Loan Document or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE,
except for its own gross negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction. No Agent shall have any liability for any action taken, or
errors in judgment made, in good faith by it or any of its officers, employees or agents, unless it shall
have been grossly negligent in ascertaining the pertinent facts.

         Nothing in this Agreement shall require any of the Agents to expend its own funds or otherwise
incur any financial liability in the performance of any of its duties or in the exercise of any of its rights or
powers hereunder. None of the Agents shall be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement or any other Loan Document arising out of or
caused, directly or indirectly, by circumstances beyond its control, including without limitation, any act or
provision of any present or future law or regulation or governmental authority; acts of God; earthquakes;
fires; floods; wars; terrorism; civil or military disturbances; sabotage; epidemics; pandemics; riots;
interruptions, loss or malfunctions of utilities, computer (hardware or software) or communications
service; accidents; labor disputes; acts of civil or military authority or governmental actions; or the
unavailability of the Federal Reserve Bank wire or telex or other wire or communication facility.

        Section 11.04 Reliance by Agent. The Agents shall be entitled to rely upon, shall not incur
any liability for relying upon, and shall be fully protected in acting or refraining from acting upon, any
notice, request, certificate, consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution) believed by such Agent to be
genuine and to have been signed, sent or otherwise authenticated by the proper Person, not only as to due


                                                      78
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 152
                                                               152 of
                                                                   of 182
                                                                      182



execution, validity and effectiveness, but also as to the truth and accuracy of any information contained
therein. The Agents also may rely upon any statement made to it and believed by such Agent to be made
by the proper Person, and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be fulfilled to the satisfaction
of a Lender, the Agents may presume that such condition is satisfactory to such Lender unless such Agent
shall have received notice to the contrary from such Lender prior to the making of such Loan. The
Agents may consult with legal counsel (who may be counsel for the Borrower), independent accountants
and other experts selected by such Agent, and shall not be liable for any action taken or not taken by such
Agent in accordance with the advice of any such counsel, accountants or experts. The Agents may deem
and treat the payee of any Note as the holder thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof permitted hereunder shall have been filed with the
Administrative Agent.

         Section 11.05 Sub-agents. The Agents may perform any and all their duties and exercise their
rights and powers by or through any one or more sub-agents appointed by such Agent. The Agents and
any such sub-agents may perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding Sections of this Article XI shall
apply to any such sub-agent and to the Related Parties of the Agents and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the credit facilities provided for
herein as well as activities as Agents. The Agents shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that such Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

         Section 11.06 Resignation or Removal of Administrative Agent. Subject to the appointment
and acceptance of a successor Agent as provided in this Section 11.06, each Agent may resign at any time
by notifying the Lenders and the Borrower. Upon any such resignation or removal, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation or removal of the retiring Agent, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Agent’s resignation hereunder, the provisions of this Article XI
and Section 12.03 shall continue in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be taken by any of them while it
was acting as Agent.

        Section 11.07 Agents as Lenders. Each Lender serving as an Agent (if any) hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent, and such bank and its Affiliates may accept deposits from, lend
money to, own securities of, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with Parent Guarantor, the Borrower or any Subsidiary of the
Borrower or other Affiliate thereof as if it were not an Agent hereunder and without any duty to account
therefor to the Lenders.

       Section 11.08 No Reliance. (a) Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent, any other Agent or any other


                                                     79
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 153
                                                               153 of
                                                                   of 182
                                                                      182



Lender and based on such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document to which it is a party.
Each Lender also acknowledges that it will, independently and without reliance upon the Administrative
Agent, the Collateral Agent, any other Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder. The Agents shall not be required to keep
themselves informed as to the performance or observance by Parent Guarantor, the Borrower or any of
the Borrower’s Subsidiaries of this Agreement, the Loan Documents or any other document referred to or
provided for herein or to inspect the Properties or books of Parent Guarantor, the Borrower or the
Borrower’s Subsidiaries. Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder, no Agent shall have any
duty or responsibility to provide any Lender with any credit or other information concerning the affairs,
financial condition or business of Parent Guarantor, the Borrower (or any of their Affiliates) which may
come into the possession of such Agent or any of its Affiliates. Each other party hereto will consult with
its own legal counsel to the extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.

                    (b)       The Lenders acknowledge that the Administrative Agent is acting solely in
   administrative capacities with respect to the structuring of this Agreement and has no duties,
   responsibilities or liabilities under this Agreement and the other Loan Documents other than their
   administrative duties, responsibilities and liabilities specifically as set forth in the Loan Documents
   and, if applicable, in its capacity as Lenders hereunder.

         Section 11.09 Administrative Agent May File Proofs of Claim. In the Chapter 11 Cases and
any other case of the pendency of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to Parent Guarantor, the
Borrower or any of the Restricted Subsidiaries, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand on the Borrower) shall
be entitled and empowered (but not obligated), by intervention in such proceeding or otherwise:

                    (a)     to file and prove a claim for the whole amount of the principal and interest
   owing and unpaid in respect of the Loans and all other Obligations that are owing and unpaid and to
   file such other documents as may be necessary or advisable in order to have the claims of the Lenders
   and the Administrative Agent (including any claim for the reasonable compensation, expenses,
   disbursements and advances of the Lenders and the Administrative Agent and their respective agents
   and counsel and all other amounts due the Lenders and the Administrative Agent under Section 12.03)
   allowed in such judicial proceeding; and

                   (b)     to collect and receive any monies or other property payable or deliverable on
   any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 12.03.




                                                   80
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 154
                                                               154 of
                                                                   of 182
                                                                      182



Except in each case with the consent of the applicable Lender, nothing contained herein shall be deemed
to authorize the Administrative Agent to authorize or consent to or accept or adopt on behalf of any
Lender any plan of reorganization, arrangement, adjustment or composition affecting the Obligations or
the rights of any Lender or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

        Section 11.10   Authority of Administrative Agent to Release Collateral and Liens.

                   (a)     Each Lender hereby authorizes the Administrative Agent and the Collateral
   Agent to take the following actions and each of the Administrative Agent and the Collateral Agent
   hereby agrees to take such actions at the written request of the Borrower:

                          (i)      to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (x) (A) upon termination of all Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) owing to the Administrative Agent, the
Collateral Agent and the Lenders under the Loan Documents and owing to any Secured Swap Party under
any Secured Swap Agreement (other than any Secured Swap Party that has advised the Administrative
Agent that the Obligations owing to it are otherwise adequately provided for or novated), and (B) upon
termination of all Swap Agreements with Secured Swap Parties (other than any Secured Swap Party that
has advised the Administrative Agent that such Swap Agreements are otherwise adequately provided for
or novated), (y) that is, or is to be, sold, released or otherwise disposed of as permitted pursuant to the
terms of the Loan Documents, or (z) if approved, authorized or ratified in writing by the Required
Lenders (or, if approval, authorization or ratification by all Lenders is required under Section 12.02(b),
then by all Lenders);

                        (ii)    [reserved];

                           (iii)  to release any Guarantor from its obligations under the Guaranty and
Collateral Agreement and the other Loan Documents if such Person ceases to be a Restricted Subsidiary
as a result of a transaction permitted under the Loan Documents; and

                         (iv)    to execute and deliver to the Borrower, at the Borrower’s sole cost and
expense, any and all releases of Liens, termination statements, assignments or other documents necessary
or useful to accomplish or evidence the foregoing.

                   (b)      Upon the request of the Administrative Agent or the Collateral Agent at any
   time, the Required Lenders will confirm in writing the Administrative Agent’s and the Collateral
   Agent’s authority to release particular types or items of Collateral pursuant to this Section 11.10.

                   (c)      Except as otherwise provided in Section 12.08 with respect to rights of setoff,
   and notwithstanding any other provision contained in any of the Loan Documents to the contrary, no
   Person other than the Administrative Agent and the Collateral Agent has any right to realize upon any
   of the Collateral individually, to enforce any Liens on Collateral, or to enforce the Guaranty and
   Collateral Agreement, and all powers, rights and remedies under the Security Instruments may be
   exercised solely by the Administrative Agent or the Collateral Agent on behalf of the Persons secured
   or otherwise benefitted thereby.

                   (d)    By accepting the benefit of the Liens granted pursuant to the Security
   Instruments, each Person secured by such Liens that is not a party hereto agrees to the terms of this
   Section 11.10.




                                                    81
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 155
                                                               155 of
                                                                   of 182
                                                                      182



                 Section 11.11 Successors By Merger, Etc. Any corporation or association into which
any Agent may be converted or merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its corporate trust business and assets as a whole or substantially as a
whole, or any corporation or association resulting from any such conversion, sale, merger, consolidation
or transfer to which such Agent is a party, will be and become the successor Agent under this Agreement
and will have and succeed to the rights, powers, duties, immunities, indemnities, privileges and
protections as its predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.



                                              ARTICLE XII
                                            MISCELLANEOUS

        Section 12.01    Notices.

                     (a)     Subject to Section 12.01(b), all notices and other communications provided
   for herein shall be in writing and shall be delivered by hand or overnight courier service, mailed by
   certified or registered mail or sent by facsimile, to it at its address set forth on Schedule 12.01, and if to
   any Lender to it at its address (or facsimile number) set forth in its Administrative Questionnaire.

                    (b)     Notices and other communications to the Lenders hereunder may be delivered
   or furnished by electronic communications (including e-mail and Internet or intranet websites)
   pursuant to procedures approved by the Administrative Agent; provided that the foregoing shall not
   apply to notices pursuant to Article II, III, IV or V, unless otherwise agreed by the Administrative
   Agent and the applicable Lender, if any, in writing. The Administrative Agent or the Borrower may,
   in its discretion, agree to accept notices and other communications to it hereunder by electronic
   communications pursuant to procedures approved by it, provided that approval of such procedures
   may be limited to particular notices or communications.

                  (c)     Any party hereto may change its address or facsimile number for notices and
   other communications hereunder by notice to the other parties hereto. All notices and other
   communications given to any party hereto in accordance with the provisions of this Agreement shall
   be deemed to have been given on the date of receipt.

                   (d)      The Administrative Agent and the Lenders shall be entitled to rely and act
   upon any notices purportedly given by or on behalf of the Borrower even if (i) such notices were not
   made in a manner specified herein, were incomplete or were not preceded or followed by any other
   form of notice specified herein or (ii) the terms thereof, as understood by the recipient, varied from any
   confirmation thereof. All telephonic communications with the Administrative Agent may be recorded
   by the Administrative Agent, and each of the parties hereby consents to such recording.

        Section 12.02    Waivers; Amendments.

                   (a)     No failure on the part of the Administrative Agent or any Lender to exercise
   and no delay in exercising, and no course of dealing with respect to, any right, power or privilege, or
   any abandonment or discontinuance of steps to enforce such right, power or privilege, under any of the
   Loan Documents shall operate as a waiver thereof, nor shall any single or partial exercise of any right,
   power or privilege under any of the Loan Documents preclude any other or further exercise thereof or
   the exercise of any other right, power or privilege. The rights and remedies of the Administrative
   Agent, any other Agent and the Lenders hereunder and under the other Loan Documents are



                                                      82
  Case
  Case 20-32631
       20-32631 Document
                Document 283
                         279 Filed
                             Filed in
                                   onTXSB  on 06/16/20
                                      06/15/20 in TXSB Page
                                                       Page 156
                                                            156 of
                                                                of 182
                                                                   182



cumulative and are not exclusive of any rights or remedies that they would otherwise have. No waiver
of any provision of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be permitted by Section
12.02(b), and then such waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the making of a Loan shall
not be construed as a waiver of any Default, regardless of whether the Administrative Agent, any other
Agent, or any Lender may have had notice or knowledge of such Default at the time.

                 (b)     Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or by the Borrower and
the Administrative Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of such Lender, (ii)
reduce the principal amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or reduce any other Obligations hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment or prepayment of the principal amount of any Loan, or any interest thereon, or any fees
payable hereunder, or any other Obligations hereunder or under any other Loan Document, or reduce
the amount of, waive or excuse any such payment, or postpone or extend the Maturity Date or the
Maturity Date without the written consent of each Lender affected thereby; provided, that Required
Lenders (without the written consent of each Lender affected thereby) may by written consent extend
the Maturity Date pursuant to clause (a) of the definition thereof, (iv) change Section 4.01(b), Section
4.01(c), the definition of “Applicable Percentage” or any other term or condition hereof in a manner
that would alter the pro rata sharing of payments required thereby or hereunder, without the written
consent of each Lender, (v) waive or amend Section 6.01 or Section 10.02(c), without the written
consent of each Lender, (vi) release any Guarantor (except as set forth in the Guaranty and Collateral
Agreement or in this Agreement) or release all or substantially all of the Collateral (other than as
provided in Section 11.10), or (vii) change any of the provisions of this Section 12.02(b) or the
definition of “Required Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or under any other Loan Documents
or make any determination or grant any consent hereunder or any other Loan Documents, without the
written consent of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights, duties, benefits, privileges, protections, indemnities or immunities of the
Administrative Agent, any other Agent hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, such other Agent, as the case may be. Notwithstanding
the foregoing, (1) any supplement to a Schedule hereto shall be effective simply by delivering to the
Administrative Agent a supplemental Schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders, (2) the Borrower and the
Administrative Agent may amend this Agreement or any other Loan Document without the consent of
the Lenders in order to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document or to modify or add financial ratio
covenants, negative covenants or Events of Default to cause such financial ratio covenants, negative
covenants or Events of Default to be more onerous to the Borrower than those contained in this
Agreement (prior to giving effect to such amendment), and (3) the Administrative Agent and the
Borrower may, without the consent of any Lender, enter into any amendment, modification or waiver
of this Agreement or any other Loan Document or enter into any agreement or instrument to effect the
granting, perfection, protection, expansion or enhancement of any security interest in any Collateral or
Property to become Collateral to secure the Obligations for the benefit of the Lenders or as required by
any Governmental Requirement to give effect to, protect or otherwise enhance the rights or benefits of
any Lender under the Loan Documents.



                                                 83
  Case
  Case 20-32631
       20-32631 Document
                Document 283
                         279 Filed
                             Filed in
                                   onTXSB  on 06/16/20
                                      06/15/20 in TXSB Page
                                                       Page 157
                                                            157 of
                                                                of 182
                                                                   182



     Section 12.03   Expenses, Indemnity; Damage Waiver.

                 (a)     Subject to, and to the extent permitted by, the Orders, the Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the Administrative Agent and
the Collateral Agent (including the reasonable travel, photocopy, mailing, courier, telephone and other
similar expenses, the cost of environmental assessments and audits and surveys and appraisals, but
limited, in the case of outside advisors, to the reasonable, documented and invoiced fees, charges and
disbursements of one outside legal counsel and one local counsel in each relevant jurisdiction for the
Administrative Agent and Collateral Agent, taken as a whole) and the Lenders (including the
reasonable travel, photocopy, mailing, courier, telephone and other similar expenses, the cost of
environmental assessments and audits and surveys and appraisals, but limited, in the case of outside
advisors, to the reasonable, documented and invoiced fees, charges and disbursements of the Specified
Financial Advisor and the Specified Legal Counsel) in connection with the preparation, negotiation,
execution, delivery and administration (both before and after the execution hereof) of this Agreement
and the other Loan Documents and any amendments, modifications or waivers of or consents related
to the provisions hereof or thereof (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable, documented and invoiced costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent (or any sub-agent thereof) in
connection with any filing, registration, recording or perfection of any security interest contemplated
by this Agreement or any Security Instrument or any other document referred to therein, and (iii) all
reasonable, documented and invoiced out-of-pocket expenses incurred by the Administrative Agent
and the Collateral Agent (including the reasonable travel, photocopy, mailing, courier, telephone and
other similar expenses, the cost of environmental assessments and audits and surveys and appraisals,
but limited, in the case of outside advisors, to the reasonable, documented and invoiced fees, charges
and disbursements of one outside legal counsel and one local counsel in each relevant jurisdiction for
the Administrative Agent and Collateral Agent, taken as a whole) and the Lenders (including the
reasonable travel, photocopy, mailing, courier, telephone and other similar expenses, the cost of
environmental assessments and audits and surveys and appraisals and the reasonable, documented and
invoiced fees, costs and expenses of legal counsel and other advisors, including financial advisors) in
connection with the enforcement or protection of its rights (x) under this Agreement or any other Loan
Document, including its rights under this Section 12.03, or (y) in connection with the Loans made
hereunder, and including all such out-of-pocket expenses incurred during any restructuring or
negotiations related thereto in respect of such Loans.

           (b)    THE BORROWER SHALL INDEMNIFY EACH AGENT (AND ANY
SUB-AGENT THEREOF) AND EACH LENDER, AND EACH RELATED PARTY OF ANY
OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH,
OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, (ii) THE PERFORMANCE BY THE PARTIES
HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR
RESPECTIVE     OBLIGATIONS   HEREUNDER    OR  THEREUNDER     OR   THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY
OTHER LOAN DOCUMENT, (iii) THE FAILURE OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL


                                                84
  Case
  Case 20-32631
       20-32631 Document
                Document 283
                         279 Filed
                             Filed in
                                   onTXSB  on 06/16/20
                                      06/15/20 in TXSB Page
                                                       Page 158
                                                            158 of
                                                                of 182
                                                                   182



REQUIREMENT, (iv) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (v) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, OR ANY
OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE
BUSINESS OF THE BORROWER AND THE BORROWER’S SUBSIDIARIES BY SUCH
PERSON, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE,
TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH
OR NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x)
THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH,
THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN
PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT
FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS
ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER
OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY
OF THE BORROWER’S SUBSIDIARIES, OR ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiii)
ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO OR WHETHER BROUGHT BY
THE BORROWER, ANY GUARANTOR OR ANY OTHER PARTY, AND SUCH
INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE
SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT
OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT
CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR
MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED
WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE
EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED
EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE BAD
FAITH (OTHER THAN WITH RESPECT TO EACH AGENT (AND ANY SUB-AGENT
THEREOF) AND EACH RELATED PARTY OF EACH AGENT (AND ANY SUB-AGENT
THEREOF)), GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
INDEMNITEE.

                 (c)     To the extent that the Borrower fails to pay any amount required to be paid by
it to any Agent (or any sub-agent thereof) or any Related Party of the foregoing, each Lender severally


                                                85
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 159
                                                               159 of
                                                                   of 182
                                                                      182



   agrees to pay to such Agent (or any such sub-agent), as the case may be, such Lender’s Applicable
   Percentage (determined as of the time that the applicable unreimbursed expense or indemnity payment
   is sought) of such unpaid amount (including any such unpaid amount in respect of a claim asserted by
   such Lender); provided that the unreimbursed expense or indemnified loss, claim, damage, liability or
   related expense, as the case may be, was incurred by or asserted against such Agent (or any sub-agent
   thereof).

                    (d)     All amounts due under this Section 12.03 shall be payable not later than thirty
   (30) days after written demand therefor.

                  (e)    Each party’s obligations under this Section 12.03 shall survive the termination
   of the Loan Documents and payment of the obligations hereunder.

        Section 12.04    Successors and Assigns; No Third Party Beneficiaries.

                    (a)      The provisions of this Agreement shall be binding upon and inure to the
   benefit of the parties hereto and their respective successors and assigns permitted hereby, except that
   the Borrower may not assign or otherwise transfer any of its rights or obligations hereunder without
   the prior written consent of Administrative Agent and each Lender and no Lender may assign or
   otherwise transfer its rights or obligations hereunder except in accordance with this Section 12.04.
   Nothing in this Agreement, expressed or implied, shall be construed to confer upon any Person (other
   than the parties hereto, their respective successors and assigns permitted hereby, Participants (to the
   extent provided in Section 12.04(c)) and, to the extent expressly contemplated hereby, the Related
   Parties of each of the Administrative Agent and the Lenders) any legal or equitable right, remedy or
   claim under or by reason of this Agreement, and except for the foregoing Persons there are no third
   party beneficiaries to this Agreement.

                    (b)     (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
   assign to one or more assignees all or a portion of its rights and obligations under this Agreement
   (including all or a portion of its Commitment and the Loans at the time owing to it) with the prior
   written consent (such consent not to be unreasonably withheld or delayed) of:

                                  (A)     the Borrower; provided that (i) no consent of the Borrower shall
be required for assignments by the Specified Assigning Lender of its Commitments and Loans held as of
the Closing Date, (ii) no consent of the Borrower shall be required if such assignment is to a Lender or an
Affiliate of a Lender or if an Event of Default has occurred and is continuing, (iii) if the Borrower has not
responded within three (3) Business Days after delivery of any such request for a consent, such consent
shall be deemed to have been given and (iv) such consent shall not be unreasonably withheld, delayed or
conditioned; and

                                (B)     the Administrative Agent; provided that (i) no consent of the
Administrative Agent shall be required for assignments by the Specified Assigning Lender of its
Commitments and Loans held as of the Closing Date and (ii) no consent of the Administrative Agent shall
be required for an assignment to an assignee that is a Lender immediately prior to giving effect to such
assignment.

                         (ii)    Assignments shall be subject to the following additional conditions:

                              (A)     except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning Lender’s Commitment or
Loans, the amount of the Commitment or Loans of the assigning Lender subject to each such assignment



                                                     86
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 160
                                                               160 of
                                                                   of 182
                                                                      182



(determined as of the date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $1,000,000, unless the Administrative Agent otherwise
consent;

                                   (B)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under this Agreement;

                                  (C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (except in the case of assignments from a Lender to one of such Lender’s Approved Funds);
provided that the Administrative Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment;

                              (D)      the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

                                (E)     no such assignment shall be made to a natural person, an
Industry Competitor, or the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

                        (iii)   Subject to Section 12.04(b)(iv) and the acceptance and recording thereof
by the Administrative Agent, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the case of an Assignment
and Assumption covering all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 with respect to facts and circumstances occurring prior to
the Closing Date of such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

                        (iv)     The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower and each Lender. This
Section 12.04(b)(iv) shall be construed so that all Loans are at all times maintained in “registered form”
within the meaning of sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
Regulations (or any other relevant or successor provisions of the Code or such Treasury Regulations).

                         (v)      Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and recordation fee referred to in


                                                    87
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 161
                                                               161 of
                                                                   of 182
                                                                      182



Section 12.04(b) and any written consent to such assignment required by Section 12.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 12.04(b).

                    (c)     Any Lender may, without the consent of the Borrower or the Administrative
   Agent, sell participations to one or more banks or other entities (a “Participant”) in all or a portion of
   such Lender’s rights and obligations under this Agreement (including all or a portion of its
   Commitment and the Loans owing to it); provided that:

                       (i)      such Lender’s obligations under this Agreement shall remain unchanged,
such Lender shall remain solely responsible to the other parties hereto for the performance of such
obligations, the Borrower, the Administrative Agent, and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and obligations under this
Agreement;

                         (ii)    such Participant must first agree to comply with Section 12.11;

                      (iii)   no such participation may be sold to a natural person, an Industry
Competitor, the Borrower, any other Credit Party or any Affiliate of the Borrower or any Credit Party;
and

                          (iv)  any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender retains the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement, except that such
agreement or instrument may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to Section 12.02(b) that
affects such Participant.

         Each such Participant shall be entitled to the benefits of Section 5.01, 5.02 and 5.03 and shall be
subject to the requirements of and limitations in Sections 5.01, 5.02, 5.03 and 5.05 (it being understood
that the documentation required under Section 5.03(g) shall be delivered to the participating Lender, i.e.,
the Lender selling such participation) to the same extent as if such Participant were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section; provided that such
Participant shall not be entitled at any time to receive any greater payment under Sections 5.01 or 5.03,
with respect to any participation, than its participating Lender would have been entitled to receive at such
time, except to the extent such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower is
notified of the participation sold to such Participant and such Participant complies with Section 5.03 as
though it were a Lender. Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate the provisions of Section
5.05 with respect to any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 4.01(c) as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan Document) to any Person


                                                     88
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 162
                                                               162 of
                                                                   of 182
                                                                      182



except to the extent that such disclosure is necessary to establish that such Commitment, Loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

                     (d)    Any Lender may at any time pledge or assign a security interest in all or any
   portion of its rights under this Agreement to secure obligations of such Lender, including any pledge
   or assignment to secure obligations to a Federal Reserve Bank or other central bank having jurisdiction
   over such Lender, and this Section 12.04 shall not apply to any such pledge or assignment of a security
   interest; provided that no such pledge or assignment of a security interest shall release a Lender from
   any of its obligations hereunder or substitute any such pledgee or assignee for such Lender as a party
   hereto.

                    (e)      Notwithstanding anything in this Agreement to the contrary, no Lender shall,
   at any time, assign all or a portion of its Loans to the Borrower, any other Credit Party or any Affiliate
   of the Borrower or any Credit Party.

                   (f)     Notwithstanding any other provisions of this Section 12.04, no transfer or
   assignment of the interests or obligations of any Lender or any grant of participations therein shall be
   permitted if such transfer, assignment or grant would require any Credit Party to file a registration
   statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

        Section 12.05    Survival; Revival; Reinstatement.

                    (a)    All covenants, agreements, representations and warranties made by Parent
   Guarantor and the Borrower herein and in the certificates or other instruments delivered in connection
   with or pursuant to this Agreement or any other Loan Document shall be considered to have been
   relied upon by the other parties hereto and shall survive the execution and delivery of this Agreement
   and the making of any Loans, regardless of any investigation made by any such other party or on its
   behalf and notwithstanding that the Administrative Agent, any other Agent or any Lender may have
   had notice or knowledge of any Default or incorrect representation or warranty at the time any credit is
   extended hereunder, and shall continue in full force and effect as long as the principal of or any
   accrued interest on any Loan or any fee or any other amount payable under this Agreement is
   outstanding and unpaid and so long as the Commitments have not expired or terminated. The
   provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive
   and remain in full force and effect regardless of the consummation of the transactions contemplated
   hereby, the repayment of the Loans, the expiration or termination of the Commitments or the
   termination of this Agreement, any other Loan Document or any provision hereof or thereof, or the
   resignation or removal of any Agent.

                    (b)    To the extent that any payments on the Obligations or proceeds of any
   Collateral are subsequently invalidated, declared to be fraudulent or preferential, set aside or required
   to be repaid to a trustee, debtor in possession, receiver or other Person under any bankruptcy law,
   common law or equitable cause, then to such extent, the Obligations so satisfied shall be revived and
   continue as if such payment or proceeds had not been received and the Administrative Agent’s and the
   Lenders’ Liens, security interests, rights, powers and remedies under this Agreement and each Loan
   Document shall continue in full force and effect. In such event, each Loan Document shall be




                                                     89
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 163
                                                               163 of
                                                                   of 182
                                                                      182



   automatically reinstated and Parent Guarantor and the Borrower shall take such action as may be
   reasonably requested by the Administrative Agent and the Lenders to effect such reinstatement.

        Section 12.06    Counterparts; Integration; Effectiveness.

                   (a)      This Agreement may be executed in counterparts (and by different parties
   hereto on different counterparts), each of which shall constitute an original, but all of which when
   taken together shall constitute a single contract.

                  (b)       This Agreement, the other Loan Documents and any separate letter
   agreements with respect to fees payable to the Administrative Agent constitute the entire contract
   among the parties relating to the subject matter hereof and thereof and supersede any and all previous
   agreements and understandings, oral or written, relating to the subject matter hereof and thereof.
   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
   AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE
   CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
   ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
   AGREEMENTS BETWEEN THE PARTIES. TO THE EXTENT THERE ARE ANY
   INCONSISTENCIES BETWEEN THE TERMS OF THIS AGREEMENT OR ANY LOAN
   DOCUMENT AND THE ORDERS, THE PROVISIONS OF THE ORDERS SHALL GOVERN.

                    (c)      Except as provided in Section 6.01, this Agreement shall become effective
   when it shall have been executed by the Administrative Agent and when the Administrative Agent
   shall have received counterparts hereof which, when taken together, bear the signatures of each of the
   other parties hereto, and thereafter shall be binding upon and inure to the benefit of the parties hereto
   and their respective successors and assigns. Delivery of an executed counterpart of a signature page of
   this Agreement by facsimile, as an attachment to an email or other similar electronic means shall be
   effective as delivery of a manually executed counterpart of this Agreement.

         Section 12.07 Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other jurisdiction.

         Section 12.08 Right of Setoff. Subject to the Orders, if an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and other obligations (in
whatever currency, and of whatsoever kind, including obligations under Swap Agreements) at any time
owing by such Lender or Affiliate to or for the credit or the account of Parent Guarantor, the Borrower or
any Restricted Subsidiary against any of and all the obligations of Parent Guarantor the Borrower or such
Restricted Subsidiary owed to such Lender or its Affiliates now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such obligations may be
unmatured or are owed to a branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of each Lender and its
Affiliates under this Section 12.08 are in addition to other rights and remedies (including other rights of
setoff) which such Lender or its Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided that the failure to give
such notice shall not affect the validity of such setoff and application.


                                                      90
    Case
    Case 20-32631
         20-32631 Document
                  Document 283
                           279 Filed
                               Filed in
                                     onTXSB  on 06/16/20
                                        06/15/20 in TXSB Page
                                                         Page 164
                                                              164 of
                                                                  of 182
                                                                     182



     Section 12.09   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

             (a)   THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
  AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
  EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER
  TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE
  ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED AND, TO
  THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

              (b)   ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE
  LOAN DOCUMENTS MAY BE BROUGHT IN THE BANKRUPTCY COURT AND THE
  COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, OR OF THE
  UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
  EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS
  FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
  GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
  COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING,
  WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
  GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
  TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
  JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES
  NOT PRECLUDE A PARTY FROM BRINGING SUIT AGAINST ANOTHER PARTY IN ANY
  COURT OTHERWISE HAVING JURISDICTION.

             (c)   EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF
  PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
  PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
  MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR
  SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS
  ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30)
  DAYS AFTER SUCH MAILING (OR AS SOON THEREAFTER AS IS PROVIDED BY
  APPLICABLE LAW). NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY
  HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
  OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
  ANOTHER PARTY IN ANY OTHER JURISDICTION.

              (d)  EACH PARTY (i) HEREBY IRREVOCABLY AND UNCONDITIONALLY
  WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY
  LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
  LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY
  WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
  HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY,
  PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
  ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT, THE FOREGOING WAIVER SHALL
  NOT LIMIT THE INDEMNITY OBLIGATIONS OF THE BORROWER UNDER SECTION 12.03
  TO THE EXTENT ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
  DAMAGES ARE INCLUDED IN A THIRD PARTY CLAIM IN CONNECTION WITH WHICH
  AN INDEMNITEE IS ENTITLED TO INDEMNIFICATION BY THE BORROWER UNDER
  SECTION 12.03; AND (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
  REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS


                                     91
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 165
                                                               165 of
                                                                   of 182
                                                                      182



   REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD
   NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS,
   AND ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
   AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
   HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
   CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

         Section 12.10 Headings. Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall not affect the construction
of, or be taken into consideration in interpreting, this Agreement.

        Section 12.11 Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that Information may be
disclosed (a) to its and its Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority having jurisdiction over the
disclosing party, (c) to the extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement or any other Loan Document, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement for the express benefit of the Borrower containing
provisions substantially the same as those of this Section 12.11, to any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations under this Agreement or to
any actual or prospective counterparty (or its advisors) to any Swap Agreement relating to Parent
Guarantor, the Borrower and its obligations, (g) with the consent of the Borrower or (h) to the extent such
Information becomes publicly available other than as a result of a breach of this Section 12.11 or becomes
available to the Administrative Agent or any Lender on a nonconfidential basis from a source (other than
any Credit Party) not known by them to be subject to confidentiality restrictions. For the purposes of this
Section 12.11, “Information” means all information received from Parent Guarantor, the Borrower or any
Subsidiary relating to Parent Guarantor, the Borrower or any Subsidiary and their businesses, other than
any such information that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by Parent Guarantor, the Borrower or a Subsidiary; provided that, in the case of
information received from Parent Guarantor, the Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any Person required to maintain
the confidentiality of Information as provided in this Section 12.11 shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to rating agencies, market data collectors, similar service providers to
the lending industry and service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

         Section 12.12 Interest Rate Limitation. It is the intention of the parties hereto that each
Lender shall conform strictly to usury laws applicable to it. Accordingly, if the transactions contemplated
hereby would be usurious as to any Lender under laws applicable to it (including the laws of the United
States of America or any state or other jurisdiction whose laws may be mandatorily applicable to such
Lender notwithstanding the other provisions of this Agreement), then, in that event, notwithstanding
anything to the contrary in any of the Loan Documents or any agreement entered into in connection with
or as security for the Notes, it is agreed as follows: (a) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken, reserved, charged or received by


                                                      92
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 166
                                                               166 of
                                                                   of 182
                                                                      182



such Lender under any of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited by such Lender on the
principal amount of the Obligations (or, to the extent that the principal amount of the Obligations shall
have been or would thereby be paid in full, refunded by such Lender to the Borrower); and (b) in the
event that the maturity of the Notes is accelerated by reason of an election of the holder thereof resulting
from any Event of Default under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Obligations (or, to the extent that the principal amount of the Obligations shall
have been or would thereby be paid in full, refunded by such Lender to the Borrower). All sums paid or
agreed to be paid to any Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Lender, be amortized, prorated, allocated and spread
throughout the stated term of the Loans until payment in full so that the rate or amount of interest on
account of any Loans hereunder does not exceed the maximum amount allowed by such applicable law.
If at any time and from time to time the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and in
respect of any subsequent interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed at the Highest Lawful
Rate applicable to such Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such Lender shall equal the total
amount of interest which would have been payable to such Lender if the total amount of interest had been
computed without giving effect to this Section 12.12.

      Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND
KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;
THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL
NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF
ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF
ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING
THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE
OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR
KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

        Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security Instruments
and of the provisions of this Agreement relating to any Collateral securing the Obligations shall also
extend to and be available to Secured Swap Parties on a pro rata basis (but subject to the terms of the
Loan Documents, including provisions thereof relating to the application and priority of payments to the
Persons entitled thereto) in respect of any obligations of the Borrower, any of its Restricted Subsidiaries


                                                    93
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 167
                                                               167 of
                                                                   of 182
                                                                      182



or any other Guarantors which arise under any Secured Swap Agreements. No Secured Swap Party shall
have any voting or approval rights under any Loan Document as a result of the existence of obligations
owed to it under any such Swap Agreements. By accepting the benefits of the Collateral, each Secured
Swap Party agrees that, notwithstanding anything to the contrary in any of its Swap Agreements with
Parent Guarantor, the Borrower or any other Credit Party, Parent Guarantor, the Borrower and the other
Credit Parties may grant Liens under the Loan Documents that burden and attach to such Swap
Agreements and the rights of Parent Guarantor, the Borrower and the other Credit Parties thereunder.

        Section 12.15    [Reserved].

        Section 12.16    [Reserved].

        Section 12.17 USA Patriot Act Notice. Each Agent and each Lender hereby notifies Parent
Guarantor and the Borrower that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information includes the name and
address of the Borrower and each Guarantor and other information that will allow it to identify the
Borrower and each Guarantor in accordance with the Act.

         Section 12.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), each of Parent Guarantor and the Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that: (a) (i) no fiduciary,
advisory or (except as expressly provided in Section 12.04) agency relationship between Parent
Guarantor, the Borrower and its Subsidiaries and the Administrative Agent, the Collateral Agent or any
Lender is intended to be or has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether the Administrative Agent or any Lender has advised or is
advising Parent Guarantor, the Borrower or any Subsidiary on other matters; (ii) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the Collateral Agent and the
Lenders are arm’s-length commercial transactions between Parent Guarantor, the Borrower and their
Subsidiaries, on the one hand, and the Administrative Agent and the Lenders, on the other hand; (iii) each
of Parent Guarantor and the Borrower has consulted its own legal, accounting, regulatory and tax advisors
to the extent that it has deemed appropriate; and (iv) each of Parent Guarantor and the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the Administrative Agent, the
Collateral Agent and the Lenders each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Parent Guarantor, the Borrower or any of their Subsidiaries, or any other Person; (ii) neither
the Administrative Agent, the Collateral Agent nor the Lenders has any obligation to Parent Guarantor,
the Borrower or any of their Subsidiaries with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Collateral Agent and the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that involve interests that differ
from those of Parent Guarantor, the Borrower and their Subsidiaries, and neither the Administrative
Agent, the Collateral Agent nor the Lenders has any obligation to disclose any of such interests to Parent
Guarantor, the Borrower or their Subsidiaries. To the fullest extent permitted by Law, each of Parent
Guarantor and the Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent and the Lenders with respect to any breach or alleged breach
of agency (except as expressly set forth in Section 12.04) or fiduciary duty in connection with any aspect
of any transaction contemplated hereby.



                                                      94
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 168
                                                               168 of
                                                                   of 182
                                                                      182



        Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other agreement, arrangement
or understanding among any such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

                     (a)   the application of any Write-Down and Conversion Powers by an EEA
   Resolution Authority to any such liabilities arising hereunder which may be payable to it by any party
   hereto that is an EEA Financial Institution; and

                   (b)         the effects of any Bail-In Action on any such liability, including, if applicable:

                         (i)        a reduction in full or in part or cancellation of any such liability;

                       (ii)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent undertaking, or a bridge institution
that may be issued to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

                      (iii)   the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

         The provisions of this Section 12.19 are intended to comply with, and shall be interpreted in light
of, Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the European
Union.

                                    [SIGNATURES BEGIN NEXT PAGE]




                                                        95
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 169
                                                               169 of
                                                                   of 182
                                                                      182



       The parties hereto have caused this Agreement to be duly executed as of the day and year first
above written.

BORROWER:                                       ULTRA RESOURCES, INC.


                                                By:
                                                Name: David W. Honeyfield
                                                Title: Senior Vice President and Chief Financial
                                                       Officer


PARENT GUARANTOR:                               UP ENERGY CORPORATION


                                                By:
                                                Name: David W. Honeyfield
                                                Title: Senior Vice President and Chief Financial
                                                       Officer




                                          Signature Page
                                       Term Loan Agreement
Case
Case 20-32631
     20-32631 Document
              Document 283
                       279 Filed
                           Filed in
                                 onTXSB  on 06/16/20
                                    06/15/20 in TXSB Page
                                                     Page 170
                                                          170 of
                                                              of 182
                                                                 182




                                  WILMINGTON TRUST, NATIONAL
                                  ASSOCIATION
                                  as Administrative Agent and Collateral Agent



                                  By:
                                  Name:
                                  Title:




                            Signature Page
                         Term Loan Agreement
Case
Case 20-32631
     20-32631 Document
              Document 283
                       279 Filed
                           Filed in
                                 onTXSB  on 06/16/20
                                    06/15/20 in TXSB Page
                                                     Page 171
                                                          171 of
                                                              of 182
                                                                 182



                                [__], as a Lender


                                By:
                                Name:
                                Title:
                                Title:




                            Signature Page
                         Term Loan Agreement
Case
Case 20-32631
     20-32631 Document
              Document 283
                       279 Filed
                           Filed in
                                 onTXSB  on 06/16/20
                                    06/15/20 in TXSB Page
                                                     Page 172
                                                          172 of
                                                              of 182
                                                                 182



                               Exhibit B
                           First Amendment




                                 69
      Case
      Case 20-32631
           20-32631 Document
                    Document 283
                             279 Filed
                                 Filed in
                                       onTXSB  on 06/16/20
                                          06/15/20 in TXSB Page
                                                           Page 173
                                                                173 of
                                                                    of 182
                                                                       182



     FIRST AMENDMENT TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-
                   POSSESSION CREDIT AGREEMENT

       THIS FIRST AMENDMENT TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-
POSSESSION CREDIT AGREEMENT (this “Amendment”) is made as of June [●], 2020, by and
among ULTRA RESOURCES, INC., a Delaware corporation and a debtor and debtor-in-
possession (the “Borrower”), each of the Lenders party hereto, and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

                                       W I T N E S S E T H:

        WHEREAS, the Borrower, the Administrative Agent and the Lenders entered into that
certain Senior Secured Superpriority Debtor-In-Possession Credit Agreement, dated as of May 19,
2020, among the Borrower, UP Energy Corporation, as Parent Guarantor, the Administrative
Agent, the Lenders and other parties from time to time party thereto (the “Credit Agreement”);

        WHEREAS, the Borrower has requested, and the Administrative Agent and the Lenders
constituting the Majority Lenders have agreed, as set forth herein, to amend certain provisions of
the Credit Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements contained
herein and, and for other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

                                           ARTICLE I.

                               DEFINITIONS AND REFERENCES

       Section 1.1. Defined Terms. Unless the context otherwise requires or unless otherwise
expressly defined herein, the terms defined in the Credit Agreement shall have the same meanings
whenever used in this Amendment. Unless otherwise specified, all section references in this
Amendment refer to sections of the Credit Agreement.

                                           ARTICLE II.

                          AMENDMENTS TO CREDIT AGREEMENT

      Section 2.1. Defined Terms. Section 1.02 of the Credit Agreement is hereby amended
by amending and restating the following definitions in their entirety:

                “Material Adverse Effect” means, other than (x) as a result of events related to or
                leading up to and following the filing of the Chapter 11 Cases including the events
                and circumstances surrounding the COVID-19 pandemic, (which, as of the Petition
                Date, is ongoing) and its related economic impact), or that occur as a result of
                implementation of the Plan of Reorganization, and any defaults under agreements
                that have no effect under the terms of the Bankruptcy Code as a result of the filing
                of the Chapter 11 Cases, and (y) the filing of the Chapter 11 Cases, any event,


NY 78056057v4
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 174
                                                               174 of
                                                                   of 182
                                                                      182



                 change, effect, occurrence, development, circumstance, condition, result, state of
                 fact or change of fact, or the worsening of any of the foregoing (each, an “Event”),
                 that, individually or together with all other Events, has had or would reasonably be
                 expected to have, a material adverse effect on either (i) the business, operations,
                 assets, financial condition or results of operations of the Parent Guarantor, the
                 Borrower and their Restricted Subsidiaries, taken as a whole, or (ii) the material
                 rights and remedies available to the Administrative Agent, the Collateral Agent and
                 the Lenders, taken as a whole, in each case, under the Loan Documents or (iii) the
                 ability of the Credit Parties, taken as a whole, to perform their payment obligations
                 to the Lenders, in each case, under the Loan Documents.

                 “Change in Control” means

                  (a)    any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
                 of the Exchange Act), shall at any time have acquired direct or indirect beneficial
                 ownership of voting power of the outstanding Equity Interests of Ultra Petroleum
                 having more than 35% of the ordinary voting power for the election of directors of
                 Ultra Petroleum; or

                  (b) at any time Continuing Directors shall not constitute at least a majority of
                 the directors of Ultra Petroleum; or

                  (c)    Ultra Petroleum shall at any time cease to have beneficial ownership, and
                 the power to vote or direct the voting, of at least 100% of the outstanding Equity
                 Interests in the Borrower.

                  As used in this definition, “beneficial ownership” (which may be direct or indirect)
                  has the meaning provided in Rules 13(d)-3 and 13(d)-5 under the Exchange Act.

        Section 2.2.     Amendment to Article VI (Conditions Precedent).

                (a)      Section 6.02(d) is hereby amended and restated in its entirety to read as
         follows:

                         “(d) Validity and Priority of Liens. The Collateral Agent, for the benefit
                  of the Secured Parties, shall have valid, binding, enforceable, non-avoidable, and
                  automatically and fully and properly perfected Liens on, and security interests in,
                  the Collateral, in each case, having the priorities set forth in the Orders (it being
                  agreed and understood that the enforceability, validity and priorities of such Liens
                  on, and security interests in, the Collateral are subject to the Carve-Out in all
                  respects).” 1

        Section 2.3.     Amendment to Article VII (Representations and Warranties).


1
 NTD: Liens described in this condition precedent are the liens pursuant to the DIP Credit Agreement only.
Therefore, we deleted the language here because this provision does not speak to liens arising under the pre-
petition credit documents.
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 175
                                                               175 of
                                                                   of 182
                                                                      182



               (a)    Section 7.07(b) is hereby amended and restated in its entirety to read as
        follows:

                      “(b)    [Reserved].”

       Section 2.4.   Amendment to Article VIII (Affirmative Covenants).

               (a)   Section 8.06 is hereby amended by inserting “To the extent permitted by the
        Bankruptcy Court or pursuant to a Court order, as and if applicable” immediately before
        “Parent Guarantor”.

       Section 2.5.   Amendment to Article X (Events of Default).

               (a)   Section 10.01(b) is hereby amended by inserting “unless Borrower is
        prohibited or excused from making any such payment by the Bankruptcy Court”
        immediately after “Business Days”; and

               (b)    Section 10.01(n) is hereby amended and restated in its entirety to read as
        follows:

                       “(n) the Restructuring Support Agreement is terminated by any party
                thereto or otherwise any party thereto terminates the Restructuring Support
                Agreement as to itself (other than (x) in a termination by the occurrence of any
                Noteholder Termination Event and/or (y) a Termination Event available to any
                other party to the Restructuring Support Agreement upon the occurrence of a
                Noteholder Termination Event) in accordance with the terms thereof; or”.

       Section 2.6.   Amendment to Schedule 9.01 (Milestones).

                (a)    Schedule 9.01 is hereby deleted in its entirety and is amended and restated
        as set forth on Exhibit A attached hereto.

                             CONDITIONS OF EFFECTIVENESS

       Section 3.1. First Amendment Effective Date. This Amendment shall become effective
as of the date written above (such date, the “First Amendment Effective Date”) upon the
Administrative Agent receipt of counterparts of this Amendment duly executed and delivered by
the Borrower and the Lenders constituting the Majority Lenders.

                                          ARTICLE IV.

                                      MISCELLANEOUS

        Section 4.1. Ratification of Agreements. The Loan Documents, as they may be affected
by this Amendment, are hereby ratified and confirmed in all respects. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein, operate as a waiver
of any right, power or remedy of Lenders under the Credit Agreement, the Notes, or any other
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 176
                                                               176 of
                                                                   of 182
                                                                      182



Loan Document nor constitute a waiver of any provision of the Credit Agreement, the Notes or
any other Loan Document.

       Section 4.2. Loan Documents. This Amendment is a Loan Document, and all provisions
in the Credit Agreement (as they may be affected by this Amendment) pertaining to Loan
Documents apply thereto.

        Section 4.3. Governing Law. This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without regard to principles of conflicts of laws to the
extent that the same are not mandatorily applicable by statute and the application of the laws of
another jurisdiction would be required thereby.

     Section 4.4. Jury Trial Waiver. EACH OF THE PARTIES TO THIS
AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

        Section 4.5. Counterparts; Fax. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall constitute an original, but
all of which when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this Amendment.

     THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT AMONG THE
PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES HERETO.

                  [The remainder of this page has been intentionally left blank.]
Case
Case 20-32631
     20-32631 Document
              Document 283
                       279 Filed
                           Filed in
                                 onTXSB  on 06/16/20
                                    06/15/20 in TXSB Page
                                                     Page 177
                                                          177 of
                                                              of 182
                                                                 182



 IN WITNESS WHEREOF, this Amendment is executed as of the date first above written.



                                         WILMINGTON TRUST, NATIONAL
                                         ASSOCIATION, as Administrative Agent


                                         By:________________________________
                                            Name:
                                            Title:




       [Ultra Resources - Signature Page to First Amendment to DIP Credit Agreement]
Case
Case 20-32631
     20-32631 Document
              Document 283
                       279 Filed
                           Filed in
                                 onTXSB  on 06/16/20
                                    06/15/20 in TXSB Page
                                                     Page 178
                                                          178 of
                                                              of 182
                                                                 182



                                         [_________], as a Lender

                                         By:________________________________
                                            Name:
                                            Title:




       [Ultra Resources - Signature Page to First Amendment to DIP Credit Agreement]
    Case
    Case 20-32631
         20-32631 Document
                  Document 283
                           279 Filed
                               Filed in
                                     onTXSB  on 06/16/20
                                        06/15/20 in TXSB Page
                                                         Page 179
                                                              179 of
                                                                  of 182
                                                                     182




Agreed and acknowledged:

ULTRA RESOURCES, INC., as Borrower

By:________________________________
   Name:
   Title:




            [Ultra Resources - Signature Page to First Amendment to DIP Credit Agreement]
     Case
     Case 20-32631
          20-32631 Document
                   Document 283
                            279 Filed
                                Filed in
                                      onTXSB  on 06/16/20
                                         06/15/20 in TXSB Page
                                                          Page 180
                                                               180 of
                                                                   of 182
                                                                      182



                                                                                                Exhibit A

                                              Schedule 9.01

                                                Milestones

    1. As soon as reasonably practicable, but in no event later than three (3) Business Days after the
       Petition Date, the Bankruptcy Court shall have entered the Interim DIP Order;

    2. As soon as reasonably practicable, but in no event later than fourteen (14) days after the Petition
       Date, the Debtors shall have filed with the Bankruptcy Court the Plan of Reorganization and the
       Disclosure Statement;

    3. As soon as reasonably practicable, but in no event later than forty (40) days after the Petition
       Date, the Bankruptcy Court shall have entered the Final DIP Order;

    4. As soon as reasonably practicable, but in no event later than one hundred and fifteen (115) days
       after the Petition Date, the Bankruptcy Court shall have entered the Confirmation Order; and

    5. As soon as reasonably practicable, but in no event later than one hundred and forty-five (145)
       days after the Petition Date, the Plan Effective Date shall have occurred.



As used in this Schedule 9.01, the following terms have the meanings specified below:

“Disclosure Statement” means the related disclosure statement with respect to the Plan of Reorganization
that is prepared and distributed in accordance with, among other things, sections 1125, 1126(b), and 1145
of the Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy Procedure and other applicable
law, and all exhibits, schedules, supplements, modifications and amendments thereto, all of which shall
be consistent in all material respects with the Restructuring Support Agreement and otherwise in form and
substance reasonably acceptable to the Required Lenders.




               [Ultra Resources - Signature Page to First Amendment to DIP Credit Agreement]
Case
Case 20-32631
     20-32631 Document
              Document 283
                       279 Filed
                           Filed in
                                 onTXSB  on 06/16/20
                                    06/15/20 in TXSB Page
                                                     Page 181
                                                          181 of
                                                              of 182
                                                                 182



                              Exhibit C

                            Initial Budget




                                 70
                                                   Case
                                                   Case 20-32631
                                                        20-32631 Document
                                                                 Document 283
                                                                          279 Filed
                                                                              Filed in
                                                                                    onTXSB  on 06/16/20
                                                                                       06/15/20 in TXSB Page
                                                                                                        Page 182
                                                                                                             182 of
                                                                                                                 of 182
                                                                                                                    182


Ultra Petroleum 13 Week Cash Flow
Prepared 06/12/2020
$ in 000's




                                                         1             2             3             4              5             6             7             8           9             10            11            12            13             14
  Week Ending –>                                     Jun 12, 20    Jun 19, 20    Jun 26, 20    Jul 3, 20     Jul 10, 20    Jul 17, 20    Jul 24, 20    Jul 31, 20    Aug 7, 20     Aug 14, 20    Aug 21, 20    Aug 28, 20    Sep 4, 20     Sep 11, 20    Total
  Forecast / Actuals –>                                 Fcst          Fcst          Fcst         Fcst           Fcst          Fcst          Fcst          Fcst         Fcst          Fcst          Fcst          Fcst          Fcst           Fcst

   Operating Receipts                                       106           106        33,669           393         1,352           232         4,722        26,722         1,849           155         5,408        28,672         1,731           197    105,317
   Hedge Receipts / (Disbursements)                         -             -             -             -             -             -             -             -             -             -             -             -             -             -           -
   Total Operating Disbursements                         (2,039)       (2,954)       (4,576)       (9,297)       (5,064)       (3,942)       (3,703)       (8,855)       (5,636)       (4,418)       (3,982)       (4,810)      (12,021)       (3,067)    (74,364)
   Operating Cash Flow                                 $ (1,933)     $ (2,847)     $ 29,093      $ (8,904)     $ (3,712)     $ (3,709)      $ 1,020      $ 17,867      $ (3,787)     $ (4,263)      $ 1,427      $ 23,862     $ (10,289)     $ (2,870)   $ 30,953
   Total Debt Service                                       -             (51)          -             -             -             -             (56)          -             -             -             -             (67)          -             -          (174)
   Total Restructuring Costs                               (418)          (41)         (970)         (574)          -          (6,221)          -             -             -             (80)          -         (20,658)          -             -       (28,963)
   Net Cash Flow                                       $ (2,351)     $ (2,940)     $ 28,123      $ (9,477)     $ (3,712)     $ (9,931)        $ 964      $ 17,867      $ (3,787)     $ (4,343)      $ 1,427       $ 3,137     $ (10,289)     $ (2,870)    $ 1,816
  Beginning Cash Balance                                 28,892        26,540        23,600       51,724         42,246        38,534        28,604        29,567       47,434         43,647        39,304        40,730       43,867         33,577      28,892
     Net Cash Flow                                       (2,351)       (2,940)       28,123       (9,477)        (3,712)       (9,931)          964        17,867       (3,787)        (4,343)        1,427         3,137      (10,289)        (2,870)      1,816
     RBL Borrowings / (Repayments)                           -             -             -            -              -             -             -             -            -              -             -             -            -              -           -
     DIP Borrowings / (Repayments)                           -             -             -            -              -             -             -             -            -              -             -             -            -              -           -
   Ending Cash Balance                                 $ 26,540      $ 23,600      $ 51,724     $ 42,246       $ 38,534      $ 28,604      $ 29,567      $ 47,434     $ 43,647       $ 39,304      $ 40,730      $ 43,867     $ 33,577       $ 30,708    $ 30,708
  Beginning RBL Balance, Including REX LC Value          53,003        53,003        53,003       53,003         53,003        53,003        53,003        53,003       53,003         53,003        53,003        53,003            -             -       53,003
     Change in RBL Balance                                   -             -             -            -              -             -             -             -            -              -             -        (53,003)           -             -      (53,003)
     Balance Transfer From (To) DIP                          -             -             -            -              -             -             -             -            -              -             -             -             -             -           -
   Ending RBL Balance, Including REX LC Value          $ 53,003      $ 53,003      $ 53,003     $ 53,003       $ 53,003      $ 53,003      $ 53,003      $ 53,003     $ 53,003       $ 53,003      $ 53,003          $ -           $ -           $ -         $ -
  Beginning DIP Term Loan Balance                        10,375        10,375        10,375       10,375         10,375        10,375        10,375        10,375       10,375         10,375        10,375        10,375            -             -       10,375
     DIP Term Loan Balance Increase / (Decrease)             -             -             -            -              -             -             -             -            -              -             -        (10,375)           -             -      (10,375)
     Balance Transfer From (To) RBL                          -             -             -            -              -             -             -             -            -              -             -             -             -             -           -
   Ending DIP Term Loan Balance                        $ 10,375      $ 10,375      $ 10,375     $ 10,375       $ 10,375      $ 10,375      $ 10,375      $ 10,375     $ 10,375       $ 10,375      $ 10,375          $ -           $ -           $ -         $ -
   Liquidity                                           $ 37,665      $ 34,725      $ 62,849     $ 53,371       $ 49,659      $ 39,729      $ 40,692      $ 58,559     $ 54,772       $ 50,429      $ 51,855     $ 100,367     $ 90,077       $ 87,208    $ 87,208
   Payroll Account Ending Balance                         $ 799         $ 799         $ 822         $ 822         $ 876         $ 876         $ 930         $ 930        $ 984          $ 984       $ 1,039       $ 1,039       $ 1,061       $ 1,061     $ 1,061

   Ending Global Cash Balance                          $ 27,339      $ 24,399      $ 52,545     $ 43,068       $ 39,410      $ 29,480      $ 30,498      $ 48,364     $ 44,631       $ 40,288      $ 41,769      $ 44,905     $ 34,639       $ 31,769    $ 31,769




                                                                                                                                                                                                                                                                     1
